Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Mr President, I refer to page 11, item 7 of the Minutes - the debate on my report. I wish to make a personal statement following the speech by Ms McKenna, in which she said: ' I know that Mr Titley is a lobbyist for what I would call the merchants of death.' As a dramatic statement, that is in line with the best editions of Irish literature; as a statement of fact, it is entirely untrue. It is not in the best interests of the House, particularly when debating the Ford report on lobbyists, for accusations of this nature to be made by a Member of this House.
I can assure this House I am not a lobbyist for anybody, and, as to merchants of death, we do not meet many of them in Bolton market, so I am not sure what she means. She also said that I advocate in my report that the European taxpayer should contribute to the arms industry. There is no such claim whatsoever in my report. This only propagates a Green newsletter which is widely distributed, and which, if it were in the United Kingdom, would be libellous. Therefore, I would like to make it clear that these statements are entirely untrue.
Mr President, I wish to make a statement because yesterday in southern France a certain number of goods, mostly Spanish ones, mostly fruit and vegetables, attacked and destroyed. I wish to condemn this act of aggression and call on the Community authorities to remind the French authorities of the need to ensure the free transit and free circulation of goods.
Unfortunately, we witness similar attacks from time to time in various Community countries in recent years, and I think we all ought to echo your protest and condemn these attacks each time, because the national authorities should indeed protect the free movement of workers from other European countries who come into the European Union.
(Parliament approved the Minutes)
Nuclear industries
The next item is the debate on the report by Mr Soulier (A4-0131/97), on behalf of the Committee on Research, Technological Development and Energy, on the communication from the Commission on the nuclear industries in the European Union (Illustrative nuclear programme according to Article 40 of the EURATOM Treaty) (COM(96)0339 - C4-0532/96).
Mr President, ladies and gentlemen, first of all I would like to remind you that this debate is a première. The Commission was not bound, by the provisions of Article 40 of the Euratom Treaty, to consult the European Parliament. It has, however, done so.
Apart from your natural elegance and the good manners that you have shown to the European Parliament I should like to tell you, Commissioner, that you were right to do this. We all need the support of public opinion when it comes to energy problems. It is quite remarkable to see that in Europe, over the last 40 years, nuclear policies have been worked out by small groups of men - scientists, politicians and industrialists - without any real public consultation before decisions were taken, in particular through the intermediary of their national representatives. It is, therefore, a good thing that an institution like ours should have its word to say about energy policy, both in terms of Member States and at the level of the European Union as a whole.
The second comment I would like to make is that the geopolitical conditions have changed since the signing of the Euratom Treaty as well as the prosperity of 30 years which passed between 1950 and 1980. The question of the European Union's energy independence has become a crucial one. The world, contrary to what was thought in 1989, is still somewhat unsafe, and it is from rather unstable areas that most of the Member States' petrol and gas resources come. Do we really think - and do the public really think - about the situation we would be in if Russia, the Middle East, North Africa, were for a time inaccessible to us? The Gulf War showed that the West was very quick to intervene because the threat was not a theoretical one. That is the yardstick by which we must measure the interest of a nuclear industrial policy.
In my report I have asked questions about its efficiency and the risks, and I think that my report is both moderate and pragmatic.
It is moderate because we have to be modest. What do we know of technological inventions to come in the next few years? How can we can really make any judgment about a given type of nuclear reactor without far-ranging scientific knowledge? Of course we must trust the experts, but we must also debate together the conclusions of their work and its findings.
On this subject, I should like to say that I oppose most of the amendments tabled by Mrs McNally for two reasons. First of all Mrs McNally contradicted her own amendment when she recognised that the Member States have the sovereign right to opt for or against nuclear power and that their choice had to be respected. In the amendments tabled for the plenary session, Mrs McNally wishes to extend to all Member States a ban on nuclear power in the long run. This is not in keeping with the initial thought. But, above all, I should like to tell her that it is not possible not to bear in mind scientific progress. We are all bound by technical progress and technological advances, and from that point of view we have to trust in progress.
I should like to mention the following points. Europe is more than 60 % dependent for its supplies. If today or in the coming years nuclear energy was banned or suppressed we would be dependent at a rate of over 80 % and, therefore, I would say we would be in greater danger.
Secondly, of course, we are all in favour of renewable energies! Are they sufficiently advanced at present to enable us to replace what we extract from nuclear sources? There is no doubt that at the moment the answer to that question is 'no' .
Third remark: this industry, at the present time, directly or indirectly employs some 400, 000 people in Europe. And we want to get rid of those jobs with one amendment!
Finally, industrial nature hates vacuums! By that I mean to say - although I would not put money on it - that if we put an end to European nuclear industries, the United States and Japan which, unlike you, Commissioner, would not ask us any questions, would be there to replace us, whether in Europe or another continent.
And then, to finish, before a very brief conclusion, we have also in this area a duty of solidarity, interested duty, without any cynicism, towards the countries of Eastern Europe: in particular Ukraine and Russia. Their nuclear power stations deserve safety levels which are equivalent to ours. If we just get up and go, we would also be replaced in that domain, and it is our very own safety which is at stake and I think that, therefore, we should maintain a level of technology which is high enough for us to be able to take action in that area.
I have not issued an unreserved approval of the nuclear policy. But I have placed the necessary emphasis on the need to win over public opinion, and the fact that we must fight against the ageing of nuclear power stations. It is almost a biological phenomenon of society and one that we must face up to. We cannot leave nuclear power stations as they are, but we must also trust technical procedures which are currently available to us and which probably will continue making progress to eliminate waste. But we should not, as Mrs McNally has asked in her amendments, put an end to research funding.
Everyone talks about great ambitions for Europe! But what would Europe be without energy? What would agriculture be without energy? What would be the use of an internal market if we had no energy and if industry slowed down? What would be the use of a single currency if we had less to buy? Totally banning the nuclear market at this time is a fantasy for the rich and a theoretical pipe dream about man's future!
Mr Rapporteur, the Bureau is always rather lenient towards rapporteurs, we know how difficult it is for them to have their say in a short time, but I would prefer speeches to end without the statement 'I am finishing' . That would save a bit of time.
Mr President, it is tempting for me to ask for as long an extension as the previous speaker, but I shall see if I can do without it. I should like to begin by thanking Mrs McNally for her great efforts in trying to persuade the Energy Committee to include the Environment Committee's suggestions in its report, unfortunately without success. However, I would also thank her for tabling some proposals here in plenary which are in keeping with the spirit of the Environment Committee's opinion, so that we can have the chance of voting on them.
It surprises me, in fact, that the Energy Committee was unable to accept a number of the Environment Committee's proposals. Both committees agree with the Commission that the choice of energy sources is a sovereign matter for the individual countries, and for them alone. The logical consequence of this is therefore that we cannot keep the Euratom Treaty in its present form. The aim of the Euratom Treaty is to promote nuclear energy. It should thus be revised in such a way that health and safety are the prime objectives. The resources should be used for work on the environmental problems associated with the use of nuclear power, including the question of the storage of radioactive waste and safety issues arising from the decommissioning of nuclear power stations. That would be in keeping with the Maastricht Treaty, unlike the promotion of nuclear power. I am well aware that the rapporteur for the Energy Committee, Mr Soulier, is very impressed by nuclear power, but it is not the purpose of the Union to promote it. On the other hand, it is our purpose to promote the environment. It would be desirable to do this by tightening up the existing action plan for the improvement of safety at nuclear power plants in Central and Eastern Europe, something which directly affects safety in the EU and is also in accordance with the objectives of the Maastricht Treaty.
The conclusion is that every effort should be made to improve the environment and the safety of existing plants, and not to build new ones. If individual countries wish to invest in nuclear power stations, that is their affair. It can never be the task of the EU. The EU's efforts should be concentrated on the environmental aspect of the energy issue, in other words energy savings, efficiency, renewable energy sources, and so on.
Mr President, thank you Mr Soulier for your introduction. You have tried hard to be factual in your report and that is appreciated but you must admit that, on the whole, your report is rather optimistic about the future of nuclear power in Western Europe.
The EURATOM Treaty is 40 years old this year. We have not had a party to celebrate it and like many of us it is beginning to show its age. It was written and signed in 1957 and it bears all the hallmarks of the philosophy and expectations of that time which are no longer applicable. It was a new technology which fired many hopes, some of which have been realized, most not.
The actual requirement on the European Commission was to bring forward a publication which would show production and investment figures in an indicative programme. In the past that would have shown a constant increase in nuclear power. If they had produced what they were asked to this time, it would be the smallest piece of paper with the least written on it of anything produced because the intentions for investment in Western Europe in nuclear power are practically nil. This certainly applies to my country as well as France and I think to Germany and every other country.
There is no intention to build a lot more nuclear power stations. Why not? Because in the years since the high hopes of the EURATOM Treaty were set down, the public have come to realize that there is a price to be paid for nuclear power. That price is knowing how to dispose of the radioactive waste, how to ensure our safety - two or more dramatic accidents in those 40 years have shaken the public's faith - and how to cope with the costs of decommissioning.
The liberalization of electricity directive is one big reason why there will not be investment in nuclear power in Western Europe. If Western European nuclear enterprises want to take their expertise around the world that is a matter for them, not for the European Union to support. I deprecate the installation of nuclear power in some countries where the culture and the requirements for such potentially dangerous forms of energy are not available.
If Mr Soulier's paragraph 18 which says 'there is no alternative to nuclear power' is passed, we will vote against his report. We had a prime minister once who said 'there is no alternative' . She was wrong. Mr Soulier is wrong. There is considerable potential in rational use of energy; if research into renewable energy had been funded at the same rate as nuclear energy has been over the last 40 years, we would be in a very different position. We do not have to decide for another 15 or 20 years about investment in a new form of power. There will be many solutions in front of us at that time. I regret, Commissioner, that you did not fulfil your task. I understand why you were unable to do so and I hope your inability to show investment figures shows that in the future nuclear power should not be the main form of energy in this European Union.
Mr President, I should like to thank Mr Soulier for his excellent report.
The economic efficiency of nuclear power has been proved beyond doubt. At present the proportion of nuclear power in the EU's electricity production is one-third, and it cannot be rapidly replaced by other forms of energy. Investments in the nuclear industry and research should be continued, and the same time new jobs will be created.
Compared with traditional means of energy production the overwhelming advantage of nuclear power is its compatibility with the environment, since it does not pollute the air with carbon dioxide which accelerates the greenhouse effect. It thus also helps to achieve the emission limits agreed on at the Rio Environmental Summit.
The report takes no account of the suitability of nuclear power or of the question whether it should be approved as a source of energy, and that is as it should be. Member States must respect the decisions of other Member States. The most important thing is that those countries which do use nuclear power should ensure a high level of safety in their power stations. Reactors and powers stations age, but their ageing must not weaken their safety. From a safety point of view the EU must use its know-how and expertise to help the countries of Central and Eastern Europe and of the CIS in solving their nuclear safety problems. This matter was referred to in the Energy Charter. The resources set aside for this purpose must not, however, be taken away from other nuclear research.
The nuclear industry must always be monitored comprehensively from production to the final storage and destruction of nuclear waste. Decisions must be taken on the final storage places for highly active, because it is not right that waste should have to be kept in temporary storage. Moreover research on reducing the radioactivity of waste must continue and resources for such research must be increased.
Mr President, I should like to begin by congratulating the rapporteur, Mr Soulier, for this excellent report which provides a genuinely balanced view of the nuclear industry in the European Union. The illustrative nuclear programme makes short-term projections which take account, harmoniously, of the new directive on the liberalization of the electricity market, and that is very important. It is also formulated within the framework of the White Paper on the energy policy of the European Union and adopts the main themes of that White Paper: competitiveness, security of supply and protection of the environment, applying them to the field of nuclear policy. So it is an extremely balanced report, too, as regards it terms of reference.
I believe it is fundamental, as is very clearly stated, that each Member State should be free to decide for or against the nuclear option. I myself, although I come from a country which has previously decided against the use of nuclear power, believe that we must not be too hasty in forming adverse conclusions regarding this very special energy resource, because the various activities of the nuclear industry do in any case concern, directly or indirectly, all the Member States. It is therefore a matter of importance that the European Parliament should give its own opinion on this sector, which is covered by the EURATOM Treaty, partly because of the consequences which this debate may have on public opinion, doing something to remedy the existing democratic shortfall.
I am also in agreement with Mr Soulier when he says that we need to examine with more interest other types of reactors. Technology moves quickly and the ageing process is insidious, so we need to take a look at new solutions in the fields of medicine and pharmaceuticals. We really do regret the fact that this aspect has not been adequately considered by the Commission.
In conclusion, Mr President, the safety factor certainly imposes a responsibility on all Member States towards the citizens of Europe, but we agree with Mr Soulier's view that a great deal must be done to strengthen and improve this safety aspect, not least in connection with the States of Central and Eastern Europe and the CIS.
Mr President, ladies and gentlemen, Commissioner. First of all I should like on behalf of the Liberal Group to congratulate Mr Soulier on his report. He seized the opportunity of drafting a realistic resolution on a controversial subject and I think that is rather clever for a Frenchman. My group has no objection in principle to nuclear energy. It is a clean technology which is constantly becoming more sophisticated and safer and once a nuclear power station is built it seems to provide cheap electricity. But even the safest power station is manned by people. Accidents usually happen not as a result of inadequate technology but of human error. The transport of nuclear material through densely populated parts of Europe involves major, even unacceptable risks, not to mention the risks involved in air transport. There has been another example of this just this week involving transport in England. Nuclear waste is stored temporarily in all Member States and I would ask Commissioner Papoutsis when we are finally going to get a definitive solution. I would also like to know whether he supervises air transport in Europe. For this is what Europe's citizens are worried about. They may not express it in words but they do in action such as blockading nuclear transport.
In economic terms I identify two other problems. The Commission must safeguard conditions for competition now that the electricity market has been opened up. This means that there can be no subsidising of new nuclear power stations, either by national governments or by Europe. That would seriously distort the market for other forms of energy. That is why our group will vote against paragraph 18.
Export of technology from the European Union to less developed countries must be preceded by information targeted at the population on the pros and cons of nuclear energy. A sustainable environment, ladies and gentlemen, does not end at the external borders of the European Union.
Mr President, to date, three nuclear indicative programmes have been published at Community level to present long-term projections. The 1997 Indicative Programme, which we are debating today, offers a picture of the nuclear industry in the European Union, analyzes the problems posed by technological development and puts forward some suggestions in reply.
The Committee on Energy's report, presented by Mr Soulier, on the Commission communication is a balanced one. In my opinion, it succeeds in avoiding two pitfalls: blind trust in the nuclear power industry and highly unreasonable fears of that same industry and related fantasies. It is based on technological development and European knowledge in nuclear matters. These are definitely advantages to be enhanced. The report rightly poses the question of the European Union's growing energy dependency. It shows that nuclear energy, which on average supplies 35 % of electricity supplies in Europe and up to 75 % in France, makes a very large contribution to reducing this dependence. At the same time, it does not ignore questions linked to the environment, safety or human health.
As for the very controversial issue of radioactive waste, it puts forward practical proposals linked to the rapid development of science and technology, in particular the elimination or diminution of radioactivity by means of particle accelerators, their transmutation, or generator-free reactors. For this purpose, major investment will be needed in order to implement a programme guaranteeing the permanent storage of radioactive waste without any danger for future generations.
In tandem, the report recognises that Member States have the sovereign right to opt for or against nuclear power and forcefully asserts that their choice must be respected. For my part, I hope that this balanced approach - which is respectful of each Member State's choice - will be approved by the European Parliament. From this point of view, I welcome the rejection in committee of the dogmatic amendments tabled by the Greens, based on scientific guess-work and ideological prejudice. The French members of the Confederal Group of the European United Left will maintain their opposition to these amendments in the plenary session.
The Commission document falls within the context of the Directive on the liberalization of electricity and the framework of a common energy policy. This approach - about which Mr Soulier's report says too little, in my opinion - seems dangerous, in my view, since its main objective is to adapt the energy market to the principles of free trade and competition, speeding up the process of liberalization and deregulation, without any concern for the economic, social and regional consequences.
For these reasons, I am opposed to a common energy policy which would be a strait-jacket and a permanent threat to the Member States' energy choices. I therefore propose that we encourage cooperation, and coordination of national policies in the development of research. Energy is not a commodity like any other. It cannot and must not obey the principle of free trade - that would run the risk of calling into question the quality of access and treatment for users, but also the energy choices of each country, and the necessary long-term view to guarantee supply safety and lessen energy dependence. With these reservations, I therefore confirm that I shall be supporting the report drafted by the Committee on Energy.
Mr President, let me just say to the previous speaker: our amendments are not based on ideology but quite simply on facts that can be proven. I can understand that this does not suit her, as a Frenchwoman, but nevertheless one should not mix up the facts.
As for the Commission's nuclear programme, it is marked by the thinking and environmental approach of the 1960s and in no way takes account either of current knowledge and needs or of the fact that half the Member States have no nuclear power at all. On closer inspection it actually becomes clear that countries that do have nuclear power do not want to build new nuclear power stations because their people do not want it and also because it is too expensive. It is in fact cheaper not to build nuclear power stations, for to build a new 1000 megawatt reactor costs between five and eight times as much as to build a modern conventional reactor.
Yet the Commission is calling for long-term regional and economic framework conditions that are nothing more than specific aid programmes - which we have already had in 1972, 1976, 1984 and 1990. And we are now basically being presented with a fifth aid programme for the nuclear industry. Your document is also littered with mistakes and half-truths. You state that nuclear installations are designed and built to contain virtually all the byproducts of their operation, even under accidental conditions. That is surely quite wrong, for I wonder how the radioactivity from Windscale-Sellafield can be measured off the coasts of Canada and I wonder how come the drinking water at The Hague is contaminated with tritium and I wonder why nuclides escape during the normal running of nuclear power stations?
This cannot be accepted as it stands. Even to say the costs of dismantling a nuclear power station are 10 % to 15 % of the construction costs is a nonsense. Firstly, we have only dismantled small nuclear power stations - two to date - and secondly they had extremely short running times, namely four to six weeks. Now France, for instance, is postponing the dismantling for 50 years, England is doing so for a whole 100 years, so I do not know how these costs can be calculated.
Then you say that progress has been made in disposing of the waste from European nuclear installations. That is a bit much! Indeed fears are growing here. Surely you are not calling it waste disposal when I put the rubbish bin in the hall. That is not disposal. It is not clear which geological barriers are the correct ones. We do not even know into what matrix we are squeezing it, let alone how to evaluate and set the criteria for the long-term safety of nuclear storage sites.
Lastly let me say this: we have two thousand tonnes of weapon-grade plutonium and uranium in the world, and that is bad. To this the Commission says: we want to process it into MOX fuel. I say: that too is nonsense, for most light-water reactors are not suited to that. The nuclear industry had 40 years to prove that it is clean, safe and cheap and that the waste can be disposed of safely. It has not managed to do so in those 40 years. So the only conclusion to be drawn is: out with this dinosaur technology!
Mr President, ladies and gentlemen, I am astonished by the counter-truths and gratuitous remarks contained in the report drafted by the Committee on Energy. I shall mention just two. In Recital F it says that: ' Whereas the issue of the environment cannot be dissociated from the development of the nuclear sector, first as regards the reduction in CO2 emissions to which it contributes...' . This is simply untrue.
Several studies dating back to the early 1990s clearly show that CO2 emissions caused by electricity production and electro-nuclear energy approach 54 grams of CO2 per kilowatt/hour. These emissions mostly come from enrichment but also from the extraction of uranium mineral. Yet this enrichment is carried out using fossil energies in most of the countries where it occurs, contrary to what is stated in this report. Nuclear power stations themselves do not produce carbon-dioxide but the nuclear cycle does. What are the alternatives? For example, gas turbines or co-generation turbines which only emit 33 grams of carbon-dioxide per kilowatt/hour of electricity - and there are even more effective systems than that.
From the economic point of view, the nuclear sector, since the Chernobyl accident, has been unable to take out insurance policies because no insurer would agree to assure against this type of risk.
That is why I can only commend my colleagues to vote for the amendments tabled by Mrs von Blottnitz. I am a Luxembourger and my country is surrounded by nuclear power stations, especially the one in Cattenom and that is why I can in no way bring myself to agree with Mr Soulier.
Mr President, we need a fundamental discussion of the use of nuclear technology for supplying energy. Accidents and leaks from nuclear reactors have increased rather than decreased in recent years. We are all aware of that. If there is broad opposition to the transport of nuclear material, as there is in Germany, for example, this transport also has to be included in the estimate of costs. That is another reason to look closely at the nuclear industry as such.
It is certainly a fairytale to say that we cannot do without it. In fact nuclear energy poses a constant threat that will continue long after our generations have died. I believe it is also a question of democratic policy. In the foreseeable future Sweden will abandon nuclear energy. Then the countries against it, including my own, Austria, will be in the majority. It is also a matter of democratic decision-making to consider how to get out of it.
It is quite incorrect to declare that nuclear energy is an environmental technology, because in fact radiation survives for thousands of years. Who would be so presumptuous as to give guarantees of safety over such a long period of time? And the statement, supposedly based on scientific evidence, that nuclear fuel can be used in a cycle is one that I do not think anyone in this Chamber believes.
Mr President, no-one in the European Parliament will be surprised to find out that I fully back Mr Soulier's report. Not only because this is an objective report but also because it is a moderate one. Of course, when debating a report like this, no-one can expect a quiet debate, but, even so... I think that when discussing this report in groups and the Committee on Energy, we finally realized that points of view will probably be less eternally opposed than it seemed a while ago.
Apart from Mr Weber's pseudo-scientific claims, I should like however to point a couple of vital points. The first is that nuclear energy has played an important - not to say decisive -role in the economic development of all European countries in the years since the Second World War, even in countries which are now abandoning or wish to abandon nuclear power. My second remark is that giving up nuclear power is generally an option which is only valid in the long term - and yet, of course, there are alternatives to it. What are they? Probably the renewable energies. But as everyone knows, here in the European Parliament, I am in favour of the development of renewable energies. Still, let us be realistic. At maximum and at best, in the long term, they will meet between 10 and 15 % of our energy needs. So they are not really a true alternative. Gas. Today everyone is rushing towards gas. But what will happen if we generate an exponential growth in demand for gas? First of all, we are going to increase our dependence on countries which - to say the least - are not exactly famous for their democratic stability. Secondly, we are really going to - and the game of supply and demand will make everyone realize this - we are really going to exert enormous pressures on gas prices. Consequently, in energy terms, we are only going to add another vital element that would worsen and slow down economic growth and therefore the overall creation of employment.
Diversification is the golden rule when it comes to energy. In this area, we cannot make choices only on ideological bases - we should neither have all nuclear nor no nuclear. Whether we want it or not, nuclear power is going to play a vital role in the years to come in our countries and especially in the rest of the world and in developing countries.
It is perhaps the time to remember - and the Soulier report insists on this aspect as do some of the amendments which have been tabled - that in the European Community we have contracted two obligations towards the public. We should not indulge in an ideological debate for or against nuclear power but first of all we must offer vital means guaranteeing the safety of energy activities linked to nuclear power and, secondly, we must solve the extremely important problem of the treatment and disposal of nuclear waste. I think that this really is the duty that we have to perform.
Mr President, I too would like to congratulate Mr Soulier. He has succeeded in drafting a balanced report on this difficult subject, seething with passions but bereft of any objectivity.
I also wish to refer to the subject of the Commission communication on nuclear industry, as it is not only electricity companies that exploit nuclear power stations, but also that huge workforce which Europe needs so much: equipment, materials, services and engineering.
There are many projects currently being developed throughout the world for new power stations in Iran, Turkey, Brazil, Korea and China. And we need work. I refer to high technology.
It is the nuclear industry, ladies and gentlemen, which has enabled our industries greatly to improve technology. China now has 2, 100 nuclear megawatts and by the year 2020 wishes to have 20, 000.
I think that countries like Portugal and Italy and others which have no nuclear power stations could export equipment and could also end up playing a very important role - this is something which we need, Commissioner.
I would, therefore, ask you to do all you can to enhance the export of equipment for nuclear power stations, services and engineering.
In the Committee on Research, Technological Development and Energy - and, even more so, in the Committee on Environment, Public Health and Consumer Protection - we are always talking about internalizing all costs. Yet no-one admits that nuclear energy does this. It is the only energy, the only energy in terms of kilowatts per hour in which we consumers not only pay for that kilowatt but also the current and future cost of the treatment of waste and the dismantling of nuclear power stations, which have to be closed once they are obsolete. I would like to see other sectors such as the chemicals, food, coal, gas industries and power stations doing the same. It is not a question of an ideological defence - as Mr Desama said so well - in favour or against nuclear energy - nuclear energy is a complementary energy. All I want to say is that it is a whole technology and we should therefore ask individual countries and the Commissioner to do the most that they can to create jobs and export our goods.
Mr President, I must congratulate André Soulier on his excellent report. Although some people are still trying to denigrate nuclear power, we should never forget that nuclear power supplies more than one-third of the energy of many European countries, it ensures supply security, it creates qualified jobs and, above all, the use of nuclear energy contributes to the reduction of carbon-dioxide emission. We are not, however, blindly smug about nuclear power. We must also take care to maintain the safety of nuclear installations and improve the management of waste. The European Union today disposes of a nuclear industry which is reaching its maturity, which ensures the mastery of the whole cycle of nuclear fuel and which, therefore, guarantees optimum risk management, which is not yet the case in the East. Nor should be forget that the problem linked to the ageing of existing nuclear power stations is dealt with in depth by the rapporteur in the light of recent technological progress which stems from research begun several years ago. That will prevent us from being caught out when we have to modernize existing nuclear installations.
Research must indeed be pursued in order to reduce the radioactivity of waste and its elimination. Projects such as sub-generator reactors developed in particular by Carlo Rubia deserve all of our attention and I know that the Commission is working on these. We must do all we can to pursue the policy undertaken to reduce waste and the storage of residual waste in order to ensure and maintain our energy independence. While safety and management at the end of the combustible cycle are reaching satisfactory levels in European Union countries, they must be improved in countries of central and eastern Europe and in the countries of the CIS. This calls for us to pursue efforts which have already been made and we should also support the remarkable report drafted by Mr Soulier, our colleague.
Mr President, unfortunately I cannot congratulate the rapporteur, Mr Soulier. I think the report glosses over the basic questions and that it is contradictory. I consider it quite intolerable for the explanatory statement to contain the phrase: ' Nuclear power... has demonstrated its economic effectiveness.' At the same time the report also admits that central questions such as cost, dismantling and storage have still not been resolved.
Secondly, the question of Eastern Europe has just been raised. That will be a difficult issue during the accession negotiations. How is this problem to be resolved in terms of costs? Thirdly, paragraph 17 refers to balanced investment in research. Exactly the opposite is needed. We need an unbalanced research policy that favours research into renewable, alternative energy sources.
Fourthly, it is said that specific information should be provided on the advantages and disadvantages when exporting nuclear technology. It is far more important to examine alternative energy sources in these countries. On all these points I quite definitely reject the report and will support all the amendments relating to abandoning nuclear energy.
Mr President, once again here we are debating the nuclear industry, and one of the difficulties is to keep the debate calm and collected and avoid reductive simplifications whereby uttering one single word, Chernobyl, can put an end to discussions. We are all concerned, both at home and among our neighbours. As many members of my group have said, if we say yes to nuclear energy what will be the price? The price will be assiduous and far-ranging research into the processing of waste which will remain a pressing problem in the foreseeable future, as long as we do not master fusion and remain prey to nuclear fission; the price will be paying extreme attention to transport safety and the safety of installations which for all of us must remain a daily obsession, with no room for routine; and the price will also be changing our treaties so that the European Parliament can be involved in this subject and so that transparency is absolute. That said, we must also remember that, today still, nuclear energy is still the only alternative to fossil fuels which are pollutant and whose supplies are unequally shared around the world, and that nuclear energy is a fact which, as such, resists ideologies. We must know that, in this area, vigilance alone will be the most important element, as well as a little modesty, which means that we must admit our mistakes such as that of the super-regenerator.
Mr President, it is no secret that my own party, the German Social-Democratic Party, is against nuclear energy. Nor is it a secret to colleagues that I personally, although a convinced Social Democrat, take a different view. So I want to offer the rapporteur warm congratulations. I would have written a similar report.
Let me say the following to Mr Weber: if it really were true that nuclear energy does not save on CO2 , then can he explain why about 7 tonnes of CO2 a year is produced per capita of population in France and 11 tonnes per capita in Denmark, which has no nuclear energy. These calculations can be refuted by the real figures.
Turning to the matter in hand: what is our role here? We are not building nuclear power stations. We are not deciding whether and where a nuclear power plant is to be built. But we are responsible for keeping the crossborder damage as low as possible - in other areas too, not just the nuclear area. So it is our duty to see to safety, which is why it makes sense, even for those who do not want to use nuclear energy, to make research funds available. And available not just for us but for the whole world, to cooperate, to offer technology, with a view to reducing the risks.
And now to the technology itself. People very often have the impression that nuclear energy is becoming a dated technology, yesterday's technology, so to speak. That is utter nonsense. In any case there has never been a technology that simply stopped at some point. Every technology goes on being developed. Nuclear energy, nuclear research are also continuing to develop and in any case the research is free; this is even laid down in our German constitution. It will go on developing and is doing so on a worldwide basis. There are a number of examples of this.
The question facing us is: do we want to hold back our knowledge, to destroy it in a sense? Or do we want to offer our knowledge, so that other sovereign states that are willing to invest in this sector can at least do so safely? Nuclear disarmament is another subject we should consider - with a view to destroying stocks rather than building up new ones. Here too we have an enormous know-how in the European Union. No, I really think we should not close our eyes to reality here but make our contribution towards reducing the risks in nuclear as in other forms of technology.
Mr President, in 1985 Portugal said 'no' to nuclear power, when faced with an advanced project to build four nuclear power stations. It said no for environmental reasons, but above all for economic reasons. Two years later and a number of 'Chernobyls' , and history has shown that the Portuguese were right to say no.
We now see that seven European countries have decided against nuclear power. Even in the others, no new nuclear power station is being built and one of them, Sweden, has the intention of beginning to dismantle its nuclear power stations by 2001. Spain has also decided to bring a halt to its programme. Why? Because the costs are huge for the environment, for public health and also for national budgets. The argument of the low cost of nuclear energy is fallacious, because no consideration is given in those estimates to the cost of research, civil liability in the case of accidents and, above all, the cost of storing solid waste and dismantling obsolete nuclear power stations which, at present, cannot extend beyond forty years. No-one has dared actually to carry out that dismantling, not even in America.
I agree with Mr Soulier, the rapporteur, when he calls for a list to be drawn up of functioning nuclear power stations and existing waste as immediate measures. But I must insist that the European Union's energy policy has to clearly to point to ending nuclear power in the medium term. In principle, I agree with André Soulier that countries should be able to choose their own system, a principle which is, after all, the basis of the whole European Union project, given that the Union can decide only to support programmes based on renewable energy sources and energy efficiency. This is the central question, it is a political question. I support the inclusion in the Treaty of a chapter on energy, but only in this perspective, and changing the legal base so as to depend on Article 189C which provides for co-decision with the European Parliament and majority voting in the Council of Ministers. The sustainable energy policy supported in the Stockmann report, also supported in the Commission's Green Paper, is given backing by Portugal.
Mr President, ladies and gentlemen, I know that my point of view is not the majority one of my group, which I respect but do not share, but I must say that, in my opinion, my view is the only one which goes beyond short-term interests. As politicians we are obliged to defend points of view which go beyond short-term interests.
Mr President, ladies and gentlemen, what I have to say represents my personal view and not the view of my group.
I cannot congratulate the rapporteur Mr Soulier for what he has written in his report. His report is an encouragement of the use of nuclear energy. And while we can accept that in the countries of the European Union there are enough rules concerning safety and the protection of the environment, this report says nothing about third countries or countries associated with the European Union.
Commissioner, I will mention two examples which worry me a great deal. In answer to a question of mine on the resumption of operations by unit 1 at Kozloduy, Commissioner Van den Broek said to me - I have his answer here - that 'the Commission has contacted the government of Bulgaria because unit 1 was brought into operation again without the necessary repairs having been carried out beforehand' . A few days ago, you all read in the papers about the fault in unit 1, and while it may have been announced that there were no leaks, I do not know what might happen tomorrow.
The second example: again in reply to my question on the nuclear plant Turkey is building in the Akköy area, an area particularly prone to earthquakes, he answered that 'the project cannot go ahead because - he said - no study concerning the environment has yet been carried out by the relevant Ministry in Turkey' . Despite which, the plant is being built, as I read in a Canadian paper - because a Canadian Company is building it - and indeed, with a type of reactor that will enable its nuclear waste to be processed into atomic weapons.
Commissioner, what are we going to do about all this? Mr Soulier, why do you say nothing about those cases? Because nuclear energy is a time bomb which, when it explodes, does not confine its effects within the frontiers of the country concerned. They spread . So when Bulgaria and Turkey are in Europe, what will we do then, Mr Soulier?
Commissioner, when I read the Commission document and also Mr Soulier's report, I thought the heading was wrong. It should have read: ' Save the radioactive dinosaurs from extinction' . When you look at these documents you find that the point of departure for considering energy supplies in Europe is totally wrong. They start out from the assumption that the people of Europe will all cry: ' We want nuclear power, we want nuclear energy' . But that is totally wrong as a point of departure! The people want warm homes, they want light and the industry wants to be able to produce efficiently. After that we have to decide which energy sources can be used in the most efficient and environmentally friendly manner. And if we do just that, we find that energy saving, the efficient use of energy, offers the best chance of satisfying these demands. We find that gas-steam power stations are cheaper than nuclear power stations. We know how combined thermo-electric power can be used and we know about the potential of renewable energy sources. This would offer a far better way of satisfying the people's needs than opting for the old technology of nuclear power.
We also know that the report glosses over the problems involved here, e.g. the question of subsidies from public funds, the question of the potential risks of nuclear power stations that are ostensibly running normally. Here I can give you a few crumbs of information about what has been found in Germany: there is a risk of leukaemia. Then of course there is the unresolved problem of decommissioning. All in all, this is therefore not an objective picture. I cannot understand why the document clutches at the straw of exports. Surely it is giving an idealised picture to say that some countries are quite free to decide between nuclear power or a different form of energy.
A lot of money is at stake here. There are powerful industrial interests that want precisely that, namely for nuclear power stations to be built. Surely we are not offering them our know-how voluntarily. That would indeed be giving an idealised picture. No, if we spend European money on this sector, then it can only be for two purposes: firstly, to make the remaining term of operation safe and secondly to guarantee sensible waste disposal. And that is very definitely the position of the German Social Democrats.
We should get away from the pressure of individual power station builders and energy suppliers who say it is essential to continue using this dated technology. Let us confine ourselves to the two remaining tasks. Let us not offer these old radioactive dinosaurs a future. There is a future without dinosaurs too!
Mr President, Austria decided against the use of nuclear energy in a referendum, and that is the strongest mandate a politician can have.
At present there exists no nuclear power station in which an MCA, a maximum credible nuclear accident, can be excluded. So every nuclear power station in Europe concerns us all. The question of nuclear waste, which will produce highly dangerous radiation for thousands of years, has not been resolved at all. Yet we happily go on producing. We really are a curious, inhumane, immoral generation. Do not misunderstand me: nuclear energy may be a great opportunity for mankind. But we still have to invest a lot of money and also time in research. It would be irresponsible not to try to develop this young technology further, but it would be equally short-sighted not to put just as much money and brain-power into developing renewable energy sources.
Today we can only say a definite no to every new nuclear power station, every report in favour of it. But we are also against quite simplistically no longer giving assistance in the areas set out in the Euratom Treaty, e.g. in relation to research and also to safety standards.
People are always looking boldly to the future, sometimes via the circuitous route of a very very terrible past. Let us remember Chernobyl. We have to assume responsibility here, today, in the present. We have to vote today according to the best of our knowledge and to our own conscience.
Mr President, I would first like to thank the rapporteur Mr Soulier and the Members of Parliament's Committee on Energy who took the initiative to prepare this report. With this report, Parliament is taking part in the dialogue developing at the Community level on the future of nuclear energy, a thing to which I attach particular significance. And I must remind you that exactly this debate was part of the European Commission's commitment, but also part of my personal commitment during the hearings of Commissioners in Parliament before the Members of the Committee on Energy.
I must say, however, that the report by the Committee on Energy - the report by Mr Soulier - is a realistic and moderate report, and I must also say that the European Commission will take into account the constructive criticism you have applied to our proposal. I am glad of your support for the idea that Member States should adopt certain common principles of application in the sector of nuclear energy for peaceful uses. I also consider necessary the invitation extended to the Council to hold a debate on the issue.
As for the institutional framework, as you know, at the Intergovernmental Conference the Commission is supporting the inclusion in the revised Maastricht Treaty of certain special orders on the subject of energy. We believe that those orders will make it possible to approach energy-related issues in a homogeneous way, but one which takes into account the particular features of each type of energy source. In that way, the share of the various energy sources available for our future supply could be maintained, but at the same time the particular economic characteristics of the use of those sources could be taken into account, such as whether they are sustainable energy sources, as well as the impact of each energy source on the environment.
Nuclear energy covers a significant fraction of our energy needs. Its role can be preserved only if the production of electricity from nuclear energy and the subsequent activities of the fuel cycle can take place under conditions acceptable to European citizens, so far as public health and safety are concerned. And when I refer to European citizens, I include the citizens of countries in Central and Eastern Europe, and those of the new independent states. The European Community's efforts to improve nuclear safety in Eastern Europe must continue and their effectiveness must be improved.
Most agreements concluded by the Community with third countries include orders that require cooperation and information exchange in the energy sector, and especially in the nuclear section. The issue of the safety of the Kozloduy reactor, to which Mr Kaklamanis referred very specifically, is one we are aware of and of course concerned about: concerned about what has happened and concerned about developments. The Commission is very willing to contribute towards improving the safety of that reactor, and I would like to hope that cooperation with the Bulgarian authorities will allow progress in that direction, so far as the future is concerned. As for Turkey, there as in all the other countries, the European Union insists that a prerequisite for the operation and funding of those reactors must be to secure the highest possible safety standards.
However, the efforts to be made on our side relate mainly to the treatment and disposal of wastes. Here, our efforts should tend towards certain effective measures. I too agree with many among you who have spoken, that those efforts should be intensified, mainly in the direction of research and technological development programmes that aim to restrict the quantities of high-activity wastes. The Joint Research Centre, and more specifically the plant at Karlsruhe has developed research activities which have looked deeply into the subject of transmuting radioelements with long half-lives into ones with short half-lives. In that way, the radiotoxicity of wastes for final storage could be limited and the packaging of each radioelement could be finally decided, once it had been separated. I should also recall that in recent years Europe's nuclear industry has achieved considerable progress in the area of reprocessing, packaging and disposal of all types of radioactive wastes. And as you know, there is already a Community plan of action. At the end of this year a special report should be available, which is currently being prepared, on the implementation of this action plan for radioactive wastes.
In that context, it is also worth devoting more and deeper study at European level to the possibility of closed nuclear fuel cycles, in other words the reprocessing of used fuel. And this, because it would contribute towards a substantial reduction of the bulk of waste fuels. In addition, in cases where mixed oxide fuels (MOX) are used, we believe that there may be prospects of replacing plutonium where this would be most appropriate, and mainly in the reactors themselves. The experience gained by the Community's industry in the production of MOX fuels gives it a technological lead unsurpassed anywhere else in the world. The application of this technical knowledge to produce fuels from fissionable raw materials of military origin in Russia and the United States of America is a significant contribution by the European industry to disarmament, and I would say, towards efforts for world peace.
There are many types of nuclear installations in Europe today and it will certainly be necessary to continue the efforts undertaken by industrial circles and the authorities responsible for safety to approximate the specifications and to define our joint demands. In that context, the continuation of Community efforts towards research, technological development and innovation is important, particularly to address the problem of ageing present-day plants, a subject that we will in any case have to deal with after 2010, though beginning even now and perhaps as part of the debate on the fifth programme for research and technological development, we must adopt a policy of safe and effective decommissioning, and if we wish, take advantage of the new generation of reactors which are more competitive and more acceptable to the population. It is along those lines that the debates between the Community's institutional bodies concerning the future of nuclear energy in Europe should proceed. The European Parliament's report is an important indication of the direction in which that debate should develop.
Mr President, in conclusion I would once more like to congratulate the rapporteur Mr Soulier on his report, and to thank all the speakers for their comments, which I again wish to assure the House that we will take seriously into account. And let me also say that the criticism levelled at the European Commission for attributing particular weight to nuclear energy is unjustified. I would say that the European Commission puts before you a balanced strategy for the European Union's energy planning, the results - and I would say the proof - of which is that the very next subject of the debate in plenary is the report by Mrs Rothe on the basis of the Green Paper on renewable energy sources, a sector to which the Community and the European Commission also attach strategic importance.
Commissioner, let me just put one question to you: do you not agree with me that a Community action programme for waste disposal really does not represent progress in waste disposal? That has to be said, you must agree with me there! I want to know how you can define that as progress.
Commissioner, you have forgotten to answer my question on the safety of air transport. I would appreciate an answer to my question. And secondly, if research into nuclear technology is being carried out and subsidised under the European fifth framework programme, is that not tantamount to subsidising nuclear energy and does that not distort the internal market?
Mr President, I referred mainly to the progress achieved by Europe's nuclear industry to bring about better methods of processing, packaging and disposal for all categories of radioactive waste. And I must say that this has not happened by chance. It happened as a result of political pressure, after the many debates that took place at European level, after expressions of concern by many citizens, and of course, as the result of the commitment undertaken by the governments and the European institutional bodies. Along those lines, the Community plan of action has helped to enable such progress and I would say that we all ought to agree that since the nuclear industry is to continue its operations and since nobody can claim that it ought to cease its activities, it should promote those methods aiming to improve the processing, packaging and disposal, I would say, of radioactive wastes.
As for the safe transport of nuclear materials, here I should say that all the international organizations, including the services of the European Commission, make every possible effort to secure the best possible conditions for transport safety, and of course we must do all we can to eliminate the illegal movement of nuclear materials, regardless of their category and type. The European Commission is active along those lines, and I would say, with a great deal of success, according to the specific evidence we have in recent months.
As for the directive on air transport, that is an issue being considered at present by other services of the European Commission, though not those for which I have political responsibility, and consequently, at this time I do not have the information with which to answer you.
The debate is closed.
The vote will be taken today at 12 noon.
Renewable energy sources
The next item is the report (A4-0168/97) by Mrs Rothe, on behalf of the Committee on Research, Technological Development and Energy, on the Commission Green Paper: ' Energy for the future: renewable sources of energy - for a community strategy' (COM(96)0576 - C4-0623/96).
Mr President, ladies and gentlemen, Mr Papoutsis, I believe that this discussion of the Green Paper for a Community Strategy for renewable energy sources takes us into a key phase of European energy policy. I also think this debate today follows on perfectly from the one we had just now.
The European Parliament has repeatedly stressed the importance of renewable sources of energy for the Community's energy policy, most recently in July 1996 in its resolution on a Community action plan for renewable energy sources in Mr Mombaur's report, and in the resolution of 14 November 1996 on the Commission White Paper on a European energy policy. So I very much welcome the fact that the Commission has recognised this need and incorporated Parliament's proposals in the Green Paper on a Community strategy.
I entirely agree with the Commission's view that the priorities currently set for the choice of energy sources are incompatible with the long-term requirements of sustainable development. In this Green Paper the Commission is presenting a really god analysis of the situation, although I must say I would have wished to see the basic guidelines of a strategy ensuring the real and greater market penetration of renewable energy sources to be defined more clearly. So we are now placing great hope and expectations in the announced White Paper.
At present only about 6 % of energy consumption in the European Union is supplied by renewables. That is an increase of about 1 % since 1990. Some Member States supply nearly 30 % of their energy demand from renewables, others less than 1 %, although the potential is quite comparable. If in this report we now set an objective of covering at least 15 % of energy consumption from renewables by the year 2010, that is still far less than would be technically possible. Yet this is a challenge for the European Union, after the stagnation of recent years. Nor is it enough just to set this objective for the European Union as a whole. We expect the White Paper to differentiate according to types of energy and to set objectives for individual Member States, based on what is potentially possible and what has already been achieved.
It is not just necessary to respond to this energy-policy challenge. No, it is also and particularly necessary to seize this enormous opportunity to gear European energy policy towards environmental protection, security of supplies and sustainability, on the basis of a coordinated industrial policy. Commissioner, let me once again congratulate you as the responsible Commissioner on taking a real step forwards with this Green Paper. But after this clear analysis of the shortfalls and requirements we now expect a White Paper that offers an equally clear response to this analysis. We are expecting you to present a package of measures together with a financing plan and timescale.
If renewable energy sources really are to be given a chance to penetrate the market, we need new legal, financial and accompanying measures at European, national and regional level.
Regulatory measures: so long as the prices for energy from the conventional sources, such as nuclear energy, coal and oil and gas, totally disregard the social and ecological costs, it will be very difficult for energy gained from sun, wind and bio-mass to compete. That is why we urgently need a European energy tax, with renewable energy sources tax-free. A possible transitional measure would be a European Fund for the promotion of renewable energy sources, financed by a surcharge o the mineral oil tax and the price of electricity.
The directive on the liberalization of the internal market in electricity does prescribe an obligatory licence, but this will remain a blunt instrument until it is supplemented by a supply and indemnification obligation. That is why the report calls for a European supply directive with adequate indemnification provisions. To counter arguments about competition, consideration should be given to compensatory mechanisms. We think legislative measures are also needed in the field of solar architecture and energy saving.
Turning now to the promotion measures: firstly, ALTENER II really must be adopted rapidly and allocated more funds. Secondly, we call for the formulation of a new Community programme in the White Paper, to be implemented by the appropriate Member State measures. For instance, one million roofs and walls programme, together with a 15 000 megawatt wind programme (off-shore and in the mountains) and a 1 million megawatt biomass programme. This kind of programme can help create an internal market for renewable energy sources in the European Union and therefore also open up major export opportunities.
While Japan and the USA are being extremely active in this area, we are continuing to behave like a sleeping beauty. But, first of all, no prince will come to wake us up and secondly, this late awakening could be a very sobering one. We should apply our combined European common sense now. I have an urgent appeal to the Commission: please present us with a plan for a genuine export strategy. After all, surely it is a thousand times better to take over good ideas from the US or Japan than to get into a situation where we can only buy the appropriate energy technology from them. About a million jobs could be created in the EU if we developed renewables, particularly in rural and structurally weak regions.
I know this kind of Community strategy will cost money. That is why we ask that on top of the ECU 225 million currently allocated to nuclear fusion, the same amount be allocated to renewable energy resources. Let me make a personal remark: why not delete the appropriations for nuclear fusion and transfer them to renewables?
Much needs to be done in relation to the structural funds, to the other programmes, to establishing an active information policy, and we really must tackle these questions seriously, for our children, our grandchildren will blame us if we do not manage to bring about a real change in our energy policy.
Mr President, Commissioner, ladies and gentlemen, the Commission's Green Paper on renewable sources of energy is an ambitious project and forms a good basis for developing a strategy in this energy sector. Let me congratulate the rapporteur warmly on her report.
Among the great variety of renewable energy sources available, let me lay particular emphasis on biomass, i.e., wood, rape, elephant grass and other renewable raw materials. EU-wide, the use of biomass already makes up more than half the crude oil units. I believe that energy from biomass offers a great future market, with all the ecological and employment aspects for rural areas that involves. The cultivation of energy crops could create an additional turnover of ECU 11-19 billion for the rural areas. It would also offer an incentive for cultivating set-aside areas.
This new source of income would also have positive effects on employment prospects in rural areas. As an inexhaustible source of energy, biomass also ensures security of supplies, i.e., a certain independence from third countries.
Another advantage is that the energy is utilized near the place of origin. The reduces logistics and transport costs and means regional energy policy can be optimized.
Biomass is one of the most environment-friendly energy sources and in the long term it can help reduce CO2 emissions. If we are to make the best use of this energy in future, we not only need to make the necessary arable land available under the CAP and forestry policy in the Member States, but also to increase the contribution of biomass to the EU's primary energy mix to at least 10 % by the year 2010 and at least 20 % by the year 2025.
At the same time, of course, budget appropriations for research and the promotion of renewable energy sources must be increased at least to the level of those for research and the promotion of nuclear energy. I need not stress that here we need a detailed and concrete catalogue of measures, such as EU-wide tax reliefs or exemptions and programmes to encourage investment. I also believe that in future the Member States must coordinate their programmes more closely, especially in relation to district heating systems.
In regard to the central and eastern European countries, I believe there is a great opportunity here, provided there is a corresponding transfer of technology. As representative for the rural areas, I also think we need a better policy in the EU as a whole following the new CAP reform. I believe environment-friendly energy sources have a future. It is simply up to us to intensify the awareness of that.
Commissioner, the analysis in the Green Paper is excellent. It shows that without renewable forms of energy - wind, water, biomass - there can be no substantial reduction in CO2 . The second point, the analysis of the employment market strategy for Europe, is also excellent. It recognizes how important it is for the money to stay within Europe, circulate here and be used here.
I would supplement these two points with a third. I believe there is no way we can safeguard peace in the 21st century without decentralizing our energy system. There is probably if not certainly no question of a peaceful distribution of the remaining resources of this earth. We need only look at Afghanistan, at Chechenya, at Kurdistan, at the Gulf: the wars being waged there are about energy. If we seriously want a peace strategy, we will have to readjust the energy system.
The European Commission now has to decide whether its analysis is merely an alibi or whether it will draw the appropriate conclusions from it. If it draws these conclusions, it should accept the course of action suggested by Mrs Rothe, which is an excellent one. It offers a historic opportunity for Europe as a whole to change its energy policy.
I believe one thing is most important, and we must realise that: on the basis of the analysis you yourself made, the promotion of renewable energy sources is no longer just something to be achieved passively through the many energy initiatives but a political obligation to act on the part of the Commission, the Council and the individual Member States. The truth will become apparent when we see the White Paper and the accompanying strategic plan. If the European Parliament adopts Mrs Rothe's report today, that will prove it is prepared to give the strongest support to the environment, employment and a policy of peace.
Mr President, very hearty congratulations to Mrs Rothe for an excellent report. She is following up the work of Members right across the political spectrum including, of course, Mr Mombaur and Mr Robles Piquer. There is great potential here for an expression of will from Parliament.
I want to speak on one point only, and that is the necessity to work with all our might to obtain for the European Union a Treaty on renewable energy, an equivalent to the Treaty on Nuclear Power, the EURATOM Treaty, which we discussed earlier this morning.
This would give tremendous EU added value to our work in trying to promote renewable energy. It would enhance the competitiveness of the EU. It would create jobs across the EU. It is a fundamentally important issue. Nothing is more basic than food and energy; and it would capture the public imagination in every single one of our Member States. There is tremendous enthusiasm for all types of renewable energy. That is the future. European citizens know that.
There is the will to grasp the opportunity to have a treaty, to be called, I suppose, EURENEW. It is noncontroversial. It crosses all parties; it crosses all Member States. Most important of all, it would give us a legal base. This is what is missing from all the debates on renewable energy: there is no legal base on which we can rely to ensure that we can have the research programmes, the promotional actions which cost money. I know, as the budget rapporteur for our committee, without a legal base it is very difficult.
Please let us, all together, put pressure on our Member States. This is the sort of positive action which makes sense to European citizens.
Mr President, Commissioner - whom I wish to congratulate on the Green Paper and the Athens Conference - ladies and gentlemen, in particular Mrs Rothe, whom I also congratulate. As the Commissioner and I know very well, a Macedonian king - a Greek, Alexander the Great - a long time ago, in the 4th century BC, met a philosopher who was also Greek and asked him not to 'deprive him of the sun' . And now we too, today's mankind, in the 20th century and at the dawn on the 21st century, we also ask not be deprived of the sun. Not only the sun which warms us up, but also the sun which heats up thermal plaques to give us hot water and photovoltaic cells to give us energy. And the wind, the wind that not only moves Don Quixote's mills but also the mills of the great modern wind energy installations, not to mention hydraulic power, macro and micro hydraulic power, or biomass which means that sometimes we can use fields that cannot be used for growing food. Then there is urban waste, geothermics, tides... The citizens of the 21st century will want to know what we have done about all of these.
In any case, we know that renewable energy is not a panacea, but it is a very useful element for our supplies of energy demand for which grows every day, especially if we can achieve 15 % - which seems to be a reasonable objective - mentioned in the Rothe report, which we support and which we wish to enrich with a few of our amendments as is our obligation.
I wish to refer, in particular, to the important reference made by Mrs McNally to Amendment No 1 which we are going to debate and vote on today, referring to indent 12. My group is entirely in favour of the first part of the amendment, but without doubt - even internal doubt - it is also in favour of the second. Personally, I am going to vote in favour of the second part because I believe that not only do we lack an energy chapter - for which the Commissioner is now working so much, and I myself must recall that I drafted a report which went in that direction some years ago - because otherwise we shall have to introduce the theme of renewable energies into the Community legal framework. I think that, therefore, this is a brilliant idea of Mrs McNally's and it deserves our support and I certainly, personally, along with other members of my group, will be lending her that support wholeheartedly.
Mr President, Commissioner, renewable energy sources are of great social and economic value, which is why I commend Mrs Rothe's report to this House. Unfortunately, however, the future prospects for renewable energy sources are not particularly easy at the present time, partly because energy consumption in the European Union is not increasing, partly because the efficiency of gas-fired installations has been very greatly improved, partly because the costs of gas and oil are relatively low and reserves are plentiful, partly because the liberalization of electricity prices in the European Union is making it difficult to foot the political bill, and, finally, partly because of the unreliable nature of most renewable energy sources, based as they are on sun and wind, at least until such time as we manage to perfect efficient and less costly storage technologies. A study on this is under way at STOA.
There are, however, fuels which can be classified among the renewable sources and which are competitive because they pay for themselves instead of needing to be paid for: I mean plant biomass, non-processable wood and non-recyclable solid urban wastes. Unfortunately, I gather that most plastic, even if collected separately, then has to be incinerated or landfilled because it cannot be effectively recycled. I would recall that, in the case of woodbased wastes, carbon dioxide is produced even if they are landfilled; but they do not produce any useful energy in this way.
It seems to me that waste incineration technologies are reaching a standard of quality which is satisfactory from the environmental and health standpoints, and I would ask the Commission and the rapporteur not to neglect this sector in any strategy for renewable energy sources. Here again there is a need to support technological development, provide information and educate public opinion. That is why I subscribe to some of the amendments originally tabled by Mr Robles Piquer, which relate to this specific topic - the recycling of wood that cannot be industrially re-used and of solid urban wastes. I hope that the House will accept this suggestion.
Mr President, ladies and gentlemen, Commissioner. I should also like to congratulate the rapporteur on her excellent report with its many good recommendations on promoting the use of renewable energy. The long-term objectives in the field of energy is the provision of energy totally based on renewable sources. This objective unfortunately does not exert sufficient pressure to give priority to developing renewable sources of energy. The application of renewable energy depends first and foremost on the political will of countries to promote a model of sustainable development. If we are serious about acting on the climate problem then we need to have many more applications of renewable energy. My group welcomes the Green Paper although this Commission initiative took a long time coming despite repeated requests from Parliament.
Mr President, the Liberal Group has tabled three amendments, two of which concern the promotion of energy from biomass. In this way we coordinate energy and agricultural policy. Good agricultural land no longer needs to lie fallow, it creates jobs in this sector and it benefits the environment as well. It does not just kill two birds with the one stone, but three. My group believes it is superfluous to create a separate working party on 'renewable energy' in the Commission for this coordination work. A coordinating contact point is sufficient. The Commission services just need to work more together and coordinate their work better. The European Commission should also go in for trans-border cooperation.
My final point, Mr President, is that the European Union should promote renewable energy projects. And here the structural funds should be better involved. The Liberal Group cannot agree to projects receiving more than 50 % finance from the Union. That would distort competition and would not guarantee a commitment from the Member States. My group will vote against that proposal.
Mr President, Mr Papoutsis, you said to the press a few days ago that renewable energy sources are as valuable as sitting on a goldmine. I agree with you! That makes what you say in your Green Paper all the more surprising, for it seems to suggest: how can I scoop water with a sieve? Your analysis in the Green Paper is quite correct. But your conclusion on the operational approaches that should therefore be taken is nothing, it is not concrete, shows no ambition, nothing! Quite apart from the fact that we should have formulated clear strategies and development programmes for renewables years ago. Let us say no more about that. Instead, we keep hearing ritual incantations about the obligations under Rio, under Berlin, etc. Words and more words, but no deeds! Of course this applies particularly to the Council, if I may remind you of the meagre funds allocated to the JOULE, THERMIE, ALTENER, etc. programmes. The Commission regrets, I admit, that very little money is spent on renewable energy sources under PHARE and TACIS and most of the money is spent on other energy forms, and in a quite extravagant manner. This is a kind of money-losing machine with which we try to patch up the eastern European scrap-heap reactors without making them any safer.
If we want to achieve what the Commission says in its analysis, if we finally want to be credible and secure our future markets on this earth - and we are talking about future markets, that is what those who just count the money in hand should remember - this is what our energy policy should look like: an ambitious and binding commitment in regard to the proportion of renewable energy sources for each Member State for the years 2000 to 2010. The target should be set so high as to let us fulfil our greenhouse guarantees at last, i.e., drastically reduce the values.
Secondly, well-stocked EU funds for renewable energy sources and energy saving. That is an important pillar. Here we could achieve 35 %. We need to reallocate the funds we still keep putting into research into fossil energy and in particular fusion - ECU 225 million. We would see some results from that by the year 2050 at the earliest.
We must ensure, and this is most important, that the internal energy market does not act in a sense as an obstacle to renewable energy sources, as will now become apparent, and we must coordinate all the EU aids to ensure that no more money is spent on measures that increase rather than reduce greenhouse gas emissions. All these points are important and I can only hope that we will move from the lyrical words of the Green Paper to facts in the White Paper. Then you will have my full support!
Mr President, I should like to add my own congratulations to the rapporteur, and also to the Commissioner on the Green Paper. On this occasion I cannot agree with Mr Robles Piquer. I believe that the 15 % target is too modest, and that the European Union should set itself a much more ambitious objective. We are aware of the risks, we talked about them during the previous debate on conventional and nuclear energy, and I therefore believe that the time has come to try to raise our sights very considerably as far as this target is concerned. I think we should be looking at 30/40 % by 2010. That is my first point.
My second concerns the mechanisms for encouraging the use of renewable energy sources. I believe we should focus on imposing very heavy tax penalties on energy sources with a high pollution capacity; that we should be aiming for a very simple mechanism, without squandering resources on all kinds of aid programmes but concentrating on the liberalization of the internal energy market.
Mr President, the Green Paper on renewable sources of energy deserves praise for its very detailed examination of the benefits which are obtained from using renewable energy: a cleaner environment, more employment and a better economy. I note in particular that the EU is now at last treating the CO2 issue seriously, and is taking an active responsibility for avoiding the threat of climate change.
However, I wish to make it quite clear that the maximum use of renewable energy sources can only be ensured if Member States continue to be allowed to pursue an independent energy policy, based on their own circumstances and conditions. In the light of the subsidiarity principle, it is important that international cooperation should only serve to eliminate the obstacles which exist, so that the Member States themselves can implement a national energy plan with ambitious energy goals. Conversion to increased use of renewable energy sources requires the whole of society to participate in the project. In the Commission's initiative, I do not see the general population being involved as players. In Denmark, for example, private wind-power groupings have become widespread, and have been very important in terms of popular support for and awareness of renewable energy.
The Green Paper's section on strategy is unfortunately not up to the same standard as the excellent analytical section which precedes it. The aims set out are just not far-reaching enough. The target of 12 % for renewable energy by 2010 is better than nothing, but why not aim for the European Parliament's own recommendation of 15 %? Similarly, the Green Paper should be calling for a common target for energy efficiency. A better level of energy utilization would provide the same environmental improvements as greater use of renewable energy sources, and should therefore be presented as just as important a part of the EU's renewable energy strategy.
Finally, I should like to express my satisfaction with the amendments which have been tabled, which clearly tighten up the Commission's proposal.
Mr President, first I want to congratulate Mrs Rothe on her report. It is an extremely good and detailed report and it is a step forward.
Let me say at this point, to rescue the reputation of the European Union which has often been criticized during this debate, that in recent years we were able to finance a whole range of projects because we increased the appropriations for renewable energy sources, thanks mainly to the European Parliament's efforts during the budgetary procedure. This has to be said quite plainly here. Things are not all quite as bad as people outside sometimes describe them. If the Member States fulfilled their obligations and made corresponding resources available, we could make considerable progress. Nevertheless, further Europe-wide initiatives are necessary, and Mrs Rothe put this very well in her report. I hope we will endorse it.
For instance, I hope that the funding for our major programmes, such as the Mediterranean programme, or the support for Eastern and Central Europe, for the former Soviet Union, for Asia, Africa and Latin America, will be concentrated more on renewable energy sources. That is easy to say, but far more difficult to put into practice. For instance, a large number of appropriations, accounting for many millions of ECU, were not fully utilized in the Regional Fund because the complementary resources were not available, which is because the Member States in question did not produce either the public or the private resources.
For the future I expect a simplification of the access and payment and clearing procedures, as also called for in paragraph 8 of Mrs Rothe's report. It is unfortunately the case that many small and medium-sized undertakings and institutes derive little financial benefit from taking part in EU projects. The preparations alone, the filling in of forms, the preparation of the projects, are so cost-intensive that in the end the financial profits are very small. That has to be changed.
Finally, let me say that there are still many surprises awaiting us with renewables, for instance in thin-film or photovoltaic technology, where research is needed and must also receive the necessary encouragement. Know-how already exists and it must be used and, let me say in conclusion, perhaps it should be used in our own buildings too. We are building a new Parliament in Brussels and in Strasbourg. Where is the technology we are developing being applied there? Here too there is room for improvement.
Mr President, ladies and gentlemen, I can hardly believe it: the House is almost, if not entirely unanimous. My warm compliments to Mrs Rothe for an excellent report. Renewable energies must be promoted by detailed measures in order to disseminate European technology throughout the world - we should stress this - and to restore the health of the climate.
Two billion people in the world can only be supplied with electricity decentrally, which is why it is so urgent for us to act here. However, let us have no illusions, this is not up to us but to the Member States. If the 15 Member States do not play along, nothing will come of all this. I do not like to see people keep pretending here in Parliament that the European Union is responsible for the use of primary energy sources. It is not! It is responsible neither for this nor for nuclear energy!
For the rest, we should not imagine either that these energy sources can be introduced without any dispute. Unfortunately there are still protests on protests up and down the country. There are protests about the use of tidal power, protests about the use of wind power. Nobody should seriously imagine that we can introduce an energy source that needs to be promoted and disseminate it around the world without protest - that will not happen!
We have already adopted the action plan; this report describes it very comprehensively and well. I also believe that the liberalization of the internal market through the obligatory licence and priority rules has brought progress in certain areas, which the Member States should avail themselves of. Commissioner, let me say quite clearly that I expect the White Paper at last to give a clearly formulated reply in economic terms to the question whether startup financing with EC resources really can encourage the market introduction of renewable energies - yes or no.
I have not read a single sensible document by the Commission, by a government or by a scientific institution on this subject and I think it is simply not enough to promote 100 000 roofs programmes here. I would wish to see a more detailed analysis of whether it makes any economic sense at all to spend money on this.
My group supports the report; we take a slightly different view on the last point.
Mr President, I wish to join with other Members in congratulating the rapporteur, and I would also like to acknowledge the valuable work undertaken by Mrs Agnes Schierhuber, our own rapporteur in the Committee on Agriculture and Rural Development.
We need a clear strategy for the 21st century aimed at significantly increasing the share of renewable energy sources in our overall energy policy. Agriculture, which has been going through a very difficult period, has the potential through biomass to contribute positively to rebalancing the renewable energy deficit within the European Union.
Despite considerable advantages in using renewable energy sources, consumption remains at below 6 % in the Union. This must change, and I hope that our Member State governments are listening seriously to this debate.
Biomass offers farmers and rural areas a real possibility of generating new sources of income through the cultivation of crops such as sugar beet, cereals, oil seeds, short-rotation forestry and hemp. Biomass also has the added advantage of giving farmers the chance to cultivate set-aside land.
At least ECU 225m are currently being spend in the EU on nuclear research. It is high time to put real money into supporting renewable energy sources. This is highlighted by the ongoing concern in relation to the safety of nuclear installations, including Sellafield, to which many people have referred during the earlier debate. The time has come for the implementation of a positive renewable energy programme, rather than continuing debates, both within governments of Member States and here in this Parliament.
Mr President, like other speakers, I should like to thank the rapporteur, Mrs Rothe, for the excellent work she has done, but at the same time to express a certain amount of concern at the broad agreement which is prevailing here in Parliament on this subject. I am afraid that the same thing will happen with renewable energy sources as with small and medium-sized enterprises. Everyone talks about them, but no one makes a serious effort when it really counts. We always end up with systems which support the established order of things. Here, that means coal, nuclear power, gas and so on. Just think if we were to make the same effort with renewable energy sources as with fusion power. Just think if we were to give research and development concerning renewable energy sources the same status that fusion power has had, a form of energy which lies far in the future, whereas the sun and wind, biomass and so on are either just around the corner or with us already.
The Commission's Green Paper is a starting-point, but now it needs to be followed up, and we must ensure that renewable energy sources do not once again come to grief in practice. Renewable energy should now be given the same status as traditional energy, if necessary through some kind of treaty commitment.
Mr President, I know it is noon now and I will not speak for long, as that would waste time. Since we should be able to finish within a few minutes let me ask you a very very urgent question: is it not possible for us to conclude our debate this morning, so that we can vote on it today? We have tried very hard to proceed rapidly in the time available so as to be on time for the Council of energy ministers. I really would ask this quite urgently!
Mr President, I wish to say the same as Mrs Rothe.
I think that there is only one more speaker, and if we could let that speaker have the floor we could vote now and not delay any longer. We have very little time.
I have tried to move this debate along as quickly as possible. Unfortunately, it is not true that we have only one speaker left - there are still four Members down to speak, then we have the Commissioner's reply, followed by a fairly complex set of votes. I am sorry to do this, but we shall have to suspend the debate at this point and resume at 6 p.m.
VOTES
Mr President, you are to be congratulated on starting the vote at 12 noon. There are a number of colleagues who are not yet here and there are a number of people who are still listening to the bells that are ringing in the corridor. I suggest that we become accustomed to the fact of starting votes every day at 12 noon; Parliament will only get into difficulties if, as yesterday, we do not start voting until 12.20 pm. Nobody then respects the clock and the start of the procedure. I suggest that you take this matter up in the Bureau and that we formalize it that we start votes regularly at 12 noon.
Mr President, this was a very long confused report with 178 amendments in committee. The Socialist Group has felt it necessary to table additional amendments. As rapporteur, I am dutybound to support the Fisheries Committee resolution, which I do. However, were I not rapporteur, I wish to make it quite clear that I would be voting for all the Socialist Group's amendments including Mr Morris'.
(Parliament adopted the resolution)
I should like you to listen to the following announcement: I have received from the Green Group various requests for roll-call votes on every amendment and on every paragraph of this report. This would mean over 100 roll-call votes and the vote would last about one hour. After consultation with the President, I am therefore going to propose to you that pursuant to Rule 19(1), second sentence and Rule 115(5) to group the votes together as follows: One, a single roll-call vote on all parts of the text on which there are no amendments. Second, a roll-call vote on paragraph 24 in line with another request from the Group of the European Radical Alliance. Three, a single roll-call vote on all parts of the text on which there are only amendments by the Green Group. Four, a roll-call vote on each paragraph which is the subject of incompatible amendments. Five, a roll-call vote on all other parts of the text on which there are amendments by political groups and for the final vote.
Rule 115 allows the President to consult the House. In order to save time I am going to allow one speaker for my proposal and one speaker against. I will take no points of order and we shall move directly to the vote.
Mr President, I think your proposal is a very sensible one. It arose from the fact that this report is of course very controversial and was not prepared jointly. In the Committee on External Economic Relations we voted by 31 to 30 on whether we should vote at all.
Now, of course, this committee has no proposal on the individual blocks, which has led to a situation where we are confronted with this procedure in plenary. You have described it in rather dramatic terms. We also had 100 amendments to Mrs Barthet-Mayer's report yesterday. I would now propose further that we consult again in committee and vote in July. That would save time. So I move that we refer the report back to committee pursuant to Rule 129. That would save us work here. In other respects I support your proposal.
That was very clear. I would suggest that if the proposal for referral back to committee is rejected, I shall assume that the House has endorsed my proposal for how we handle the vote.
Mr President, I rise to speak in favour of your proposal on the block voting. This was a change to the Rules introduced some years ago specifically to deal with this sort of situation. It caters for the fact that one political group, or indeed a group of Members, deliberately uses the Rules to try, in a sense, to filibuster or, possibly, to abuse the system of requesting roll call votes.
It is entirely justified in this case that the blocking tactics be avoided by use of this rule. It is a fair rule, it is at the discretion of the President, and you are quite right to use it in that way.
(Applause)
I am always distressed to see Claudia Roth get angry in this House but in particular today because it is her birthday. Perhaps the House could wish Mrs Roth a happy birthday.
Mr President, I just wish to speak against any suggestion to refer this report back to the committee. This was debated in the committee. 165 amendments were tabled by the groups. Many of those amendments were identical, and I regarded that as an unpleasant and unnecessary blocking tactic.
I entirely endorse what has been said by the other speaker in favour of your proposal. I suggest we adopt your proposal, and I would not be in favour of referring it back to the committee.
I understand that apart from being Claudia Roth's birthday, it is also Nicole Pery and Mrs Schleicher's, two of our Vice-Presidents.
(Parliament decided against referral back to committee)
During the vote
Mr President, you say that the political groups know what is being voted upon here. In my opinion the Members should also know what is being voted upon. I do not know what is being voted upon here. Throughout the debate on this report I have not known what was being voted on and you are reading out these points in a way which does not make it clear either. I declare that I am withdrawing from any vote where I do not know what is being voted upon. I shall therefore withdraw from any vote in connection with the debate on this report.
Mr Seppänen, I am not going to waste time on this. I read out the list of the amendments we are voting on and that is how we always vote in this House. If you want to know the details and contents of the amendment go to the distribution centre, get the documents and read them.
(Parliament adopted the resolution)
Mr President, on a point of order. You know I normally agree with you in this Chamber, but you answered the speaker before me that this was the normal way we did our voting. I have to advise that is not the normal way in which we do our voting. I may have missed something. We took a number of block votes and then we went to certain paragraphs - paragraph 36 - and then we reverted back to Recital b in one of the votes. So it is not the normal way we do our voting.
Normally, the way we vote is paragraph by paragraph, recital by recital. That did not happen on this occasion. Perhaps you may wish to reconsider your reply to the speaker before me.
Mr Falconer, as a fellow Scot, I always try to agree with you but you obviously missed something. I explained very clearly that we were going to vote in blocks and I read out the contents of each of the blocks. If people wanted to put the amendments together within the block to have a look at them they were entitled to do so. But the block vote is quite clearly provided for within our Rules and we follow the Rules of Procedure.
Mr President, there are still different interpretations of the legal basis for this text. Does this text relate to industrial policy or, as Mr Titley said in his statement, to the CFSP, i.e., to the new security policy? If it relates to that, then - and I asked to speak before the final vote - we in this House are not even competent, prior to the Amsterdam intergovernmental conference, to take the kind of decision we have taken. Perhaps you could make a statement on this subject, to clear up this misunderstanding and contradiction?
This House is sovereign in all matters that come before it and the House decides what items it puts on its agenda and how to vote on these items. And that is what we have done.
4-074
Mr President, I am sure that you have acted in accordance with Parliament's Rules of Procedure. I should however like to point out that this is a very significant issue, a major issue of principle and a very important issue. I myself am quite new here, and it is quite impossible for me to follow what was going on and longer. You did state that a block vote was being held, but for myself, at least on issues of this nature, I should like to look at each point again separately and be sure that I am voting correctly. I am not going to vote simply solely according to what is on the voting list. Unfortunately this has been made impossible by what I can only call the recent farce. It would be possible to use the Rules of Procedure in a different way, when a significant matter of principle is at issue and I hope that this will happen in future.
I understand the point you make. I was trying to expedite the business of this House. I am absolutely certain that I operated within the Rules. If you read Rule 115(5) you will find that the President is entitled to block votes together. In fact, there is no need to give notice of that but the services through this week have been informing the groups of how they intend to put the votes together. It was up to the groups to keep their individual Members informed. We have done our best to keep you advised.
Mr President, I am really sorry but we have made a serious mistake. That really is true. In one go we have named four regions in different countries together with one recognized country. We cannot refer to Macedonia or, if you like, Fyrom, in the same breath as Kosovo and Vojvodina. I would emphatically ask colleagues not to make this mistake. It makes us look ridiculous. It is a mistake, and Mr Cohn-Bendit agreed with me. Unfortunately we voted first on the PSE motion, although the other went further. I would ask you to definitely take that into consideration. We really are making ourselves look ridiculous. If we want to do so, we can. But Mr Cohn-Bendit could help me here, as could the PSE. Mr Johannes Swoboda agreed with me.
I am told that the reference to Macedonia was actually deleted in any case so your concerns are perhaps misplaced.
Mr President, unfortunately that was a misunderstanding. Macedonia was simply swapped with Fyrom. But Fyrom should not have been mentioned in this context at all. I ask you to take that into consideration. It was a very big, stupid mistake.
I am afraid that the House has voted and the House is always wise once it has voted.
Mr President, I just wanted to say to Mrs Pack that this happens during votes. We also rejected the amendment by the Greens, which makes a nonsense out of this text. We will have to live with the nonsense of this sovereign organization. That is the way things go.
Mr President, there is a translation error in Amendment No 22. It says 'repeal of the EURATOM Treaty' , but it should have read 'amendment' . Of course we cannot simply repeal the EURATOM Treaty, we need it as a safeguard and for nuclear waste. That is why confusion arose throughout this House and I think you can now agree with me, at least those who normally agree with me can do so. The others over there are being a bit quiet for a change, which is a better thing!
(Parliament rejected the motion for a resolution)
Mr President, ladies and gentlemen, I have too much respect for democracy not to acknowledge a decision by the European Parliament. However, I would like to say that, as rapporteur, I have followed a certain number of indications. Since the European Parliament has felt that it had to, in my opinion, alter this report excessively, I therefore recommended voting against it in order not to lose what I believe in. That is why I voted in this way and I thank the European Parliament for having followed me, since this report has not been adopted.
(Loud applause) .
Mr President, in my opinion the vote on the Titley report was an offence against democracy. I should therefore like it minuted that I am pleased that this is not a real parliament.
Mr President, on a point of order. Following on from the last speaker, I think you will agree, Mr President, that the way we took the last five reports after the Titley report was the way we normally vote in this Chamber.
We could not support the report at the vote. The adoption of this position is based on principle and should not be taken as any form of disapproval of the rapporteur's work. We think that the European Union should call a halt to this type of expensive fishery agreement and instead give aid primarily to fishing operations in developing countries themselves. Such a solution would better help to develop the importance of fish as a global food supply, to strengthen the economic development of these countries and also avoid the risks that fishery agreements can involve. This would also mean that the fishing industry in some Member States would be given indirect aid to continue their operations in a situation where the whole of the European fishing industry needs to be severely restricted. We would also like to stress, in agreement with the rapporteur, the unfortunate fact that the European Parliament is being consulted long after an agreement has come into force.
Crampton report (A4-149/97)
The question of international fisheries agreements reached by the European Union is a controversial one.
Some people are in favour of a systematic calling into question of the agreements because of their cost, while failing to pose the question of the economic and social cost that their absence would have for the Community. The Crampton report rightly reminds them that extending the fishery zones to 200 miles, effectively bringing 95 % of fish stocks within the coastal states' jurisdiction, made it inevitable for the Community to negotiate agreements with the countries concerned in order to ensure the survival of deep-sea fleets, maintain the European share of fishing in worldwide terms and, therefore, its contribution to our food security. If the European Union had to give up these agreements tomorrow, the place left vacant by the Community fleet would very soon be taken by competing fleets, in particular those from Asia. This agreement policy is backed by European shipowners which finance it to the tune of 50 %, a balance which ought to be maintained.
Others feel, in the framework of these agreements, that European fisheries compete with local fisheries. This is not true. Developing countries have resources if they wish to exploit them, but they do not have boats and knowledge to enable them to do so: this contract is desirable for both parties.
In the framework of the evolution of the system of agreements, we should make a careful distinction between agreements which could also play a real role in terms of helping development, in helping to increase food selfsufficiency thanks to the support given to local fisheries, and those concerning partners which have become competitors for Community fishermen and for which the Commission should ensure that no distortions take place, in particular in terms of prices.
In the first category, we should generalise the second generation agreements, and we should place more emphasis on agreements with ACP countries with abundant high-quality resources, countries which should remain our natural partners, especially those which agree to dedicate an important share of resources which they acquire through these agreements to the development of the local fishery sector - for example Senegal which has decided to retain a 50 % rate.
It is also important to add to the tuna fish agreement network, in order to give us greater access to tuna and similar stocks, which are strategic species for the Community's seafood sector and which, at the moment, are not particularly over-fished.
Since the Crampton report has set most of these objectives, our group voted in favour of it despite some of the lacks and difficulties inherent in the search for a consensus starting out from widely-divergent positions within the Committee on Fisheries.
Titley report (A4-76/97)
Every debate on the weapons trade and weapons industry policy must be based on the fact that the export of weapons must be reduced, and aid given to promote disarmament and weapons control. Weapons can never be treated like other products and must be strictly controlled at international, European and national level.
We can only support this report on condition that the amendment proposals produced by the socialist group (Nos. 27-35) and amendment proposal no. 1 are passed.
We cannot support points 41 and 43. Sweden is a non-aligned State and will remain so. So we cannot support these statements which have a future European defence identity as their aim.
We also object to general statements such as the fact that restructuring the weapons industry would give tax payers better value for their money (point 24) and 'other security measures' (point K).
We agree totally and utterly with amendment no. 6.
There is no reason for the EU to develop a common defence policy or a common defence force. This would turn the EU from a civil co-operation organisation into a defence union with common military and defence policy ambitions.
So there is no reason for the EU to develop a common defence industry as this report proposes. To refer to some sort of 'European identity' for security and defence is not credible as the various Member States have different foundations for their security policies.
Non aligned countries such as Sweden neither can nor will subordinate themselves to common Union projects driven by a majority vote in which the views of the larger Member States on security are dominant. To justify this, as it says in the report, by saying that it would give increased credibility within Nato is not relevant from a nonaligned perspective. To provide, as the report proposes, the Common Foreign and Security Policy (CFSP) with a common market for weapons as an element of military capacity is wrong and could wreck the peaceful aims of European co-operation.
The Titley report with its proposal for a common weapons market is an element in such a policy. So we have rejected the proposal and voted against the report.
Arms production, which now includes overwhelmingly electronics and new technologies, can potentially be a source of employment.
This is particularly so for small countries which are focusing on the development of these new technologies. All neutral countries maintain armies and some of the neutral countries are also amongst the major arms producers and exporters in the world.
Serving members of the Irish army have recently highlighted the need for upgrading their equipment if they are to continue to perform their peace-keeping tasks under the various UN mandates. We have a proud record in Ireland of providing soldiers to serve with the UN, and I wish to see the role continued.
I welcome the news that spending on arms has fallen. I call once again for the total ban on the production and sale of land mines and, of cource, on all forms of nuclear weapons.
I have to say, with a certain amount of alarm and apprehension, that, in my view, the Titley report will be yet another stone in the building which will turn the EU into a European military super power. This will be done by recommending a common European weapons market with an efficient, co-ordinated weapons industry (which will provide the CFSP with its military capacity). For me this is totally unacceptable and cannot in any way form part of the process to promote peace in Europe and the world. The very opposite is the case!
Although here and there in the Titley report there are some interesting suggestions, such as setting up a legal form of European armaments company, making sure, however, that they do not become a strait-jacket, the overall approach taken in the report and in the Commission's analysis, both federalist and ultra-liberal, opens no genuine prospects for the future in keeping with the real interests of the Member States of the European Union.
The report takes a strictly economistic approach to the question of armaments policies, as if they were economic goods whose profitability could be appreciated in the same way as all others. Yet, whereas each Member State must, of course, look for the best value for money, it must first of all measure the value of armaments in terms of whether they are appropriate for the specific needs of its defence in order to preserve its national independence as well as it can. European states cannot, therefore, define the specifications of their weapons on the basis of the desires of other states which would be their possible acquirers.
In the name of liberalism, the Titley report cultivates, in reality, the cult of asymmetry, which seems to be becoming the official doctrine of the Commission: Europeans should continuously give the example of the purest and most absolute liberalism, even to the detriment of their own interests.
The report does note that the United States' armament industry is protected in all sorts of ways which prevent full competition, but it in no way recommends a symmetrical attitude on the part of the Community which should, on the contrary, open up to the purchase of off-the-shelf military equipment in third countries and to the transfer of military technology.
We all agree that we need to develop common armaments programmes in order to extend series and reduce the cost of new arms. But there is no way in which the implementation of that objective, which is a particularly difficult one to achieve, should come under an integrated approach as recommended by the Titley report. Rather, we should apply the method of variable geometry if we want to make real progress.
Armaments are an area where we have lost count of abortive European projects because of the lack of specificity, huge overspending, the failure to pay the planned budgetary amounts, etc. To try and impose in this sector a rigid Community framework corporation, without taking into account the desires or the real needs of different nations, would be completely artificial and would only lead to disastrous results.
It is neither procedural effervescence nor structuralist activism which is going to lead to effective cooperation but precise correspondence, progressively and pragmatically defined by certain partners, between each country's needs and equipment produced jointly, in an area which is ill-suited to laissez-faire compromises or approximative specifications. As for the non-existent and yet very necessary European Armaments Agency, we have seen a whole series of projects mostly aimed at impressing the media, none of which have had time to have concrete results: barely had the Franco-German Armaments Agency been set up in 1995 than the idea was launched in 1996 to extend it to other partners and that its more widespread generalization was proposed in 1997.
Emphasis should instead have been placed on intra-European rationalization instead of concentrating so much on questions of export and cooperation with external partners. In any case this rationalization can only be properly completed if the Commission finds a coherent approach to its competition policy and its recommended restructuring policy. Yet, so far, the Commission has preferred, when it comes to the armaments industry, to favour a transatlantic union rather than a European merger (in this case an Anglo-French merger) in the field of aeronautics and electronics. However, the objective of an armaments Europe should, of course, be one bringing together the Member States who so wish to pool their European interests in order to obtain the best possible use of the European resources.
The motion for a resolution tabled by Mr Titley did not place emphasis on these essential points and therefore I was unable to lend him my support.
A debate on the desirability of a European defence industry shows up the two-fold nature of this issue. On the one hand we have limited competition as a result of the lack of a single European market. On the other hand the issue has strong political implications because it is linked to working towards a common European foreign and security policy. Involvement in the military industry and defence touches the essence of national sovereignty and should not be relinquished lightly.
The Commission communication and the Titley report place the aim of a European defence industry in the framework of a European security policy, which means that unfortunately little attention is paid to the opportunities of transatlantic cooperation with the US within NATO. Europe should not be aiming at is own defence industry by way of contrast with the US. The American market is already dominated by the American defence industry and leaves little space for European products. In military terms European is very dependent on the US. And so it is very important to keep strong transatlantic connections through NATO, including the field of defence industry. The concept of the 'Combined Joint Task Forces' , set up last year at the North Atlantic Council in Berlin, clearly demonstrates that it is not necessary to set up a completely separate military industry outside NATO. That is why we voted against the report.
That does not detract from the fact that we agree with the Commission and the rapporteur that there is ample justification for encouraging cooperation among European defence companies and strengthening competition in this sector. We also support the Commission's proposals to combat the improper use of Article 223 along with standardising and supporting research and technological development. There should have been more emphasis on the defence industry's own responsibility in restructuring production.
Finally it should be noted that it is unrealistic to aim for far-reaching liberalisation in the defence market because of the specific nature of this sector. The European defence industry is dominated by a number of big countries. In addition, defence projects can only be entrusted to a select number of firms because of the specific requirements involved. A certain national emphasis is inevitable, so that there can be no question of abolishing Article 223 for the time being.
Cohn-Bendit report (A4-127/97)
The development of regional cooperation in the Balkans, and particularly with the countries of former Yugoslavia, is a prime means to consolidate peace and security, mutual respect, harmonious coexistence, cultural and economic development, and cooperation between the peoples and countries in the area.
Within that framework, there must be a radical change of the European Union's essentially negative attitude. The positions adopted by the European Union so far, and its policies, contributed decisively to the dissolution of former Yugoslavia, the outbreak of war and the preservation of the present abnormal situation determined by the protection of foreign troops not only in Bosnia, but all over the Balkan area, either in the form of multi-national forces as in the case of Albania, or in the form of military bases and facilities.
The agreements between the European Union and the countries in the area, instead of supporting the creation of new zones of influence and the promotion of interests alien to those of the peoples in the area, should contribute towards creating an area of political stability in the Balkans, towards ensuring inviolability of the frontiers established, towards the development and prosperity of peoples in the area, towards securing respect for human rights and the rights of minorities, towards facilitating the resettlement of refugees, and towards re-establishing a healthy society.
The European Union must contribute actively to the recovery of the area by providing all possible political, economic (trade, technical or financial), and scientific contributions. Besides, it must not forget its responsibilities and the contribution it made to the Yugoslavian tragedy by encouraging and accepting the trends towards autonomy. We consider, however, that the European Union's strategy should cover not only the areas previously involved in war, but all the countries in south-east Europe, in other words Albania and FYROM as well, owing to the similarity of their problems and the particular importance for stability in the region of efforts towards regional cooperation. We disagree radically with the proposal for discriminatory treatment, which aims at nothing else than the perpetuation of a policy of division and discrimination, the fomenting of confrontations, and the preservation of focuses of conflict.
All agreements must distribute any financial, economic or other aid with equality between the respective Republics and peoples, with respect for the now established status quo and the particularities of each country, and must not constitute a means of controlling political developments in those countries, so leaving the Balkan peoples free to make their own choices and decide their own fate. From that standpoint, we think that the report's encouragement of new autonomies, such as that relating to Kossovo, are not only unacceptable but particularly dangerous. Such options may prove disastrous not only for the countries of former Yugoslavia, but more generally for peace in the Balkans and beyond.
The European Union's contribution must not constitute an alibi for the imposition of measures that deprive the local governments of the possibility of choice and impose regimes of 'savage' capitalism under the pretext of establishing a new Marshall Plan, to the cost of people in the area. Neither should conformity with the 'Principles' of the European Union be a criterion for the future upgrading of cooperation agreements.
The need to contribute to recovery in the area should also not be an excuse for the promotion of the European Union's military nature or its conversion to an international police force to punish those who do not obey the dictates of the new international order. To avert new tensions and conflagrations, international conventions and law must be applied, and the principles of frontier inviolability and national sovereignty and independence must be respected. Militarization options, such as those for the 'European Peace Force' , will encounter permanent objections from the populations and working people throughout the area and in other European countries, who are aware of what is hiding behind those deceptive names.
Baròn Crespo report (A4-133/97)
Sweden is a nonaligned State and intends to remain so. This means that we cannot consider the development of a common European defence force within the framework of the EU or organisational rapprochement between the EU and the WEU.
The introduction of a general rule on the use of the qualified majority vote for the implementation of community measures without allowing the Member States to retain the right of veto on issues of vital security interests contravenes Swedish policy in this sphere. Nor can we support the statements covering the financing of common measures via the community budget.
So we cannot vote for this report.
Resolution on bananas
It was with some reluctance that we voted for the motion for a resolution in question. We decided to vote in favour because, at least, it proposed that the Commission and the Council should resort to the decision of the 'Arbitration Committee' of the WTO 'condemning' the current and very tricky system of European banana trade. Approval of the motion for a resolution also blocks the strategy of certain countries - Germany in particular - which support the lobbies of the major European importers and which want the Commission and the Council to accept this 'arbitrary decision' at once.
However, a lot remains to be done. For example, it has to be said that the same WTO, in another arbitrary decision, wants to impose on the European Union the free entry of hormone-produced American meat, in spite of the whole history of 'mad cows' and the negative opinions of European food safety committees. Something else which remained unsaid was that the Commission had failed to complain to the same WTO against the United States for its clear violation of trade rules and international law as a result of the Helms-Burton Act to strengthen the embargo against Cuba, which has already led to the arrest of a Spanish businessman who committed the 'crime' of indulging in trade relations with that island republic. It also remained unsaid that the decision on bananas would only benefit American transnationals linked to the banana dollar and would seriously harm European producers, especially those in Madeira.
All of this ought to be analyzed together because we are not just talking about bananas here. It is also a question of the way in which the WTO is run, increasingly in keeping with American interests, and is a case of the Commission's growing subservience to those same interests, to the detriment of European interests. Finally, we should give up these media-friendly references to the need to impose increasingly globalized trade rules and put the brakes on respective deepening. From this point of view, a decisive word needs to be addressed to the governments, in particular the Portuguese government, although recent examples when it comes to textiles and trade agreements with Morocco and other countries do not seem to suggest that we have yet switched from rhetoric to action!
Resolution on Zaire
Once again, a European Parliament resolution is out of sync with the reality which it intends to change. Once again, we are lagging behind developments in a political and a military situation which we were unable to predict, prevent or understand.
Just as the AFDLCZ is getting ready to enter Kinshasa to the ovations of a population liberated from dictatorship, we are beginning to ask for the setting up of a transitional authority which would only be the last manoeuvre by Marshal Mobutu. Just as 30 years of violence, executions, persecutions and corruption are to be wiped out and replaced by another violence - definitely excessive but unfortunately legitimate because of the violence it is replacing - our priority seems to be to judge the latter violence when we never said anything against the former. Just as a probable political and military stabilisation of Zaire should finally make it possible for us to assist Rwandan refugees and Zairean civilian populations in the east of the country, the European Union's priority seems to be to put Laurent Desiré Kabila on trial, whereas the sufferings of the refugees are the responsibility of people whose names are known to us: Habyarimana, for the Rwandan dictatorship in place until 1994, the FAR and Interamwé, for taking the refugee camps hostage, the French government (for the execution) and the Zairian government (for the rear bases) launched together in the famous Operation 'Turquoise' . These are the people who are really responsible for the sufferings of refugees over the last two and a half years.
For two years the new authorities in Kigali repeated, to deaf ears, that the refugee camps in Eastern Zaire were a threat to the security of their state and a time-bomb for the whole of Central Africa. No-one ever listened to these warnings which were full of common sense and realism. We know what happened next.
Today the record of the European Union is quite clear. Because we entrusted our common diplomacy to two Member States, France and Belgium, the Union was committed to the point of blindness to supporting Mobutu - who was held up as a guarantor of stability and territorial integrity in Zaire. Despite the realism of the United States' external policy, European influence is being completely wiped out in a huge area stretching from the Southern Sudan to the Atlantic. The case of Zaire reveals the complete and utter failure of European diplomacy which has been conspicuous by its absence in this crisis and its probable settlement. Similarly, European development aid policy has revealed itself to be incapable of imposing as a condition the minimum degree of democracy which might have had some effect on the region's dictatorships; nowadays the European Union wants to impose maximalist democratic conditions on the new Zairean authority emerging from a civil war and having to take over a country devastated by dictatorship.
This painful affair calls for a far-reaching review of our diplomacy and our development policy. I only hope that the crisis of the Great Lakes of Africa will enable us to be aware of this need.
Soulier report (A4-131/97)
For the first time, the Commission has submitted to the European Parliament this indicative programme on the nuclear industry and we can only welcome this consultation.
I am not about to discuss the rights or wrongs of the nuclear energy industry, which is a matter for the individual states. Therefore, it is not a question of knowing whether the proportion of energy produced by nuclear reactors should increase or decrease. My consideration here is the ageing of installations and its consequences, in particular for security.
The rapporteur is right to concentrate his thoughts on the management of nuclear energy. Nowadays, the main challenges of the nuclear industry come from waste and the ageing of structures. They call for the implementation of increased safety measures in the operation of power stations and, in particular, an agreement on the management of nuclear waste and the fight against their uncontrolled transport within the European Union.
This safety imperative should not be limited to the frontiers of the European Union since radioactive risks have willingly accepted the principle of 'free circulation' - of course, important work has to be done in relation to countries of central and eastern Europe.
Finally, and since inevitably the subject tackled does concern the rights or wrongs of nuclear energy, I wish to lend my support to the common principles in favour of nuclear power: national authorities should decide whether or not to use nuclear power, this choice should be respected by the Union as a whole, high levels of security should be guaranteed, Member States take co-responsibility with those running nuclear installations towards European citizens when it comes to nuclear safety.
Other reports will make it possible to look at the rights or wrongs of various different types of energy sources in Europe. Here we have to accept that 30 % of European energy is produced by nuclear means - we must therefore take any measure necessary to guarantee the future of European citizens and their safety.
I wanted to explain to you why, as a Luxembourger, I shall be voting against the Soulier report.
I come from a country which, in the 1970s, made a choice: the choice not to build a single nuclear power station on the river Moselle. This choice was broadly the decision of the Luxembourg socialists who were in power at the time. A few years afterwards our great neighbour, France, whose nuclear options are well known to everyone, decided to build a huge nuclear power station at Cattenom, on the border with Luxembourg and Germany, without asking anyone for their opinion.
It took years and years, top-level state visits and countless diplomatic interventions for the French nuclear industry to agree to supply information, albeit hardly credible, on the emissions of the power station and to install an alarm system. At present, another nuclear state, Belgium, is mentioning the possibility of storing its nuclear waste in the Belgian Ardennes, only six kilometres away from the Luxembourg border, in a nature reserve and tourism area.
During that time the railway accident at Apache in Lorraine, very close to the Luxembourg border, revealed that convoys of trains crisscross Europe in every direction transporting nuclear waste towards reprocessing plants without anyone's knowledge, without our knowing what safety measures have been taken and what conditions this transportation takes place in. Whole communities could be contaminated overnight. I am, therefore, against nuclear power practised in this way without any nuance.
But I also go along with the attitude of my group on the need for everything to be done, in face of the dangers of nuclear power, to introduce maximum safety and therefore profoundly amend the Euratom Treaty - the relic of a time when everyone was full of admiration for nuclear power - in order to guarantee safety and control every aspect of the nuclear power industry.
I think that this report is inadequate in many respects. The Commission's communication is also inadequate, especially there is no proper security analysis. This is strange since the aim of the Euratom Treaty is to address aspects of security.
The majority of EU Member States either do not have nuclear power or are in the process of dismantling nuclear power stations. From this point of view it is remarkable that the European Commission should continue to try to foist more nuclear power on the EU and on the world around us.
Instead I think that Euratom should be abolished. It has promoted nuclear power sufficiently and has during its lifetime given enormous sums in aid to the nuclear power industry. Instead, Euratom should be revised to form a treaty for the abolition of nuclear power and the promotion of renewable energy sources.
There is a whole list of amendment proposals from the Green group. I support them all and hope that they will be adopted by the assembly.
In conclusion I would like to quote the words of the opinion from the environment committee which sums up the issue very well: ' In summary it must be said that the Commission has a problem: it really wants to promote nuclear power. But there is no prospect of success. The people do not want it' .
The report wishes to promote the use of nuclear power and co-ordinate the use of nuclear power through research, development and security between the EU Member States. The Centre Party wishes to see nuclear power abolished and has campaigned for this in Sweden for 25 years. In 1980, Sweden held a referendum on nuclear power and it was decided to phase it out of the energy system. During the Spring of 1997 the Swedish Government and the Centre Party together with others agreed to commence the abolition of nuclear power by taking one reactor at Barsebäck out of commission before the election in 1998.
Nuclear power is not a sustainable source of energy. Nor is it cheap as implied in the report. There is no mention here of the cost of safety, decommissioning and the storage of waste. Nuclear power is antiquated technology which must be replaced with bio-energy and other renewable sources of energy. There is no reason for the EU to support this particular energy source. So the Euratom Treaty should be abolished and replaced with a Treaty for renewable and sustainable energy sources.
The report does include positive proposals for increased nuclear safety. This is of course good but can never justify nuclear power as an energy source. I have, therefore, voted against this report.
Since I am convinced that producing energy through nuclear fission and storing the radioactive waste is dangerous on principle and involves disproportionate risks, and since the further promotion of nuclear energy with EURATOM resources will lead to further distortion in relation to research into what are called renewable energy sources and their market introduction, I have voted differently from the majority of my group on the following points: Amendments Nos 4, 7, 11, 16, 17, 21, 22 and 24 to the above report.
On one hand, I wish to congratulate Mr Soulier on his report on nuclear industries in the European Union.
On the other hand, I must welcome the decision to convey the European Commission's communication to the European Parliament on the fourth indicative programme on nuclear industries in the European Union, following those published in 1966, 1972 and 1984, pursuant to Article 40 of the Euratom Treaty.
After all, that Treaty only provides for the consultation of the Economic and Social Committee. Conveying the proposal to the European Parliament is a welcome initiative, which I must emphasize.
I fully approve of our colleague's report as it is balanced, pragmatic and realistic. It takes into account nuclear industries as a whole, and raises the problems linked to each stage in the cycle of nuclear fuel, from its extraction to its final storage or elimination.
The political impetus given to this resolution seems to me to be particularly important. Calling on the Council of Ministers finally to issue its opinion on the principles founding this fourth programme, the European Parliament encourages it to discuss all of the challenges linked to the European nuclear industry.
(The sitting was suspended at 1.30 p.m. and resumed at 3 p.m.)
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
The first item is the joint debate on the following eight motions for resolutions:
B4-0393/97 by Mr De Clercq and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the Helms-Burton Act; -B4-0398/97 by Mr Medina Ortega and Mr Hindley, on behalf of the Group of the Party of European Socialists, on suspension of the WTO dispute settlement procedure concerning the Helms-Burton and D'Amato-Kennedy Acts; -B4-0399/97 by Mr Azzolini and others, on behalf of the Union for Europe Group, on the Helms-Burton Act; -B4-0401/97 by Mr Dell'Alba and Mrs Leperre-Verrier, on behalf of the Group of the European Radical Alliance, on Helms-Burton (Cuba) and the EU-US agreement; -B4-0406/97 by Mrs Castellina and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the arrangement concerning the Helms-Burton Act; -B4-0410/97 by Mr Carnero González and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the arrest of a businessman in the US; -B4-0429/97 by Mr Kreissl-Dörfler and others, on behalf of the Green Group in the European Parliament, on the agreement concerning the Helms-Burton Act; -B4-0432/97 by Mr Kittelmann and others, on behalf of the Group of the European People's Party, on suspension of the WTO dispute settlement procedure concerning the Helms-Burton and D'Amato-Kennedy Acts.
Mr President, today and the rest of this week the subject of the Helms-Burton Act has been discussed in various contexts, in particular in the framework of questions to the Council and the Commission. Therefore, much of the debate has already taken place. And I think that, at this moment, both the Council and the Commission know the opinion of the members of this Parliament in this respect.
However, today we are going to summarize this subject, to some extent, in a motion for a common resolution which has the support of all political groups and, without entering into the justice or injustice of the measures adopted against the Republic of Cuba, I think that, at this moment, what concerns us most of all is the Commission's attitude with respect to the exercise of its negotiating capacity. In other words, we are facing a paradoxical situation in which the US administration can defend itself in the United States Congress in order to refuse the jurisdiction of the World Trade Organisation over a trade subject such as the Helms-Burton Act. However, on the other hand, we cannot take similar steps, here in the European Parliament, to argue against the United States administration.
If the European Union was intelligent, if the institutions of the Council and the Commission were intelligent, then I would say that, for international negotiations, it would be very convenient for the Commission to be able to say that, on certain questions, it is the European Parliament which is able to have the last word.
At this moment, we believe that the Commission, by refusing to appeal, may have violated Community rules and we are referring here to the decision-taking procedure of Article 113, Article 228 (3)1 and 2, and Article 235 of the Treaty on European Union.
Fundamentally, what we in all of the political groups are asking, at the moment, is that the Commission should again set out its arguments against United States' policies for the extraterritorial application of US law affecting Europeans and demand that the Helms-Burton Act and the d'Amato-Kennedy Act should not stand in the way of Community decisions.
Only if the European Parliament receives a satisfactory response setting out in detail the reasons for which the Commission has not decided to take proceedings, will it be possible for the European Parliament to accept the way in which the system works.
What I believe is that the Commission's decision, in the case of the Helms-Burton Act, to desist - in violation of Community law, without consulting the Community's parliamentary institution - has been an act of defeatism and one which will weaken its negotiating capacity in the international field. Sometimes short-term measures - and, for example, trying to reach a simple political compromise while doing nothing to fight the United States legal decisions - could lead to the defeat of the European Commission itself.
Mr President, Commissioner, on 14 April Parliament had to learn from the Agence Europe that the Union's procedure against the United States and the Helms-Burton Act was suspended, due to an agreement on an attempt by the United States to amend the unacceptable extra-territorial provisions in that act.
Mr President, my group of course welcomes the fact that the United States and the European Union have reached an agreement which could lead to a change in the Helms-Burton Act. But this memorandum of understanding has no official legal status, which is also understandable because the United States administration cannot just go and change a law without consulting Congress.
I should like to point out to the Commissioner that the European Parliament ought to have been consulted on this matter, and that did not happen.
I would also like to warn against a situation in which all kinds of bilateral agreements are agreed between multilateral trade systems. We would have preferred to wait for an opinion from the WTO.
Mr President, Commissioner, there are two points I should like to raise briefly on this subject. The first is that the United States has undoubtedly recognized the possibility, the risk, of losing the appeal brought by the European Union before the WTO panel. This, at least, seems to me an encouraging fact, showing that every once in a while the European Union, too, can make its voice heard. We shall have to wait and see what happens next.
As my second point, though, I should like to point out that, reading between the lines of this business, which has certainly been taken too far, we can see the fundamental problem of human rights policy, which must not be underestimated by, as it were, throwing out the baby with the bathwater, because it seems to me that determining the extent to which our co-operation policy is conditional on human rights is a problem which, partly thanks to this Helms-Burton act, has been deposited on our doorsteps.
Mr President, Mr Medina and Mrs Plooij have already spoken on the subject of methods. I would now like to add something about content. First of all, there is the flimsiness of the guarantees offered by the United States regarding the suspension of the effects of its legislation on European operators. We had blatant confirmation of this just a few days ago over the Internet, and it really is strange that neither the Commission's nor the Council's representative told Parliament about this. I refer to Amendment No 1486 to the so-called 'Libertad' law adopted by the US Congress's Committee on Foreign Affairs on 6 May, following the agreement reached between Clinton's representatives and Leon Brittan.
In the amendment to Section IV of that law, relating to visas, the Secretary of State undertakes to draw up within 30 days a detailed list of all those companies and individuals who would no longer be subject to sanctions, including, in each case, the reasons for which this exemption is to be granted.
Clearly, we are dealing here with the compilation of black lists, an extremely serious matter and one which sheds an alarming light on the actual so-called advantages of the agreement, in that the only purpose of such lists will be to enable direct pressure to be brought to bear on the companies involved to break off all relations with Havana under the threat of a boycott on the American market.
But the question of principle is even more serious. The European Union's view, as has incidentally been reasserted in declarations by the Council and by its representative in this House, is that extraterritorial legislation is unacceptable in law and in principle. This House has itself expressed the same condemnation. And yet there is no trace in the agreement of these positions adopted by Europe, nor has any mention been made of one of the most serious violations that have occurred in this context: the detention in the United States, for the past six weeks, of a Spanish citizen for whom the prosecution has demanded a 100 year sentence because he has been guilty of trading with Cuba. Remember that, Mr Dell'Alba, when you talk about human rights. And this was on the basis of a law that preceded the Helms-Burton Act, the law on trading with the enemy.
Well, in this situation, what is the significance of suspending the application of the extraterritorial effects of the Helms-Burton Act on Europeans? A serious political significance, as I see it, because although the Europeans would no longer be affected everybody else would - the Canadians and Mexicans, for example, and all the weaker States of Central and South America; and all this will happen because we have used our political influence, somewhat shamefully, to save our own skins, abandoning other, more isolated nations to American retaliation.
Launching a debate on matters of principle was precisely the purpose of the proceedings brought before the World Trade Organization. Now we have done what we have done, in other words, we have failed to assert those principles; well, I believe that Europe's assessment of its own interests cannot be so narrow-minded as to fail to understand that saving our political credibility is more important than a few trade deals!
Mr President, what Sir Leon Brittan said about the Helms-Burton compromise in the Committee on Legal Affairs and Citizens' Rights really is breath-taking! After praising the WTO year after year as the master of law and order, as a rules based system, he suddenly thinks we need not be too particular about the rules. But surely rules are designed as a weapon for the weak to defend themselves against the unreasonable demands of the mighty! After all that is why the WTO was necessary, because, as it kept being impressed on us, the USA and let us say Swaziland had to be subject to the same rules. Now that is all old hat.
The EU has suspended the WTO proceedings because it was afraid of winning. For even before the WTO was established the USA threatened that it would withdraw if decisions were taken against its interests three times. Well, where do we actually stand now?
In the Committee on Legal Affairs and Citizens' Rights Sir Leon Brittan likened the WTO talks to a poker game. Correct! But it so happens the Americans are better poker players. They hold the bank, they were good at bluffing and Sir Leon Brittan has dropped out of the game with a royal flush in his hand.
We in the Green Group in the European Parliament have always opposed this WTO round of poker. We are for fair play in world trade, for fair chances, not for the right of the strongest, of those who can put most money down!
Europe should have given a sign here that the same rules of play apply to everybody, big or small. Instead it has gambled away any remaining credibility. We are in favour of a reform of the WTO. We called for other rules from the start, such as more transparency, democratic control and social and ecological responsibility. And as far as China joining the WTO is concerned, we keep hearing it repeated that we have to show the Chinese that membership means abiding by the rules. Well, do you seriously believe that the Chinese cannot read the papers, or how do you think it looks?
Mr President, ladies and gentlemen, I do not want to bring out quite so much heavy artillery here but concentrate my criticism on a technical question, namely Parliament's disappointment that it was not consulted on a major question. I do not know how what position we would have taken had Sir Leon Brittan consulted us beforehand and explained the situation; we might even have agreed. Anyway, it is too late now to find out.
But on a question such as the Helms-Burton Act, where the European Parliament established the main points while the Council and Commission were still hesitating about whether to take strong action, one cannot begin by embracing Parliament and working closely together but then take a decision that we only learn from the newspapers and say afterwards that it was the only way! This is a matter of principle and I would cordially ask the Commission not to treat Parliament this way too often. The responsible committee, the Committee on External Economic Relations, which was involved in all the work, was not told about this either. We described all this in detail to that committee, Sir Leon, but not until the day before yesterday. We did not have a chance to do so before.
Surely the main issue is as follows: Congress adopted legislation contrary to international law. We all jointly decided that this had to be settled via the WTO, that it could not be allowed. Congress made fun of Europe. The individual representatives are saying: what weaklings they are over there in Europe! We will do what we want and if we recognize something as right, then people simply have to do what we want. After all, this situation requires a definite approach, so that Congress, which is now involved because Clinton is trying to implement the results, does not get the impression that it is the winner, because the main sections of the Act that we regard as contrary to international law remain in place.
Hence my request to the Commission: we want to continue working with you on a basis of trust. But please ensure that this trust is justified in general and not just selectively, on the basis of: I will consult in this case but not in that one. In that respect our criticism here is both technical and substantive.
Mr President, first of all we should ask ourselves whether the Helms-Burton problem is really the subject of this emergency debate.
In this respect, the presence of the Council would have been helpful. Similarly, I regret the absence of Sir Leon Brittan. He told the Rex Committee that he had been mandated by the Council to negotiate outside the WTO with the United States and that he had obtained not an agreement but an 'arrangement' .
Will this 'arrangement' - and this is a word which worries me somewhat - be able to have any impact on the cynical and selfish pragmatism of US policy? Do we not run the risk, once again, of putting economic interests in world trade before democracy and the defence of human rights?
Yet, in the European Parliament we have on many occasions reasserted these demands. After all, ladies and gentlemen, we must be aware that, through the question of relations with the United States, of which the HelmsBurton problem is only one element, it is the credibility of the European Union itself which is at stake.
Let us therefore be firm and determined, because otherwise it will only be the Eurosceptics who will take advantage of the situation!
Mr President, I think that it is impossible to defend the undefendable. The truth is that the Cuban regime is an anachronism in the Ibero-American group of nations and in the world.
Democracy, freedom and the respect of human rights are systematically ignored and violated in Cuba. Of course, this does not mean that instruments such as that enacted by the Helms-Burton Act are admissible, nor will they help to bring about those values.
We do not like the Helms-Burton Act. We do not like it for three fundamental reasons. First of all, because it will only increase the suffering - already at unbearable levels - of the Cuban people. Secondly, because it establishes a principle of extraterritoriality which violates the most lax conscience of any sovereign state - given that the Member States of the European Union are sovereign states. This principle, Mr President, should be a part, an essential condition, of the agreements signed between the European Commission and the Clinton administration, because there is a problem of credibility here and it is a fact that the Clinton administration is one thing and the United States Congress is another.
The third reason why this agreement does not satisfy us is because, after 30 years of policies of this type, we have not made one jot of progress in the promotion of freedom, democracy and the respect of human rights, as the European Parliament demands in the case of Cuba.
Mr President, will you please accept apologies on behalf of Sir Leon who would have liked to be present here himself this afternoon to answer questions? He spoke yesterday at length in the Committee on External Economic Relations, but he asked me to represent him here in the Chamber as he has been unavoidably detained elsewhere. You also know that while awaiting the formal presentation of the text and the Council's accompanying conclusions the actual text of the agreement has already been sent to the European Parliament through the Committee on External Economic Relations.
In replying to the debate I think it opportune to remind the House that this agreement is not in fact a legally binding agreement, nor is it purporting to be a definitive solution to the dispute between the European Union and the United States on the Helms-Burton Act and the D'Amato-Kennedy Act, that the Union remains strongly opposed to unilateral secondary embargoes with extra-territorial implications and that only the withdrawal of such legislation or at least of the extra-territorial aspects of the same will be capable of solving our differences definitively.
What has been achieved to date is only an interim or transitional agreement, meaning that we agree to suspend the WTO panel and not, as has been alleged, to remove it in exchange for promises from the United States. Nor is it the intention, but that was not suggested here this afternoon, that the panel would be dropped as such; we have specifically maintained the right to convene the panel at any time during the coming year or at the end of a year to begin a procedure for a new panel if the US takes any action which harms the interests of the EU, such action being described in the agreement itself and also in the Council's conclusions.
Nobody can claim that the Commission has in any way made concessions of policy to the United States. Our policy implies that solutions to international problems such as issues relating to confiscated property must be sought on the basis of international law or in consultation between countries and that individual countries may not impose their policy on other countries, in other words the rejection of the concept of extra-territoriality. In exchange for our promise to discuss the problem of confiscated property we received the commitment and assurance from the United States that Title 3 of the Helms-Burton Act would remain suspended and that Title 4 of the same act would be amended; you know that Title 3 deals with the right of former owners of confiscated property in Cuba to institute a case in the United States against firms or individuals who have invested in these properties or who have received such properties, and that Title 4 relates to the denial of access to the United States of foreigners who deal in confiscated property in Cuba.
I would like to point out that the subject of Title 4 does not contain any provisions on early suspension of the same and that the United States have always maintained that any amendment of that legislation would be impossible, so that the United States' promise under the agreement to try to make an amendment does make it possible to suspend the application of Title 4, which must be regarded as an important American concession. In addition the agreement which has been reached, and I shall come back to this, has prevented a serious confrontation which could have profoundly undermined the WTO, the multilateral trade organisation and its significance. The agreement was incidentally worked out at the request of the Member States. I would just remind you at this juncture that the Council of General Affairs on 24 February expressed its dismay that inadequate progress had been made in our contacts with the United States to justify suspension of the WTO procedure and the Council took the opportunity to stress that the Union was willing to continue to seek a general bilateral solution and that in that case the panel would either be dismissed or suspended. That was the basis on which the Commission finally reached agreement with the US. A number of resolutions which have been tabled state that the European Parliament was neither informed nor consulted about the progress of negotiations. That has been referred to again in speeches today. But I must say that the Commission representatives at all levels, including the director-general and the Commissioner responsible, have taken every opportunity to inform the Members of this House and the relevant committees on the state of affairs. In addition the European Parliament was properly involved in establishing the Community anti-boycott regulation which was an important instrument in exerting pressure on the United States. I would also add that neither the American Congress nor the European Parliament is being required to ratify this agreement because it is a political document and not a formal international agreement. The Commission has negotiated intensively and adopted a regulation which it considers favourable to the European Union. The Commission and the Member States had to consider the US threat to boycott the panel by appealing to exemption for reasons of national security, a right enjoyed incidentally by all members of the World Trade Organisation. And if the US had boycotted the panel it would have meant that the WTO procedure for settling disputes would have become involved in an extremely serious and controversial situation where the United States support for the whole multilateral system could have been seriously undermined.
We believe that the US threat of boycott is not justified, let there be no misunderstanding about that. The Commission had nevertheless to consider carefully all possible consequences of its action. We had to consider that although the European Community was convinced it was right in this issue and therefore also convinced that the panel was to be saved, one can never be certain beforehand of the outcome of a legal case. The most important point, however, was that suspending the panel offered the opportunity to continue to exert pressure on the United States' policy.
If we had refused to budge we would not, irrespective of whether we had won or lost, have made any progress with those sections of the D'Amato Act which do not come within the jurisdiction of the WTO. Continuing with the panel would probably have created a political atmosphere in which the US would probably have been more tempted actually to implement the D'Amato Act and reject suspension. With that in mind I should now like to go through the main points with you and point out the results achieved to date.
The agreement provides us with greater reassurance about the continued suspension of Title 3, which it is assumed will remain in force during the whole term of office of President Clinton, which is spelled out in the agreement. The United States have further agreed to recognise disciplines for future investments in wrongly confiscated property and to develop principles on litigious jurisdictions with extra-territorial consequences, in exchange for which the administration of the United States will consult Congress in order to be in a position to suspend Title 4 in practice.
The new disciplines on investments in confiscated property will not be limited to Cuba but will be restricted in the field of application and consequences. They will only refer to property to be acquired in the future of states and transactions relating to properties actually to be acquired in the future. That cannot represent any hindrance to the right to develop or sell existing investments, a right which we do not intend to include in the negotiations.
Although the risk of further measures is not excluded this agreement represents a strong incentive for the US not to take any action against firms or persons from the European Union. We were also assured that Title 4 would be implemented with the greatest circumspection. In actual fact the European Union has retained all its rights in the WTO in case measures are taken against firms or persons from the European Union. And the US agreement to work together with us on a solution to matters of litigious jurisdiction is an important breakthrough which should make it possible to stymie any future US unilateral extra-territorial legislation. Although the D'Amato Act as such does not come within the ambit of the WTO panel, the US undertook to work towards realising the aims to meet the provisions of the act to grant EU Member States multilateral exemption in relation to Iran and individual exemption to firms in relation to Libya. That is an important commitment from the US. We shall now use our best endeavours to secure the multilateral exemption in relation to Iran when the President submits his report to Congress on 5 August of this year or earlier.
What concessions did we make in exchange for all this? We agreed to suspend the panel, and I repeat, suspend and not disband it. Then we retained all our rights to convene the panel again at the point where it left off in the case that measure were to be taken against firms or persons from the EU under Title 3 or 4 of the Helms-Burton or if exemptions under d'Amato were not extended or were withdrawn.
Finally, Mr President, I would repeat that this agreement is not a complete settlement. But the agreement does offer a certain security for protecting EU interests under both Helms-Burton and d'Amato. In exchange we have only suspended the panel, thereby agreeing to develop rules for investments in confiscated property and we continue to use the WTO panel as a threat and therefore a means of pressure on the US. This option of a negotiated settlement has the advantage of using the progress made in matters which do not come within the remit of the panel, as I said particularly d'Amato.
We shall keep Parliament regularly informed on progress in these negotiations; our approach also offers the opportunity of a more permanent solution to the general problem of US unilateral extra-territorial measures.
Thank you for that thorough answer, Commissioner, even if it has rather disrupted our timetable.
Two Members have asked to speak, and although we have no time, I will give them 20 seconds each if they so wish.
Mr President, I have followed very carefully the explanations given to us by Mr van den Broek, whom I must thank right away. However, there is one question which I must put to him and that is why the Commission, which has lost the argument over the Banana Panel at the World Trade Organisation, has lost the argument with the Panel on Hormones, the only panel where it really had any chance of winning, has now sought a consensus-based solution when it is still negotiating questions as important as the principle of laws' extra-territoriality and the same World Trade Organisation body as an instrument to solve this type of conflict. Does not Mr van den Broek think that this is a symptom of the Commission's weakness given that, on a question concerning the only panel where we had real possibilities of winning, the Commission has had to seek a consensus solution instead of actually solving the problem through the WTO bodies?
Mr President, Commissioner, you described the basis of the agreement. Our main criticism is that the Act is contrary to international law. If I understood you correctly, you accept that the Act should remain in force for the time being, provided the terms of the agreement are respected, and nothing will change during that time.
What means and chances do we the European Union have and what means do you intend to use to ensure that this unlawful Act is also repealed by Congress?
Mr President, as I already said, the most you could talk about is an agreement on a ceasefire; it is not a peace agreement. In other words next year will have to be used to see if we can agree together on remaining free from the consequences of this extra-territorial legislation. As soon as that appears impossible then of course we can resort to convening the panel again. If you are now asking me why we did not give a promise if we had such a good chance, then I must say that it is simply a matter of weighing up the various interests. Knowing that the United States was earnestly considering invoking exemption for reasons of security, which incidentally is the right of every member of the WTO, we nonetheless thought that we should use this period to see if this armed peace could be turned into a lasting unarmed peace.
So I would say to Mr Kittelmann that as soon as it appears that we will not get what we want, or not likely to get it within a year, the panel can be re-convened. There is in any case the opportunity of beginning a new panel procedure after one year's time.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following six motions for resolutions:
B4-0358/97 by Mr Cars, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on Iran; -B4-0374/97 by Mrs García Arias, on behalf of the Group of the Party of European Socialists, on Iran; -B4-0402/97 by Mr Dupuis and Mr Hory, on behalf of the Group of the European Radical Alliance, on the situation in Iran; -B4-0408/97 by Mr Vinci and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on relations between the EU and Iran; -B4-0430/97 by Mrs Roth and others, on behalf of the Green Group in the European Parliament, on Iran; -B4-0433/97 by Mr Dimitrakopoulos and others, on behalf of the Group of the European People's Party, on Iran.
Mr President, will they listen? A regime such as the one in Iran which does not allow any room for criticism in its own country, which suppresses any attempt at independent thought and action, which tortures, mutilates and kills those of its own citizens who do not rapidly change their way of thinking - they are not going to listen to what the European Parliament has to say! A regime - and this is now official - which despatches hired murderers on missions abroad and which exhorts its supporters to murder other country's citizens - they do not care about what we say.
So is our resolution and our debate today meaningless? No, far from it! Our message is a message to those who hope for, who fight for, who suffer and die for their conviction that the darkness can be dispelled. It is a message that their hope and their efforts are meaningful, and that those who are killed do not die in vain.
So are all those who oppose the regime in Teheran good democrats? I doubt it! No more than the Shah's police state, the ruins of which have been used by the Ayatollahs to establish their murderous state, was a democracy. But democratic opposition lives and grows. More and more Iranians are becoming involved and it is to them which we in the European Parliament give the full support of Europe. We urge ' Democrats of the world, unite! against all intellectual persecution, against torture and execution, and against the regime in Iran.
Mr President, if I may make a brief remark on the previous debate, let me say that the Commission will probably also have to consider, if it is afraid of losing or actually does lose everything in the WTO, whether the balance of forces between America and Europe in the framework of the WTO is actually correct. But that is just a remark on the previous debate.
When we discuss Iran, our sympathy and priority must go first and foremost to the victims of the terrible earthquake - whatever our relations with the state and regime of Iran. Secondly, our sympathy and support must go not just to the victims of the earthquake but also to the victims of political terrorism and of persecution under the fatwa, and here I am thinking for instance of Salman Rushdie who is certainly the most prominent but not the only victim of that persecution.
In fact we are facing the ruins of a critical dialogue, which I would not totally condemn from the outset or even after the event, but which was either not critical enough or was not enough of a dialogue. And what was wrong with the critical dialogue, at the beginning at least, was that it was not a joint debate on the part of the European Union, but an individual debate by a few states, which could not succeed because it achieved too little consensus even in the individual state concerned to really affect Iran's policy. That is why I think it was right to call a halt to this socalled critical dialogue, because is had no basis, not only because of the Mykonos judgment but because it made no real difference. That is one reason it was right to put a stop to it.
I am very glad, and Mr Marin said the same this week, that at least we now have solidarity between all the EU states, that we have not reverted to the system of individual ambassadors, for that is something the European Union cannot countenance. The reason why we now have a common foreign policy in this respect may be a sad one, but at least we do now have it.
Yet I still think we need dialogue, in fact I think we need it even more, and a dialogue with all those forces, of whatever persuasion, that support democracy and are prepared to move Iran along the road towards democracy. These may be marginal forces within the regime, but they certainly include a great many opposition figures. However, I would also say, conversely, that not every member of the opposition is automatically also a supporter of democracy in Iran.
In that sense, Commissioner, I hope that the Commission and the Council will do all they can and all that is necessary to bring about change in Iran, in the sense of democracy and broadly based social and economic improvement. The path pursued in previous years is no longer viable. We must formulate a common policy of dialogue with the pro-democracy forces in Iran.
Mr President, I agree on the whole with what Mr Swoboda has just said. Nevertheless, I think that there is a problem of long-term policy at stake. The European Union reacted positively in recalling its ambassadors. But I have a question, perhaps, for Mr van den Broek. It is not absolutely certain that the Italian Ambassador has been recalled with his colleagues. This is something which remains to be specified.
What new policy should be conducted towards Iran since, as has already been pointed out, we all agree that we have to give up critical dialogue. What policy should the Union - and not the Member States - pursue in the medium and long-term? What aid should be given to Iranian democratic opposition movements to strengthen them? Could we contemplate finally setting up a European radio-station, a 'voice of Europe' for the Iranians, so that they can be informed not only by the official radio station of the regime of the mullahs? These are just a few questions and many more could be asked. Therefore, it would be interesting to know what the Commission really intends to do to develop this new policy.
Mr President, Commissioner, I believe the judgment in the Mykonos case merely sets out in black and white what we already knew, and it should be emphasized here: the Iranian political, institutional and religious authorities are responsible for a policy of state-sponsored terrorism which manifests itself in the physical elimination of dissidents abroad and the repression of any form of political expression at home, not to mention the denial of human rights and the fundamental freedoms of the individual.
Mr Swoboda has already said that the critical dialogue between the European Union and the Iranian Government has not brought the hoped-for results, in the form of a legitimate attempt to support the so-called 'reformist forces' in Iran against the obscurantism of extremist opinion in that country. Instead - let us not beat about the bush - this critical dialogue has really looked like an instrument for the international legitimization of this policy of statesponsored terrorism, and I therefore greatly welcome the Council's decision - very late though it is - to terminate the critical dialogue. I would also call for something more: that an end should be put to economic and commercial co-operation with Iran until such time as that country has itself put an end to what appears to be one of the most obscurantist regimes ever known.
I would also like to express my personal support, and the support of my entire group, for the forces of democracy, which, in Iran and elsewhere, day in, day out, are fighting to build a democratic and secular Iran. I believe that in order for us to have an even clearer picture of the situation in that country, the Council and the Commission should engage in a dialogue with those forces also.
Many of the representatives of this resistance abroad have been savagely murdered, even in our own capital cities, by Iranian agents sent by Tehran. That was what happened to the representative of the Iranian resistance in Italy: he was murdered, and we know the murderer - his surname, his forename and the job he does at the Iranian Embassy. If nothing else, the European Union owes it to these people to institute an immediate and fundamental political change in its dealings with Iran.
Mr President, first let me draw a distinction of principle in relation to our political decisionmaking: on the one hand we are talking about the conduct of the Iranian head of state in terms of international law and on the other about the measures we want to take to help the victims and sufferers of the earthquake in northeastern Iran. I believe we must help these people; it is a humanitarian question, a question of emergency aid. We want to extend our sympathy to these people and their families and express our solidarity and I hope the emergency aid will be provided as soon as possible under the ECHO programme. But that must not prevent us from condemning the state terrorism in Iran in our political debates and on a daily basis and from taking the appropriate measures here too.
The Mykonos judgment of 10 April made it clear that top-level Iranian politicians gave the order to murder Iranian dissidents. The same was clear in April 1989, when the Kurdish leader Abdul Rahman Ghassemlou was murdered in Vienna. This cannot be tolerated.
As said earlier, the European Union must take firm action here. If my information is correct, I wonder why the Italian ambassador is still in Iran. Perhaps the President of the Commission can say something about this. At the same time, we must pursue a policy of small steps. We should grant asylum to the democratic opposition figures in the European Union and we cannot allow this granting of asylum to depend on the political decision of Iran, as happened in the Federal Republic of Germany. I think that is a contradictory political attitude, which the European Union must put a stop to immediately!
Mr President, I think the debate shows that we agree about one point: we unreservedly condemn the policy of terrorism adopted by the government of Iran. At the same time, however, I think we agree that the problem we call Iran today cannot be addressed simply by condemning the actions and omissions of the regime.
The second of these points is the more serious. The policy adopted by the European Union until now, in other words the policy of critical dialogue, however correct as a theoretical concept, has brought no results but rather, the opposite. Consequently, critical dialogue must cease and rightly so. However, this does not mean that the Council in particular - because the Commission is both present and working on the matter, but the Council, which is absent from all these debates because they are supposedly unimportant - is not obliged to develop a new political concept concerning how the European Union should address Iran. We will wait for the Council to deign to bring us a political concept, I hope sometime before the end of the year.
The other matter is that we should start thinking a little with our eyes turned to the future. In Iran, there are forces which are both democratic and understand international relations. And we ought to send a message to those forces to continue their fight for Iran's modernization and democratization.
Mr President, Iran is facing major problems in its financial and economic policy and in human rights, which is in fact a regional problem. The people want prosperity and social security, but the massive military investment causes the region many problems. A policy of confrontation has never brought economic success with it but only poverty and despair for the general public and pride for the very few.
Intellectually it is of course rather more difficult to seek consensus and to think in terms of alternatives. Europe should serve as a model! Let us begin by analysing the problems, at least until the election, and let us then offer solutions. Let us give even stronger support than before to those circles that want cooperation.
Mr President, it took a ruling from a Berlin court to force the European ministers to suspend the so-called 'critical dialogue' which was started in 1992 with Iran. In fact anyone could have seen much earlier than that that this procedure would hardly produce any results. The ruling from the Berlin court presents a good opportunity to take another look at relations between Europe and Iran.
The question is what kind of relations the Union wants with a country which is now known to have its political and religious leaders maintaining a secret council which is instructed to liquidate political opponents elsewhere in the world and which is guilty of serious breach of human rights in its own country. Iran also threatens political stability in the Middle East. It is no secret that the country is busily building up an extensive arsenal of conventional and chemical and biological weapons. There are even indications that Iran possesses nuclear weapons.
Furthermore we must remember Iran's hostile attitude to the peace process in the Middle East. By supporting the militant shiite Hezbollah in Lebanon and the Hamas in the autonomous Palestinian areas Iran aims to thwart the progress of the peace talks between Israel and its Arab neighbours. And all this is going on at a time when the Union and the United States are doing everything in their power to bring peace to the Middle East. In view of that it is highly unsatisfactory that the Union and the United States are singing from different hymn sheets in matters of policy.
In the meantime Iran is gratefully exploiting the unclear or divided diplomatic action of European countries. It is by no means certain that the Iranian authorities will change their policy under Western pressure, but they do want to entertain good relations with countries of the Union. It must be clear that there can be no question of a dialogue with that country until such time as Iran is prepared to stop terrorist activities, change its attitude to the peace process and recognise Israel's right to existence. The Union must follow a foreign policy together with the United States which gets this clear message across to Iran.
Mr President, first of all I think that all Member States must demonstrate solidarity in the case of the diplomatic crisis with Iran.
Secondly, as for the earthquake tragedy, we are asking - as all public opinion in Europe and internationally asks - for immediate action, but I want to know whether the Commission is absolutely certain that this aid is meant to be distributed directly. On this score, we have heard that there is censorship, and that even expressions of distress and protest by the local populations are being repressed. Therefore, I would ask the European Commission whether this aid is going to be directly distributed so that we can be sure that it really does reach those affected by the earthquake and is not exploited by the regime, which uses its powers in an absolute way.
Mr President, may I begin with the humanitarian aspect which must never be made dependent on the political situation in any country. That was also why the Commission, and Mrs Bonino and the ECHO humanitarian office of the Commission in particular, decided to make ECU 3 million available to aid the victims of this extremely serious earthquake. As far as I am aware, this aid will be directed through the customary channels, particularly non-governmental organisations, and will concentrate on food, medicine, tents, blankets, water, sanitation and the like. I hope that at least the Iranian authorities will get the message that as far as humanitarian issues are concerned the European Union is always on the side of the victims.
Now to the political situation.
Mr President, Mr Dimitrakopoulos said he hoped that the Commission or Council would submit a solution to Parliament or indicate a direction which could lead to a solution of the political problems with Iran. I share this hope with him and many others. In 1990 - and I remember I myself was involved with the troika in Teheran, if I am not mistaken - Iran requested the European Union once more to negotiate on a trade and cooperation agreement. That request was restated on many occasions and was the repeated subject of talks until two or three years ago when we moved on to the critical dialogue. This kind of contractual relationship with Iran never came about, as a result of the enormous political impasse in our relationships which involve the accusations made today in the House about Iran's attitude to the Middles East process, state terrorism, nuclear objectives and their policy on human rights. All these issues have so far not really changed or improved.
I think that in all honesty we must realise that neither the United States isolation policy nor the European Union's critical dialogue have produced any visible or tangible results. I think that we must honestly admit that. So there is no easy answer. But after the Mykonos ruling which showed quite clearly that right up to the highest level of government was accused of being involved in state terrorism - and I refer you to the Mykonos ruling - a clear political signal was needed, and this led to the recall of ambassadors and at a later stage to the refusal to send back ambassadors after Iran had announced its intention to delay further the return of the German and Danish ambassadors. As far as the Italian ambassador is concerned, he had already returned to Teheran before the decisions was taken to keep the ambassadors in their own capitals in Europe.
What will happen now? The critical dialogue has been suspended, ministerial visits - in both directions - have been discontinued; a number of other measures have been announced, but we cannot close our eyes to the fact that in Iran we have a regional power which determines to a large extent the stability in the region and which also borders on a neighbouring country where international contacts have also been frozen as a result of Security Council resolutions and the like. The thin and somewhat superficial conclusion must be that it would not make sense to cut off every form of communication with Iran. So even although there are no ambassadors on the spot, which is a very clear and serious political and diplomatic signal, there are embassies which continue to gather information and pass on messages to the Iranian government; and that must continue so.
Mr President, the political committee, the Council of Ministers, said that they are following the situation in Iran closely. I do not know what other measures may be taken. Everything is indeed being considered, although I must say that if I am not mistaken a majority of the Council feels that on the subject of economic sanctions and the like they are still looking for an example which worked in practice. It is very easy to get into a debate where one maintains that the economy is always the overruling factor, but that is not relevant here. The question is where economic sanctions which would not be covered by an decision, for example, from the Security Council, mandatory resolutions would actually take us. There are no easy decisions. The cautious approach has been expressed sufficiently by the Council, but I think that in the coming months, now that we have decided to suspend the critical dialogue for the time being, we must wait and see how Iran and Teheran will react and then see how we can meet their reactions appropriately. There can be no doubt whatsoever about the European Union's condemnation in view of the statements which have been made.
I wish to thank Mr Van den Broek for his very detailed presentation as regards Iran, but in order that there should be no misunderstanding, I want to make myself clear. My comment concerning the critical dialogue does not, and should not be construed as meaning that the critical dialogue applied up to now was a misguided policy. No: it is a policy that did not bring about the desired results.
Secondly, now is the moment, instead of simply ending the critical dialogue, to take advantage of the situation and reconsider a comprehensive global policy as regards Iran. I would like to ask you, Commissioner, to transmit this message as being the consensus of this House. It is the moment to conceptualize and go a little further; not necessarily with sanctions, but a comprehensive global policy vis-à-vis Iran in view of what Iran is doing. You have said most of what there is to say on the matter.
Mr President, Mr Van den Broek answered that the Italian ambassador was in Iran before the Council decision. But he did not say whether he is willing to come back or whether the other Member States asked him to come back or whether he intends to come back. My second question is this: are there any other European Union ambassadors over there?
Mr President, I wish to thank Mr Dimitrakoupolos for his point with which I fully agree. We must certainly develop a more comprehensive policy towards Iran.
In reply to Mr Telkämper I would say that I understand that the Italian government has not yet taken any decisions on recalling its ambassador.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following five motions for resolutions:
B4-0396/97 by Mr Fassa and Mrs André-Léonard, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the situation in Sudan; -B4-0404/97 by Mr Kouchner, on behalf of the Group of the European Radical Alliance, on the Sudan; -B4-0409/97 by Mr Pettinari and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, and Mrs Kinnock, on behalf of the Group of the Party of European Socialists, on the situation in Sudan; -B4-0415/97 by Mr Telkämper and Mrs Aelvoet, on behalf of the Green Group in the European Parliament, on the Sudan; -B4-0434/97 by Mr Fernández Martín and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on the situation in Sudan.
Mr President, the grave situation in Sudan provides us with an opportunity to emphasize one of the fundamental criteria by which the European Union's relations with all third countries must be governed - there must be an internal system that conforms to the principles of democracy, not in a merely formal sense but also, and more importantly, in substance. From this we derive the three criteria emphasized in paragraph 1 of the present motion for a resolution: first, separation between Church and State; secondly, respect for the principle of self-determination of peoples; and thirdly, the democratization of Sudanese society.
It is no use objecting that we must take account of the specific national features and local idiosyncrasies of Sudan. A situation such as now prevails in that country cannot possibly be regarded as the Sudanese path to democracy. Can we tolerate all these things happening without anything ever being said or done? I believe that we must strongly support the amendment tabled by Mr Kouchner, which is designed to stress a specific diplomatic initiative by the European Union in Sudan.
Mr President, there is no certainty at all that politics and international relations are based on morality. But there is no doubt, on the other hand, that the vocation of a parliament like ours is to make sure that a bit of morality is introduced into them on the basis of the values of humanism, which are the very justification of the European Union.
For far too long the Khartoum regime has been violating these values by eliminating basic liberties, introducing intolerable forms of religious discrimination, executing its opponents, terrorising its own people domestically and exporting terror. This regime should be unanimously and roundly condemned.
I say 'should' because I know of one government, that of my country, which is able to deal with Sudan in order to obtain the delivery of an ageing former terrorist and to use this as an argument of domestic policy. I think that we should not give in to this regime at all until it accepts the demands of the international community to respect human rights and the sovereignty of neighbouring states.
I hope that the European Parliament is going to vote unanimously for the resolution before it, and I wish to draw your attention towards an amendment tabled by our colleague, Bernard Kouchner, which is asking for a very useful diplomatic initiative between the European Union and the Organisation of African Unity in order to bring an end, by mediation, to the Sudanese civil war.
Mr President, Commissioner, I believe there is serious cause for concern in the increase in the number of war zones in Sudan. Today, fighting is no longer confined to the south of the country but has also spread to the north and - the most dangerous and alarming aspect - to the border zones with Ethiopia and Uganda. We are witnessing a radical escalation of the Sudanese conflict, which threatens to engulf the entire Horn of Africa. I therefore regard it as a matter of urgency for the European Union to intervene politically, because we cannot simply stand by to witness the likely explosion of Africa's largest country. In my view, the Council must put pressure on the government in Khartoum to open an immediate dialogue with the combined opposition represented by the National Democratic Alliance, to accept the IGAD peace plan and to comply with international law by applying the United Nations Security Council's Resolution 1070.
The Sudanese Government must not be allowed to think that it can continue defying the entire international community, and for that reason I believe it should agree to a visit by a UN delegation with a view to clarifying the human rights situation in the country and verifying the activities of the international terrorist training camps of which we have heard so much, and which the Council and the Commission, too, would do well to investigate more closely.
The Council and the Commission should also demand that the Sudanese Government allows access to international humanitarian organizations, so that aid may really reach the civilian population. I am thinking especially of the relaunching of the programmes that have been discontinued, at the initiative of the United Nations, so that they can reach those groups among the population who are most in need of assistance, having for years been the victims of planned extermination by the Sudanese Government.
Mr President, we are concerned about the 12-year civil war in Sudan, which has grave consequences for the civilian population, including starvation, malnutrition, migration, etc. We are also concerned about the worsening human rights situation, reflected by arbitrary arrests of opponents of the regime and lamentable prison conditions. We regret the fact that the Sudanese government is refusing to allow humanitarian organizations to enter the war zones and support the civilian population, which needs a regular supply of humanitarian aid. We also regret the Sudanese government's decision to block Operation Lifeline Sudan again and thus prevent humanitarian organizations from assisting those in need in this area too.
Lastly, we are angered by the provocative stance of the Sudanese government vis à vis the repeated warnings by the international community, and in particular Security Council Resolution 1070 of 16 August 1996. That is why we call on the government to end the civil war, to promote a peaceful settlement of the conflict, to release the political prisoners and to authorize Operation Lifeline Sudan and we call on the Commission of the European Community to respond to the Security Council's appeal and grant the requested emergency aid of $ 120 million.
MR President, although I too support this joint resolution at the same time I am not too optimistic that our demands can be implemented. We note that opposition to the regime has flared up again. But this is because the so-called opposition in the country has united, that it has managed to bring the disparate ethnic groups that are against the Khartoum regime under one hat, so to speak. As before, however, the ethnic divisions remain visible.
There is little hope at present of a cease-fire, for a few days ago one of the leading military figures of the SPLA said in the Neue Züricher Zeitung that its objective is to overthrow the regime and that all its military actions are directed at achieving that aim. At the same time Mr Garang reminded in this interview that conflicts of this kind create civilian victims but added that the SPLA are prepared to keep the numbers of such victims as low as possible. In the light of that I feel it would be a little more hopeful to negotiate with these forces on access for humanitarian aid rather than with the current regime, which is facing difficulties on many fronts and in particular on very long fronts.
So I would expect a better response to our call for humanitarian aid to be authorized again if we managed to reach agreement with the current opposition, since it has managed to create a kind of political organization.
Madam President, over the last few years we have actually seen some very real beacons of hope in Africa. We have seen relative peace in the whole of southern Africa. We have seen the political miracle of Nelson Mandela and his new South Africa. We have probably seen more democracies in West Africa than there have ever been. We saw a situation recently in the Horn of Africa where Ethiopia - where we saw terrible scenes of starving children a few years ago - is actually exporting grain to Kenya. Yet in the midst of all this hope, we have the situation in Sudan. It is a real problem.
This fundamentalist barbaric regime not only subjects its own citizens to terror, abuse and oppression but exports terrorism to North Africa and the Middle East. It is a cancer eating away at the whole region and we desperately need to do something as a European Union and we need to punch our weight as part of an international community. We need to condemn the appalling human rights record of this regime, in particular, in regard to the civilian population and the women and children in Sudan. We need to express support for the democratic opposition which is working very hard both within and outside Sudan. We need to continue to maintain sanctions but, at the same time as maintaining sanctions, we need to provide humanitarian aid. As other people have said, we need to bring pressure to bear to try and bring the parties together to endeavour to reach a peaceful solution.
I was particularly pleased that the new British Labour Foreign Secretary, Robin Cook, when he spoke for the very first time, talked about the abuse of human rights and the need to do something about that. He also talked about working with others to deal with international terrorism. There is a window of opportunity there and I very much hope the Council and Commission will use this opportunity to try and do something to alleviate the terrible suffering which is taking place in Sudan.
Madam President, Alleanza Nazionale supports the motion for a resolution condemning Sudan, but points out that one fundamental aspect of the civil war in that country has not been considered in this motion - the fact that the clash between north and south involves issues of religious and racial hatred.
Muslim fundamentalists and fanatics have in fact been massacring part of the Sudanese population simply because it adheres to the Christian religion. The European Union must take immediate action to eliminate the virus of fundamentalism and prevent it from spreading.
Similar horrors are taking place in Algeria, while other countries in the Middle Eastern area, dominated by religious rather than secular concepts of politics, are financing terrorists and other destabilizing factions. The crimes committed in Sudan must be stopped, and our Community must do everything it can to achieve that, if only to prevent these fundamentalist viruses from propagating in our own Western societies, giving rise to hatred and irreconcilable divisions.
Madam President, on Sudan the news is not very cheerful. Away back in 1990 the Commission informed the government of Sudan that the situation was not acceptable for starting productive talks under Lomé IV on the programming of finance earmarked for Sudan. That opinion has not changed and it also reflects the concern of the European Union at the situation there, the lack of democracy, human rights, the armed conflict particularly in the south and the fact that no real progress has been made towards peace.
The Union's development aid has also stopped as the government in Khartoum has not made any serious attempt to tackle any of the problems facing the country. As against that, as various Members have pointed out, humanitarian aid remains important and is also being continued, especially to the people in the south of the country caught up in the civil war.
I can tell you that since 1994 some ECU 61 million in humanitarian aid has been given by our humanitarian office ECHO, in addition to which another 35 million has gone on direct food aid. The human rights situation, as I said, remains highly unsatisfactory, really bad. The United Nations Security Council passed a unanimous resolution in January of last year condemning Sudan for its aid to international terrorism and demanding the extradition of Islamic fundamentalists being sought in connection with the attempted murder of President Mubarak of Egypt. That was in June 1995. And since Sudan did not meet the conditions of the resolution sanctions were put into place on 10 May 1996, now one year ago, which the Security Council announced in Resolution 1054 and which called for a reduction of the staff in Sudanese embassies throughout the whole world.
Following that the Security Council adopted a resolution last August calling on Sudan Airways, after the expiry of a period of 90 days, to be grounded by means of an international embargo if Sudan had not implemented the earlier Security Council resolutions.
The Security Council however decided to await the report of the advisor from the United Nations humanitarian affairs department who was sent to Sudan before the resolution was presented for implementation; his mission was to investigate the consequences of such a sanction on Sudan Airways, particularly its effect on humanitarian aid.
Mr President, you realise that various attempts have been undertaken, in IGAT as elsewhere, to try to get the peace talks back on to the rails. Tentative agreements were concluded in 1996, new agreements in 1997. I regret to have to inform you that the Commission cannot detect to date any real progress in the process as such and so is really concentrating on trying to alleviate the most serious needs of the peoples concerned. Despite this a number of Member States of the European Union regularly discuss, in IGAT as elsewhere, how possible new political incentives can be found for the peace process.
The next item is the joint debate on the following 15 motions for resolution:
B4-0388/97 by Mr André-Léonard, on behalf of the European Liberal Democrat and Reform Party, on the elections in Indonesia; -B4-0428/97 by Mr Telkämper and others, on behalf of the Green Group in the European Parliament, on human rights violations in Indonesia; -B4-0436/97 by Mr Moorhouse and others, on behalf of the Group of the European People's Party, on José Ramos Horta in particular and human rights violations in Indonesia in general; -B4-0364/97 by Mr Apolinário, on behalf of the Group of the Party of European Socialists, on the human rights situation in the Socialist Republic of Vietnam; -B4-0395/97 by Mr André-Léonard, on behalf of the European Liberal Democrat and Reform Group, on Vietnam; -B4-0397/97 by Mr Pasty and Mr Azzolini, on behalf of the Union for Europe Group, on human rights in Vietnam; -B4-0435/97 by Mr Bernard-Reymond and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on human rights in Vietnam; -B4-0371/97 by Mr Wiersma and others, on behalf of the Group of the Party of European Socialists, on the situation of children in Central and Eastern Europe; -B4-0437/97 by Mr Oostlander and Mrs Oomen-Ruijter, n behalf of the Group of the European People's Party, on the situation of vulnerable people in Central and Eastern Europe; -B4-0370/97 by Mr Karamanou and others, on behalf of the Group of the Party of European Socialists, on the release of Isik Yurtçu; -B4-0418/97 by Mrs Bloch von Blottnitz and others, on behalf of the Green Group in the European Parliament, on the famine in North Korea; -B4-0363/97 by Mr Apolinário and others, on behalf of the Group of the Party of European Socialists, on workers' rights to human dignity and the NGOs' Clean Clothes campaign; -B4-0414/97 by Mrs Sornosa Martínez, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the rights of the children and the 'Clean Clothes' campaign of European NGOs; -B4-0421.97 by Mrs Kreissl-Dörfler and others, on behalf of the Green Group in the European Parliament, on practical measures to combat child labour; -B4-0366/97 on behalf of the Group of the Party of European Socialists, on Kenya.
Indonesia:
Madam President, with its 200 million inhabitants, Indonesia is the biggest Muslim country in the world and it plays a leading role in South-East Asia.
Controlled by a despot for more than thirty years now, the Indonesian regime claims to be a democracy but in reality we must doubt this. Every five years elections are held but only three parties are allowed to take part in them. Willing to do anything to retain power, the authorities entrusted 189, 000 soldiers and police officers with ensuring a peaceful campaign and vote. Any assemblies or marches in public were banned and candidates' broadcasts on television were subjected to censorship.
Opponents were persecuted for subversive behaviour or incitement to violence, subjected to brutal evictions and condemned to heavy prison sentences throughout the so-called 'electoral campaign' . The Indonesian government must understand that democratic elections and credible institutions are vital for guaranteeing the respect of human rights and if its international relations are to be improved.
Madam President, Indonesia is an area of the world that has been criticized many times in this Parliament, particularly because of East Timor. I just wish to let the House know that an intergroup on East Timor has now been set up, and people who are concerned about the Indonesian occupation of East Timor should get involved in the intergroup.
Apart from that, it is not just the people of East Timor who are persecuted but the Indonesians themselves. We would like to see the rights of the pro-democracy movement in Indonesia recognized. The conditions in the prisons have to be addressed; also access of prisoners to basic human rights, access of NGOs to Indonesia, freedom of the press, freedom of movement of people, and the right of people to live in a society where they are not persecuted by their own government. The Indonesians have forced the international community to turn a blind eye to what is going on there, and they hold the international community to ransom.
This Parliament also has to ensure that Member State governments stop supplying arms to Indonesia until democracy is established there. We cannot criticise governments and, at the same time, sell weapons to them when they persecute their own people and territories that they have illegally occupied.
Madam President, ladies and gentlemen, Commissioner, with sad regularity the European Parliament is obliged to condemn the serious violations of human rights practised by the Indonesian authorities on its own territory and in the illegally occupied territory of East Timor. This time, in a sham democracy, the Indonesian authorities have organised an electoral farce in which only three pro-government parties were authorized to take part. However, students and other peaceful opponents to the Jakarta government continue to be held arbitrarily in prison for demonstrating against the holding of elections in such conditions, and violent repression has continued against the people of East Timor.
It is time for the European Union and its Member States to adopt coherent positions in its relationship with Indonesia. In particular we must make sure that the Union's trade relations with ASEAN countries should be subjected to the respect of human rights and that Member States stop giving military assistance and selling weapons to Indonesia.
In recent public declarations, the impartial voice of the Bishop of Dili, Ximenes Belo, last year's Nobel Peace Prizewinner, confirmed the worsening of the violations of human rights in Timor, referring even to cases of torture.
Madam President, although the Indonesian General Election is not due to take place until 29 May, which is a week today, the result is not in doubt. For the sixth time since President Suharto seized power in 1965 the government-backed Golkar party will win and next year Parliament with other nominees will almost certainly reappoint President Suharto for a seventh five-year term. The fact that 75 of the 500 members of parliament are appointed by the army shows some of the limits on democracy.
The freedom of the opposition parties contending for the remaining seats was demonstrated last June when Megawati Sukarnoputri, daughter of former President Sukarno was replaced through government action by Mr Suryadi of whom the government approved. Other leading opposition figures such as Budiman and Bintang Pamungkas and trade union leaders like Dita Sari and Muchtar Pakpahan are serving long jail sentences under the Draconian anti-subversion law. Some government opponents, like M.P. Sukatnu who recently died, have spent nearly 30 years in prison.
Having seen off the opposition, the government is able to implement policies to crush all dissent, whether in East Timor where a third of the population have died since the unlawful invasion of 1975 or elsewhere. All this underlines the importance of the Council and Commission expressing the deepest concern about the ruthless means employed to suppress opposition everywhere and seeking to end the export of arms to Indonesia.
As a British Member, I am delighted at the desire voiced by the new British Foreign Secretary to give greater importance to human rights in foreign affairs and I hope we shall now end all deliveries from Europe of arms and the means of repression. This resolution signals the desire of this Parliament to step up the pressure on the Indonesian authorities and we hope very much that the Council and the Commission will respond to our appeal.
Madam President, Indonesia is a big country with many cultures and a large population of nearly 200 million people, a growing economy and freedom of religion despite the fact that it is a Muslim country. That is the bright side of the story.
Indonesia is a sad country which is wide open to criticism for its record on democracy and human rights. That is the other side of the coin. Democracy, there are soldiers in the government, there are soldiers in the parliament; the miliary dominates and elections are manipulated. Look at Mr Pakpahan and Mrs Soekarnoputri. And as for Timor, Timor is Indonesia' scandal. Indonesia should never have allowed the situation in Timor to get out of hand like that. It is right for us here in this House to draw attention to it. It is right that we keep Indonesia to its promises on human rights and that we criticise where criticism is due.
There are good sides to Indonesia but it also has its pathetic sides and it is up to us, especially when considering human rights and the lack of democracy, to put our finger on this very sore spot. That is what we are doing with this resolution and our group will vote in favour of it.
Madam President, ladies and gentlemen, the European Parliament has already, on many occasions, condemned the violation of human rights in Indonesia and, in particular, the situation in East Timor, and yet Indonesia has failed to alter its conduct, in clear disregard for the resolutions passed by the United Nations or the feelings of the international community.
The award of the Nobel Peace Prize to Bishop Ximenes Belo and Mr Ramos Horta sent out another alarm signal over violations of human rights in that territory. Having the opportunity to look at photographic documents shown by Ramos Horta in the European Parliament during his official visit three weeks ago, I was able to see for myself that, apart from thousands of deaths, arbitrary imprisonment and the already recognised persecutions, vicious torture is also carried out, sometimes resulting in death, using medieval methods, on Timorese citizens who only want to defend their culture, identity and autonomy. Therefore, we feel it is urgent that the European Union should become aware of this reality and put an end to its action, which at the very least is ambiguous.
How can we understand that when it comes to Vietnam, for example, European cooperation is linked to the respect of human rights and yet the same requisite is ignored when we deal with the bigger ASEAN countries? How can we understand that, in the case of small countries, such as Togo or Equatorial Guinea we have (rightly) suspended aid and cooperation because of alleged violations of human rights and yet we pass over the same sacred principle when dealing with major countries where larger trade and economic interests are at stake? Where is the coherence in this?
In approving this motion for a resolution, the European Parliament can lend dignity to the values which are part and parcel of our cultural and political heritage.
Vietnam:
Madam President, the Republic of Vietnam is in the process of transition, as we all know. This is a painful process and involves significant economic restructuring. It is crucial that, in the process, human rights are respected. We are very concerned about the reports we have received in relation to imprisonment of religious leaders of the United Buddhist Church, despite constitutional guarantees of religious freedom. I also note with deep regret that just yesterday a Vietnamese court sentenced eight people to death for drug offences; eleven people have already been sentenced to death this year.
I call on the Vietnamese authorities to release all political and religious prisoners and I am asking the government to take the necessary steps to ensure that the elections which will take place in July are free and fair. In Parliament, as you probably know, we are currently considering a protocol to extend the EU-ASEAN Agreement to Vietnam. I am involved in that for the Committee on Foreign Affairs, Security and Defence Policy.
Some people will say that Vietnam is being singled out on its human rights record and that the other ASEAN members are free from this kind of human rights conditionality. However, we must be committed to an end to human rights abuses in the whole region and should not lessen our criticisms of one country because of our approach to others. On the contrary, I believe that this differential treatment should be a spur to the Council to renegotiate our cooperation agreement with ASEAN. This is the only way to ensure that the fulfilment of basic human rights becomes an indispensable aspect of our cooperation, not only with the Republic of Vietnam but with all the countries of the region.
I am very pleased that the Commission has raised the human rights question with the Vietnamese authorities and I should like an assurance today from Commissioner Van den Broek that, on behalf of the Commission, he will maintain this approach.
Madam President, eager for foreign investment Vietnam has signed a cooperation agreement with Europe and did so last year. Since then we have noted that human rights and democratic principles underlying that agreement are being cheerfully violated. Against a background of general corruption affecting every level of power, the Vietnamese government continues to restrict civil liberties and to violate human rights. The press is totally controlled by the authorities, hundreds of journalists have been sacked, banned from writing or arrested and imprisoned in camps.
To crown this, a huge campaign has been launched to control information coming from abroad, on the pretext of fighting negative foreign influence. This wave of harassment continued last month when it was directed against dissident writers and defenders of human rights. There is a systematic policy of religious repression.
This is an intolerable situation. Vietnam must honour the commitments it undertook and the Council and the Commission are called upon to remind it that the defence of human rights is a priority in our relations as well as in the context of the review of the agreements between the European Union and ASEAN.
Situation of children in central and eastern Europe:
Madam President, anyone looking at the situation in central and eastern Europe is struck by the particularly sad fate of the most vulnerable sections of the population. Through the activities of our own people and their organisations we know the fate of abandoned children who are taken to orphanages and the like, often in appalling conditions and we can only be glad that church and NGO organisations in particular are doing so much to adopt that kind of refuge.
In the resolution we are tabling we want to stress that it is good for the Commission in its own policy to encourage appropriate organisations to do that work. We have added the fate of the elderly to the resolution. Children catch everyone's imagination, but the fate of the elderly, the old and infirm, the old and mentally ill, does not so easily catch public attention. Yet that is precisely the kind of group we must care for, the elderly who are often locked away with the mentally ill with hardly a soul to take care of them. In supporting this resolution I want to say that the European Community will do excellent work not merely in the economic and legal field but will also have a very encouraging social policy in that organisations which take pity on the defenceless people over there, children, the elderly, psychiatric patients, will also get the necessary back-up from the European Commission, particularly through a possible PHARE programme and services that we have over there. I regret I shall be unable to hear the Commissioner's reply, for which I apologise; I shall be very interested to read it in the verbatim report.
Madam President, the present situation of children in central and eastern Europe demands our urgent attention. I myself was recently in Rumania where I saw with my own eyes the appalling conditions in which the street children of Bucharest live, for example. The recent UNICEF report also paints a serious picture.
The changes in central and eastern Europe have not brought any great improvement to the dreadful conditions in which some children had lived under the communist system. The UNICEF report indicates that in many cases the situation has even got worse. There are statistics in the report on a rise in crime, alcohol addiction and suicides among young people. That is one of the results of the high social and economic costs paid for the transition, weak groups in society such as children are always the ones to suffer here.
On the other hand it is also the result of this problem admittedly being recognised by the governments on the spot but in practice being put low down on the agenda. That must change and change quickly. The European Union must together with the governments in central and eastern Europe give priority to improving the living conditions of these children. To bring about such an improvement money must be made available in the short term. Government attempts to tackle the situation must be supported by all sides, such as the measures taken recently by the Rumanian government to give better protection to children's rights in Rumania, for example. This must be followed up in practice. In a word, everything must be done to improve the fate of children in central and eastern Europe. Let us never forget that they are the future of Europe, not only of their Europe but of our Europe. Investing in them is also investing in the future of Europe. I hope that the Commission and other responsible bodies in Europe will undertake something on the basis of this present resolution and that we in this House will continue to follow developments concerning children in central and eastern Europe.
Isik Yurtça:
Madam President, Commissioner, ladies and gentlemen, the issue of respect for human rights, respect for freedom of the Press and the free movement of ideas in Turkey, has now become pressing and dramatic. According to information from the Union of European Journalists, and from the Turkish Union of Journalists, 78 of their colleagues are still held in Turkish prisons while new arrests take place every day, with confiscations of newspapers, closure of television and radio stations, assaults on journalists, and police raids and arson attacks against newspaper offices. A very characteristic instance is the case of the journalist Isik Yurçu, who from his prison has made a dramatic appeal for his release: ' Why are you behaving' , he asks us, ' as if I did not exist? For 26 years I have exercised no profession other than journalism' .
Isik Yurçu is 52 years old, a Turkish citizen who was unlucky enough to be the Chief Editor of the pro-Kurdish paper Özgür Günden whose publication was banned in January 1994. For his articles in that paper he was sentenced to imprisonment for 14 years and 10 months. He has already spent 28 months in prison under very unpleasant conditions, with serious consequences for his physical and mental health. His colleagues describe him as a journalist with integrity, who never exploited his profession for personal gain. From time to time he has been awarded many professional prizes by the Turkish Press Council, by the Union of Turkish Journalists, by the Association of Journalists in Ankara, while Journalists Without Frontiers have begun a campaign for his immediate release. In 1996, with three other colleagues, he was proclaimed 'Journalist of the Year' . The Union of European Journalists declared 3 May 1997 as a day of action for his release.
Granted its sensitivity towards issues related to human rights and democratic liberties, the European Parliament must today call for the immediate release of Isik Yurçu and all imprisoned Turkish journalists. It should also make it clear once more to the Turkish government that persecution against the Press and violations of human rights create very serious obstacles to its accession to the European Union.
Madam President, today we are speaking once again of Turkey and, alas, once again, in order to condemn its attitude towards individual freedoms, the freedom of expression and in particular freedom of the press.
On 13 December 1995, we voted for the Customs Union between European and Turkey. That vote meant, for us, not only encouraging the free circulation of products but also, something to which we are particularly attached, the respect of human rights.
Turkey must honour its commitments to us as well as international agreements which it has signed. We therefore ask that Mr Aisik Yurtçu, condemned to fifteen years in prison for exercising his journalist profession, be immediately released. Turkey must know that the European Union, more than ever, reasserts its solidarity and support for prisoners of conscience and again insists that all of them be released. Freedom of the media, the free practice of journalism are for us and for all democrats essential freedoms. We cannot accept that these rights should be violated and people be condemned and imprisoned only for defending them.
Madam President, we have been discussing violations of human rights in Turkey nearly every month, although we had hoped the situation might improve. In this context let me refer you in particular to the resolution of 13 December 1995 on the situation of human rights in Turkey that we adopted here, because at that time we had expected that the customs union might lead to improvements in the political situation. This did not happen. I think we have to draw the appropriate political conclusions.
I was in Turkey early last week. A conference was being held there on organized crime and just as it was taking place a television transmitter was attacked by police or paramilitary forces. This created a great stir in Turkey and was further evidence that there is no media freedom there. The background to this story was a report on drugs and on a drugs deal involving the name of Mrs Ciller, which suggests close contacts here with organized crime in Turkey; so we have to ask what policy the European Union is pursuing here.
The reason for today's discussion is the award of the prize for journalism to Isik Yurtøu, who was condemned to 15 years in prison, and I think the way human rights are being violated there should really spur us on to fight for the release of this journalist, for he has committed no crime.
Famine in North Korea:
Madam President, it is simply intolerable for the whole world to stand by and watch the people of North Korea starve to death while UNICEF keeps appealing for aid. It is a matter of hundreds of people a day! Soon it will be thousands and tens of thousands. We have just given money for the victims of the earthquake in Iran without further discussion even though it is a richer country. Here we do nothing! It is not the fault of the children, the old and the infirm that they are ruled by a communist regime, without much democracy. Normally, under similar circumstances, we give money to other countries that are not ruled democratically.
We must remember that we, the EU, are in fact involved in a project in North Korea. We are supporting the construction of 2000 megawatt nuclear reactors to the tune of ECU 75 million. The money is going to a country where the people are eating grass, are starving, to a country that has refused to sign the ban on chemical weapons, which is ruled by a military dictatorship, which has no infrastructure, no industry at all. And we spend ECU 75 million on that! We have a reserve of ECU 10 million. I would like us to use that money to give immediate help to the people there, especially the children. It really is a scandal for any civilized country just to stand by and watch even though it knows the extent of the misery in that country.
The FAO says that we need another $ 14.5 million to establish programmes to help North Korea to grow seed crops that will produce some kind of harvest for them again. So I ask you to endorse my group's motion, for we owe this to the people there, especially to the children!
Madam President, I must say that the famine in Korea referred to in the motion for a resolution is nothing new and that we have been hearing about the floods out there again and again. I support the calls that we should mobilize more aid. But on behalf of my group I would say that we should not confuse the issues here, for I believe that the question of industrial policy, of establishing industrial plant, including the construction of a nuclear power station, belongs under a different heading. What I miss in this urgency is a reference to the responsibility of the North Korean government. We believe that good government is always a factor of development, which we must take into account, given that we also call for democratization and suchlike in other contexts. So we will endorse the motion for a resolution subject to the appropriate amendments.
Madam President, three very brief points. Of course, we approve of humanitarian action and the urgent need for it. But I think we should also insist on the visibility of the European Union in this humanitarian action. This aid must not be used later on by the North Korean government for propaganda purposes as has been the case in the past.
At the same time, the European Union must ask the North Korean government what type of reforms it intends to enact and when. Finally, we must turn towards a central actor in this part of the world. I think that the Commission and the Council should put pressure on China, which is able to exert considerable influence on the North Korean regime, to unblock the situation so that finally this country, which is the most backward communist country in the world, should undertake reforms. Action must be taken and urgently.
Madam President, the motion for a resolution on the famine in North Korea tabled by the Green Group of the European Parliament is a bizarre document. Bizarre because the only accurate thing in it is the description of the famine which is hitting about half of the nearly 23 million people there. I fear that this resolution has gone off in the totally wrong direction.
All in all the Green Group limits itself to criticising America -although America is prepared to send in dozens of tons of food aid. Furthermore the motion for a resolution respectfully talks about the 'government of North Korea which reports about starving children' .
Not one single word in the motion on those who are really responsible for the famine, namely the stalinist regime of Kim Jong-il that apparently still curries favour with the Green Group. Kim Jong-il himself is not suffering from starvation, still less his brother who is ambassador to Finland, or his sister the vice-director of the central committee of the CP, or his nieces and nephews and the whole family who all hold positions of power in the regime.
Not one single word either on the two hundred thousand political prisoners who are literally rotting at this very moment in North Korea. Not a word on the fact that the devastating floods were not the real reason for the famine but the real reasons is solely the dominant suffering caused by 52 years of stalinist dictatorship.
Not a word on the fact that the financial involvement of the United States and perhaps of Europe in building two light water reactors - financial involvement that was strongly criticised by the Greens - was aimed at replacing two old unsafe nuclear power stations that were only used in practice to provide the regime with plutonium for military purposes. In a word, I fear that the Green Group is proving somewhat late in the day that is an uncritical defender of a monstrous regime.
Madam President, I totally reject the suggestion that I defer to or in any other way sympathize with a communist system. I think it is outrageous. I and my family suffered serious persecution by the communist system. I totally reject that! It is quite impudent! Just because I did not list all the crimes that were perpetrated there. They would have filled a whole book. In a moment I will be telling you about all the other Western-oriented countries where similar things happen. If you would only read our motion for a resolution more carefully, you would not make such outrageous insinuations, if I may make myself quite clear!
Let it be quite clear to everybody here: I have nothing to do either with dictatorships or with communist systems! You are insinuating this just because I am a member of the Greens.
Madam President, Mrs Bloch von Blottnitz is apparently accusing me of being unable to read, but I can indeed read very well. I am reading the text of the motion for a resolution which does not contain the slightest criticism of a government, she does not even call it a dictatorship, but the government of North Korea which does not attract the least censure in the Greens' resolution and which in my view is at the root of what is unfortunately happening in North Korea.
Madam President, the Commission keeps referring to its social and ecological responsibilities and giving top priority to respect for human rights in its international agreements. But when it comes to practical support, sadly there is little evidence of this. One example is the rugmark label, supposedly a model of social regulation in rug production. Rugmark could be a real means of eliminating child labour, and in particular of offering the children concerned alternatives.
Germany supports this initiative yet the Commission is refusing to finance it, producing rather threadbare arguments. Too many lobbyists from certain countries and certain undertakings probably visit the Commission offices rather too often.
What we want is quite simple: throw the lobbyists out of the Commission offices! Initiatives such as the Rugmark and the Clean Clothes campaigns must be given adequate support! The Commission should grant additional tariff preferences to countries which comply with the fundamental ILO conventions. It should support existing efforts to eliminate child labour and set up its own aid programmes. So we firmly support the motion for a resolution.
Madam President, ladies and gentlemen. Time and time again the European Parliament has called for social clauses to be included in international trade agreements. Not because we want to protect the economies of Europe at all costs, but because we are convinced that liberalising world trade needs some basic rules of decency, both in the social and ecological field as well as in the fiscal field. But unfortunately once again we see that absolutely nothing happened at the Singapore summit about including social clauses in trade agreements. The ILO was packed off home with a pat on the back and permission to deal with this issue. We must continue to protect against this kind of attitude and I think that we should give our full support to the new initiative developed by the International Labour Organisation which called for a code of behaviour for all countries to stick to basic social rules on banning child labour, forced labour, the right to association, the right to organisation and a ban on discrimination.
I think that the European Union must also act to support consumer actions. There are already various organisations in all our countries, third world organisations that are not sitting back waiting for social clauses to appear one fine day from the world trade organisation. I believe that these organisation deserve all our support. We could, for example, start drawing up our own European code of behaviour, giving a label to those firms that are prepared to stick to basic rules of decency and organise monitoring them. We should be giving much more support to these campaigns to show that the public is quite convinced it is possible to consume and remain moral at the same time. And some firms should be confronted with their responsibility for the trade they organise in our countries. That is why I welcome this motion for a resolution and I hope that it will be taken on board by Europe.
Madam President, my group was happy to be involved in tabling this motion for a resolution. In my capacity as rapporteur I myself was responsible for introducing the social clause into the preferential system and it was on that basis that we were able to tackle Burma about lifting the system. You can indeed force changes. Despite that we must admit that these social clauses are often ineffective and that is why the proposal from a number of NGOs to introduce fair trade labels is really very interesting. It would appear that a fair number of consumers are also in favour, as are sales organisations. It would seem to be a useful idea. It looks as if we will be seeing more of this kind of fair trade label and that is why I would call on the Commission not merely to aid the NGOs but perhaps even to take the initiative to introduce a European regulation for this kind of label.
Madam President, Mr Van den Broek, on lobby organisations, it might be a good idea to take the resolutions passed this week by this Parliament on regulating lobby organisations as an example which could be followed in the Commission, thereby helping and protecting the Commission services as we ourselves are currently doing.
Madam President, this subject - a subject on which, of course, our group supported and endorsed the urgent motion for a resolution - is an underestimated problem, a tragic problem to which the commercial aspect of clothing and footwear alone is closely linked.
The problem of the exploitation of children's and women's labour cannot, clearly, be exclusively associated with clothes, clothing textiles and footwear. There are countless other sectors - mention has already been made of carpets and food - in which, sadly, there is massive exploitation of women's and, I again stress, children's labour. This is why our group has supported this motion and attaches special importance to it. We ask that this social labelling should be given real status to enable it to tackle a problem which is underestimated but whose present and future scale may, in the course of the social development of third countries, result in a disruption of the global equilibrium.
A child who, today, is allowed neither the time nor the circumstances to be a child - to play, study and grow up with other children and his own family - will sooner or later become a dissatisfied adult, perhaps a violent one, one who robs and kills... We cannot allow this situation to exist: we must do everything in our power to prevent it. So let us say yes to social labelling, but let us also encourage the development of fair and balanced trade, extending to all other economic and social sectors. These are subjects on which are group will always be willing to offer maximum support.
Madam President, this motion for a resolution may not really be urgent in the technical sense. Even so, it deserves energetic support, partly - and indeed especially - as a way of stressing certain guiding principles and criteria which should govern the actions of the European Union in every sphere, not just in humanitarian matters. Today, political liberalism and economic liberalization are all the rage, but all too often there is a great deal of confusion about what free trade and the free market really mean.
The point is that the free market must not be understood as meaning an economic system in which there are no rules at all. Quite the reverse: a genuinely free system must be based on a rule of law that allows the development of a strong economy - and a strong economy, necessarily, is not based on the exploitation of anyone, still less of women and children. No need for economic progress, however urgent, can justify this kind of practice; on the contrary, the economy should be a vehicle for the expansion of individual freedom for all.
We therefore energetically support any effort to suppress the trade in products which are not strictly certified to involve no exploitation of women and, especially, children. As has already been pointed out, this is a very widespread phenomenon, especially in the economies of certain emerging States. For this reason - in other words, precisely in order to encourage the establishment of a genuine economy in the developing countries - we call on the Commission to issue an appropriate directive regarding certification of products coming from those countries, and we support the action of non-governmental organizations that are working towards this objective.
The concept of fair and equitable trade falls within this context and forms a necessary positive complement to this action of ours which, in contrast, must be primarily repressive.
Madam President, the world-wide fight against child labour is showing its first signs of success. The work of the Rugmark Foundation in India and Nepal, which we in the SARC delegation of the European Parliament are following with particular interest, is a successful initiative. But let me tell the European Commission that it and the Clean Clothes campaign need more than words of support, they need special aid. As before, there is still a great need for action.
Measures to prevent the exploitation of women and children are in no way interference in the affairs of sovereign states and they certainly do not reflect what is called a Western perspective. On the contrary, we need a worldwide internal policy to help establish human rights. The world-wide ban on child labour needs to be supplemented by further practical measures to ensure that families are prepared to help support the fight against child labour. Education and training for young people, the appointment of qualified teachers and adequate pay, village cooperation, the creation of trade and craft networks, active local awareness-raising measures and support for the NGOs' work. That is how to help families to secure themselves and their children a life of dignity.
Kenya:
Madam President, this is a good time for us to debate this issue because there is a serious escalation in human rights problems in Kenya and there will be an election there in December. So it is very timely that we should now lay down a marker in this Parliament, because there is no point in doing this in November, or indeed December, when everybody will be aware of the very serious situation. We must use our influence how and when we can.
Most people here will be aware of the increasing criticism, both nationally and internationally. In January, an Irish Christian Brother, Father Larry Timmons, was killed by the police, having attempted to speak out against the corruption and irregularities associated with the distribution of ID cards for the forthcoming election. This was not an isolated incident. In fact, the pattern of harassment of human rights activists and opposition figures and church personnel has reached alarming levels.
There are a number of church-based groups which are under serious threat because of their work in support for justice and peace. Many Irish missionaries are involved in this work. In the light of recent reports, there is great fear for the safety of these people and the people with whom they work. The local bishop, who is the chairman of the Catholic Justice and Peace Commission, recently said, and it is very telling: ' what we are experiencing at the moment is a reign of tyranny and oppression that surpasses anything that we have encountered in the days of oneparty rule.'
So we in this Parliament must use every means at our disposal to highlight this situation and put pressure on the Kenyan authorities to see whether they will respect basic human rights. In particular, I would appeal for a guarantee for the safety of church personnel.
I just wish to finish by saying that I understand that the GUE Group has tabled an amendment to paragraph 5. I am wondering whether this is entirely necessary, because all we are looking for there is for aid to the government to be suspended, not aid to NGOs, for humanitarian reasons. This was very effective in the past - in 1992, for instance, because of the threat of aid cuts the President agreed to a multiparty system - so perhaps we could add the GUE Group amendment as an addendum.
Madam President, this motion for a resolution calls on the government to take stronger action against gangs and other criminal elements. This certainly needs stressing, but we must also consider the extent to which a government is capable of doing so. Without wanting to qualify that information, however, we have also heard it said that the government definitely wants to make efforts in that direction. And we should not forget that Kenya was the point of departure and logistical basis for many measures, including EU ones, in the Great Lakes area.
I would therefore ask the Commission perhaps not to freeze everything across the board, but to take a selective approach and to start up a few projects so that we then still have a chance to go further. Nor should we forget that without Nairobi airport, we would have faced very very great difficulties in carrying out certain measures.
Madam President, I would like to thank Members of the House for their contribution to what always seems to be an indictment of the widespread infringement of human rights in the world. Indictments in an area where this European Parliament also has a reputation and the Commission will certainly continue to encourage Parliament to follow closely the situation of human rights just as the Commission itself tries to do. To begin with Indonesia, where there have been regular and repeated statements, demarches and protests that the human rights situation is far from satisfactory. The case highlighted here this afternoon of the arrest of trades union leader Pakpahan and his state of health is yet another example which justifies our concern about human rights in Indonesia, and the condemnation of Mr Pakpahan and the fact that he was arrested as a member of the International Labour Organisation shows clearly the disrespect for trades union rights in Indonesia. East Timor has long been on the European agenda where the European Union has on various occasions been, and still is, highly critical, even although we also have the duty to try to support attempts at a peaceful political solution. The Commission closely followed recent political developments in Indonesia and will take further demarches with the Indonesian government with a view to the respect of human rights and fundamental freedoms. The Commission can certainly agree with what has been said about the pending elections and the organisation of the same. In our talks with the Indonesian authorities we also stressed the need for free and fair elections.
Much has been made about relations with Vietnam and undoubtedly the human rights situation there leaves much to be desired; many reports indicate that we still have the phenomenon of political prisoners in Vietnam. The Commission agrees with this House that the conditions of detention for political prisoners and prisoners of conscience are severe and must be improved. We also wonder whether such an improvement could not be stimulated for example by the human rights work group of the United Nations and the human rights working groups or delegations of the European Union visiting the prisoners there, although the Vietnamese authorities will have to be asked for their cooperation. That could be a specific move to improve the situation.
With reference to Vietnam and other countries mentioned today, the question arises as to whether more effective, perhaps economic pressures could be used to improve the situation. In general terms I want to say that I fully understand, as does the Commission, that such a request is often made to the Commission in cases such as Vietnam. I remember signing myself the trade and cooperation agreement with Vietnam which in itself was a new beginning in our relations with Vietnam and which included human rights clauses; these clauses were indeed used to justify the human rights dialogue with the governments. I myself believe, although you cannot automatically transplant one human rights situation to another country and each situation must reflect national differences, that even when improvements are very slow to come one must show a certain circumspection when considering breaking off economic relations which have been built up slowly and which are aimed first and foremost at improving the social and economic development of the people in a country such as Vietnam. That aspect must also be borne in mind.
I now move on to children and vulnerable groups in central and eastern Europe, an equally important subject, and the Commission is very aware of the position of the most defenceless groups there. Under PHARE we have the LEAN programme which since its instigation has financed about 107 projects with a budget of ECU 35 million for aid to invalids, the elderly, children, victims of Aids, minority groups and the unemployed, all groups to which Mr Oostlander drew specific attention. And then there is the consensus programme which aids the reform of social protection systems, including social and family benefit. Then there are other instruments more specifically aimed at the national situation, such as the child protection programme in Rumania which has been in operation since 1992, the programme for social emergency aid in Bulgaria which Parliament already debated and which offers income support to poor families and direct financial aid to some psychiatric institutions, and we are familiar with the situation in those institutions in that country. At the same time we are making preparations for countries applying for membership of the European Union to have access to community programmes dealing with promoting family care, combatting cancer, drug addiction, programmes for equal opportunities for men and women. The new PHARE guidelines, on which the Commission made a communication to the Parliament, offer us a framework to continue actions in these spheres, particularly reinforcing government services on this point and reinforcing the social security systems. In this way the European Union naturally intends to create the conditions for a smoother integration of these countries into the European Union.
We are very familiar with the fate of the Turkish journalist Mr Yurtçu whom the Turkish courts have condemned several times since 1995 under the anti-terrorism law and the Penal Code. We should take the time needed for an exchange of views on the human rights situation in Turkey and then together conclude, I believe, that despite our best endeavours, the pressure we have exerted and the signals we have sent out to Ankara, the situation gives cause for concern to both Parliament and the Commission and Council, and that in any event we must remain on the alert. That is the critical side of the matter. Perhaps the encouraging side is that the famous Article 8 of the anti-terrorism law has been applied, under pressure from this House among others, which led to the release of a very large number of journalists, writers and other people, more than 150 if I am not mistaken, who had been imprisoned for infringing the provisions of freedom of expression. You know that we have very regular contact with Ankara on a number of matters, be they the customs union, Cyprus, bilateral relations with Greece or the Kurdish problem, and we always talk about the human rights situation; we continue to encourage new legislation, improvement of the situation especially in prisons, to put an end to torture in police stations and the like. I would just like to reassure the House, Madam President, that as far as the Commission is concerned we shall continue to encourage improvements on the spot.
Madam President, over the last two years the European Commission has contributed ECU ten million to humanitarian aid to North Korea. In March 1997, a few months ago, a well prepared assessment team made an inventory of essential needs of the people. The results of that assessment team will enable the Commission to make the most of its strategy for humanitarian intervention in North Korea. We are currently preparing a coordinated aid programme for both food aid and public health assistance.
We should like to take this opportunity of pointing out that not only is the UN willing to organise aid to North Korea but that a large number of European NGOs have also shown interest in contributing to that aid. But there can be no doubt that the North Korean authorities must show greater flexibility so that the delivery of humanitarian aid can proceed more smoothly. For as it now stands that aid is subject to a number of both practical and administrative restrictions. At any rate the Commission will do everything in its power, despite the many problems, to provide the people of North Korea with humanitarian assistance.
I do not intend to take up what Mrs Bloch von Blottnitz said, but since I know that the nuclear power stations are often the subject of debate the European Parliament I must say that the Union's contribution is primarily aimed at making nuclear power stations safe, which would otherwise not happen, and also tackling the problem of proliferation. I think that the combined efforts with Japan and the United States is justified.
The 'Clean Clothes' campaign which is currently under way in various European countries is not strange in itself. Over the last few months more of this kind of initiative have been started to make consumers aware of the social conditions under which the clothes they are buying are made. As you know the Commission totally and unequivocally supports the promotion of basic social rights. In the Commission communication on the link between trade system and international labour standards, as it is called, the Commission underlines the need to promote basic labour standards, such as the ban on forced labour and the abolition of child labour. This objective is included in the European Union's system of general preferences which stipulates that additional advantages may be granted to countries that actually apply the specific ILO agreements in the form of positive action to encourage respect of those rules.
The Commission will soon - and this also answers a question put this afternoon - be submitting a draft directive laying down the implementation modalities, especially procedures for monitoring and cooperating with government authorities of the favoured countries.
On the particular initiatives on social labelling the Commission acknowledges an increase in initiatives in the above-mentioned communication and stresses the importance of the rules of the World Trade Organisation which can, however, be misused for protectionist purposes. Furthermore these initiatives, if they are to be credible, must also have built-in guarantees on monitoring to prevent fraud with this labelling. We consider it essential for international trade that these regulations are respected and monitoring procedures are strict and effective, but the Commission does not yet have sufficient information on them.
I am incidentally aware of the discussion on labelling or the Rugmark label and the like. I think that the situation is far less clear than today's debate in the House would suggest and I know that there are also reservations about the strictness, reliability and protection against fraud of the system.
And finally Kenya. There too the European Commission is keeping a close eye on the political situation and the human rights situation under the framework of general cooperation with that country. We are totally ad idem with Parliament that everything should be done to avoid the human rights situation deteriorating further. The Commission is seizing every opportunity in close cooperation with the Member States of the Union to make the Kenyan government realise the importance the Commission attaches to the fact that development policy and cooperation are closely linked to respect for basic human rights. Commissioner Pinheiro took this message to the Kenyan authorities during his visit to Kenya at the beginning of this year. The Commission, like Parliament, regrets the recent brutal action from the police against members of the opposition and human right activists. The Commission calls on all Kenyans to strive towards peace and conciliation in their country so that the 1997 elections can be prepared and held in freedom and fairness and we do not witness a re-run of the wave of violence during the 1992 elections. I do not need to say that we shall closely follow both the preparations and the holding of the elections. The Commission appreciates that in a closer investigation of one of the attacks on the clergy - to which Mrs Malone referred - where the Irish Franciscan Timmons was killed, a suspect has been brought to the Kenyan court and accused of murder.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the debate on the motion for a resolution (B4-0359/97) by Mrs Plooij-van Gorsel and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on discriminatory measures taken by China against Denmark and the Netherlands for tabling a resolution denouncing human rights violations in China during the 53rd session of the UN Human Rights Commission.
Madam President, democracy and respect for human rights are extremely important to the Liberal Group. My group regrets the attitude of some EU Member States which prevented a motion for a resolution being tabled on behalf of the Union. That detracts from the Union's credibility and plays right into China's hand. The countries that did support a resolution against China, Denmark and the Netherlands, have been punished with economic sanctions. The Netherlands acted as President of the Union. Whoever speaks on behalf of the Union apparently is also punished on behalf of the Union. The French President Chirac said last month that the unity of Europe can make Europe the strongest power in the world. Unity? Did Chirac mean by that the opportunistic attitude of France in Geneva? I saw on this morning's television that Chirac was welcomed in China as a friend. The Dutch minister was not welcome last week and China was laughing up its sleeve.
Madam President, trade and politics are two separate matters according to China. In that light the economic sanctions meted out by China are unacceptable and obstruct China's prompt accession to the WTO. I urge the Commission to make this clear in its relations with China.
Madam President, I welcome what the previous speaker, our colleague from the Netherlands, has just said. I think that the motion for a resolution before us today needs no words of explanation. Everyone believes it important to continue to raise the issue of infringements of human rights in China. Everyone is in favour of European cooperation on that score. But then when a country that has the Presidency and is supported by other countries tries to do something, the first problem is to get it through the Council, and if that does not happen then as in this case you find these two countries that stuck out their neck are punished by the country that ought to have been penalised by the European Union. A truly ridiculous situation. So quite apart from the fact that we must regret that the European Union has once again failed to speak with one voice on an important issue, it is even more ridiculous that two countries have to pay the price and that the European Union has to date given no indication of protesting strongly against that. That is highly regrettable. The whole Union must be asked to show solidarity with Denmark and the Netherlands who on this point at least have had the courage to stand up and be counted.
Madam President, I have no criticism to make of the Presidency or indeed the Commission in their attempt to try and get a resolution through the sub-committee in Geneva recently. Clearly criticism can however be levelled at a number of Member States which did not stand by the concept of the Common Foreign and Security Policy. And there is a deeper problem: I have been given to understand that if the European Union did not press the United Nations sub-committee resolution in April, the Chinese would resume the human rights dialogue with the European Union which began on a bilateral basis in 1995. Only one meeting took place in 1996. Those meetings have now been suspended by the Chinese. Therefore one can accuse the Chinese of bad faith. I hope the Commission and the Council will put pressure on the Chinese - so far as they are able to do so - to resume the human rights dialogue, which will be a determinant of the EU's overall attitude towards the Chinese People's Republic.
Madam President, I must say that I was very surprised at the attitude of certain colleagues who mentioned a violation of human rights, over the policy pursued by the French, in particular by the French President. These colleagues might have taken an interest in what was going on in France. I must say, of course, that it is not possible to take an interest in everything, but President Chirac received at the Elysée Palace, before his departure for Beijing, a delegation of NGOs active in China, including Amnesty International and the International Human Rights Federation. He stressed that he hoped to talk to his Chinese hosts about the question of human rights, and in particular asked for explanations about the case of prisoners of conscience and signing a political declaration including this vital aspect of France's relations with China.
I think that the attitude of the colleagues in question is verging on hypocrisy and bad faith, and our group is extremely astonished by that.
I should like simply to recall the political determination and action by the French President on behalf of human rights, faithful to France's tradition. They are recognised by everyone and it is certainly not a few unfounded remarks - made by colleagues in order to help some of their French partners in difficulties in the election campaign - that will change the desire for an open and frank dialogue with China in France and several other European countries - or even countries elsewhere in the world.
Mr President, Commissioner, the EU has a common commercial policy. We must therefore insist that China's discrimination against Denmark and the Netherlands is regarded as an attack on the EU as a whole, and is replied to as such. It is after all the basic principle of the EU that both large and small nations should be able to speak freely here about tyranny and injustice, even when this involves a large and powerful country such as China. If China succeeds in bullying and intimidating the European countries one by one so that they bow their heads in silence, then that will be a step backwards for human rights in the world.
When Denmark tabled the resolution in Geneva, our country only did what common decency dictates. We expressed criticism, at the right time and in the right place, of the notorious injustices which are taking place, as the EU countries have done together year after year since 1990, and it was not our fault that there were some who did not wish to join in this time. The greatest enemy of peace and freedom is the policy of intimidation, which buys short-term peace at the expense of truth and justice.
Thank you Mr President. As long as trade policy still takes precedence over human rights, then you can say in general terms that this kind of conflict will keep on arising; in this case a few countries reacted firmly and the Netherlands tried on behalf of the whole Union to tackle China on human rights; some countries were very conspicuous by their absence thus ensuring that Europe was divided. Now in all honesty we must admit that when the Netherlands did not yet have the Presidency of the European Union, Minister Van Mierlo once visited China to get landing rights for KLM at Peking airport and on that occasion Mr Van Mierlo said that the European Union must champion human rights and that we would take care of trade policy ourselves. Now we do indeed have a common trade policy and I think it therefore logical that both human rights and trade should be taken together in the European Union and Member States not be allowed to be played off against each other. But we surely cannot allow Mr Pompidou to gloss over the French government's behaviour and claim that they did consult the NGOs. That does not service the purpose of human rights in China, we need more than that, we need to use our trade policy as well.
Mr President, nor do I believe, Mr Pompidou, that it is in receiving a handful of NGOs that France will wash itself of the double shame of Geneva. What it did in Geneva was to comfort the policy defended by the Chinese government to prove that it is possible to develop without democracy. The other shame was to undermine the beginning of a common policy on foreign affairs which the European Union has had such difficulty in trying to set up.
This is serious, and President Chirac's trip to China today does nothing to reverse that. It is not referring to one or two dissidents that the situation is going to be changed. He has put a spanner in the European works. He has given comfort to the shameful Chinese government which imprisons hundreds of thousands of people every day.
Mr President, it would be a very serious matter if the European Union were to fail to demonstrate solidarity and support in the political and commercial dispute which has sprung up between the People's Republic of China on the one hand and certain Member States - Denmark, Ireland and the Netherlands - on the other. Indeed, if that were to happen it would be further proof that there is no such thing as a political Europe, and that Europe is incapable of co-ordinating its actions at international level. It is already serious enough that, at the United Nations, only those few Member States have voted in favour of a resolution condemning the human rights violations in China, while other Member States, such as France, Germany, Spain, Greece and leftist Italy, in a further demonstration that Europe is an economic and commercial entity rather than a political one, cynically decided that they could not support that motion.
Alleanza Nazionale believes that in the circumstances the European Union must reply with a single voice to the blackmail by the Leninist nomenklatura that governs China and that it must not only express total solidarity with those Member States threatened with trade reprisals but also reconsider the various arrangements for trade with China. This would be an extremely important precedent, protecting Europe as a whole against threats and blackmail and enabling it to project itself as a unified international political entity.
Mr President, I can certainly support what most of my colleagues have said. I am convinced that any President of the Council could have been proud to receive any NGO if the European Union had acted in unison here and that the NGOs would have been just as happy to visit any national president if they had known that the European Union had spoken with one voice. We cannot repeat that often enough. How else are we to show our citizens that a common foreign policy is something that really has to be fought for? We as the European Parliament can only point to the weaknesses that have become apparent.
I said the other day that I would rather be a Member of Parliament than a diplomat, for last year in Geneva I saw how hard European diplomacy struggled to get precisely this human rights resolution on the agenda, which of course it has not managed this year because of its lack of unity. So in future we really should think of the citizens and be united and then we will also achieve more in China.
Mr President, the resolution supporting Denmark and the Netherlands against China's blackmail actually tallies well with the stance of Parliament, which has constantly underlined that we cannot use two yardsticks in human rights questions. So let me point out that during the last plenary partsession our Parliament condemned China for its serious human rights violations in East Turkestan and thus set an example of honesty and genuine representation of the people, which sadly neither the United Nations nor the EU as a whole, given that it is represented only by government representatives, has managed to do.
Denmark in particular deserves our strong solidarity, for we must never forget that by recognizing the Baltic states against all opposition that country made an enormous contribution to the decolonization of the former Soviet Union.
Today Jacques Chirac is going to China and in the run-up to that visit he spoke of a global partnership with China. I can only hope that not just China but Denmark, the Netherlands and Ireland will also be given their due place in that partnership.
Mr President, the Commission agrees with much of what has been said this afternoon on the situation as a result of the failure of the resolution in the UN human rights commission in Geneva. Let there be no misunderstanding on the need to make China understand that there is no question of discriminating against Member States of the European Community on human rights policy. I hope that President Chirac will use his visit to China to convey this message in a manner which is in keeping with the respect of the Chinese people, as they like to say in Peking.
But, Mr President, the European Union and its Member States must at the same time understand that the best guarantee for preventing this kind of situation and for countering this discrimination is a unity of decision-making within the European Union itself. The other countries will not be given the opportunity to look for 'victims' in this way. It is also a lack of unity that prevents us from implementing an effective human rights policy.
Mr President, in conclusion I believe that we can certainly learn the lesson here that the time has come for the European Union to review its policy towards China in the area of human rights and to seek the most effective instrument for Europe. But to keep on year in year out, for seven or eight years at a stretch, tabling the same motion for a resolution which in many cases is not even adopted, threatens to prove counterproductive.
Mr President, while the resolution is correct and proper, it has omitted to include Ireland. Ireland was also a party to the resolution and I think we would need to put in an oral amendment, if this is agreeable, to include Ireland also.
The debate is closed.
We shall now proceed to the vote.
VOTES
Ladies and gentlemen, the next item is the vote on the report (A4-0168/97) by Mrs Rothe, on behalf of the Committee on research, Technological development and Energy, on the communication from the Commission: Energy for the future: renewable sources of energy - Green paper for a Community strategy (COM(96)0576 - C4-0623/96)
You have the floor, Mr Papoutsis.
Mr President, first of all I would like to thank and congratulate the rapporteur Mrs Rothe for the excellent report she has presented, and also to thank the rapporteurs Mr Schierhuber on behalf of the Committee on Agriculture and Mr Kronberger on behalf of the Committee on the Environment.
Ladies and gentlemen, I think we all agree with the report by Mrs Rothe, that new impetus should be given to the sector of renewable energy sources. With the report Parliament is to vote on today, we are providing a range of measures which - taken together - merit particular and careful consideration, and I must say that while I would really like to deal analytically with each of those proposals, unfortunately because of the very limited time and the special procedure we are following today - and I thank the Bureau for this -, I must limit myself only to very brief comments.
First of all, on behalf of the European Commission, I would like to make a commitment to you concerning the following aim: to face the great challenge of producing a White Paper on renewable energy sources and a programme of action for renewable forces, which I hope to be in a position to present to Parliament at the end of this year. Within the scope of the White Paper on renewable sources, we will include all the proposals heard today during this morning's debate, as well as all those that emerged during the civil dialogue still in progress today at European level on the basis of the Green Paper on renewable energy sources.
Let me, however, make three very brief comments:
First, I am particularly glad that the rapporteur Mrs Rothe agrees with the idea of establishing a quantitative target, a target, however, which must be both ambitious and realistic.
Secondly, I am especially glad to note that the rapporteur and very many of the honourable Members who spoke today agree with the European Commission that so far as the operation of the internal market is concerned, renewable sources of energy should be fully respected. The internal energy market is now a reality. In that context, then, there are many and various ways and means that can be used to promote renewable energy sources without distorting competition.
Finally, I would like to draw attention to another important point in the report: the subject of the future legal basis for the promotion of renewable energy sources. I want to repeat, then, that I fully agree with your view concerning the need for a legal basis covering energy policy. The proposal for a related order should in my opinion clearly stress the importance of renewable energy sources.
In conclusion, Mr President, I would once more like to thank the rapporteur warmly, as well as all Members of the European Parliament who contributed to the preparation of the draft report. I also want to assure you that I will do all I can to ensure that the coming stages of this important procedure will lead to a positive change, to significant progress where renewable energy sources are concerned.
Thank you very much, Commissioner.
We shall now proceed to the vote.
(Parliament adopted the resolution)
I give the floor to Mr Falconer.
Mr President, I just wish to rise because I spoke twice to Mr Martin this morning on the way he conducted the vote. I can fully understand the way he conducted the business this morning given that the Greens had called for a roll-call vote on every paragraph and on every single amendment that was tabled. I can understand his method of expediting the business of the Chamber. However that is not the normal way we carry out our business.
Thank you, Mr Falconer, but I must tell you that although I am not all that good at conducting the vote, the part that I do well I learned from Mr Martin.
Mr President, thanks to the very flexible stance of one or your fellow vice-presidents my contribution to the debate has now had to become an explanation of vote. You could call it a renewable contribution. I fully supported the Rothe report for we must have a coordinated approach in Europe to renewable energy, not to do the work of the Member States but to ensure that their work can be applied most effectively. Fossil fuels and uranium have seen their day. We must change over quickly to sustainable sources so that the generations to come will not be faced with a crisis. The prices of fossil fuels do not adequately take dwindling supplies into consideration. External effects are equally inadequately incorporated into the prices. That is scandalous.
After the Commission's Green Paper we should see a White Paper and an action plan to increase the share of sustainable sources in our energy supply. Costs are an important aspect in the introduction of these sources. Some form of subsidy will be needed. That is why the existing community programmes for renewable energy should incorporate a financial statement.
Horizontal measures are also important. The idea of tradeable green energy certificates is an attractive one. This shows a commitment on the part of electricity producers voluntarily to generate a larger part of their production from renewable sources.
The Rothe report includes a large number of important ideas for the White Paper. Renewable sources must form a substantial part of our energy supply. They must become economically viable as quickly as possible in comparison with other sources. That is why support measures for specific promising projects to be paid for by general funds must be temporary.
Renewable sources, more than fossil fuels, depend on regional circumstances. This is valid not only for hydroelectric power stations but also tidal, solar and wind energy. That must also be taken into consideration when dividing the costs of conversion. De-centralised generation is perfectly possible in thinly populated localities such as the rural areas but incentives will have to be given. My advice is to opt for a kind of burden sharing when Member States convert to renewable sources. Countries with the best opportunities must be 'hit' with the highest percentages for the renewable part of energy supply.
Common sense is not necessarily the most commonplace quality in the world.
An obvious fact: our society needs a lot of energy to meet all of its needs.
Another fact: the sources of energy used are either potentially hazardous or perishable. At the same time, our energy needs will not diminish and alternatives must be found to existing energy sources.
The prospect: research has enabled us to find certain renewable sources of energy. These now meet 6 % of current energy requirements in Europe.
If we apply common sense, these energy sources which can be used at will and do not pollute should be strongly developed. That is the ambition of the Rothe report, and I wish to congratulate the rapporteur.
The European Parliament should therefore support the spirit of this report as defended by our colleague. We should encourage research on renewable energies and call on the Council to set a minimum of 15 % towards renewable energy in the total energy budget.
We should also encourage industry and public investors to develop their production using these methods.
Once again, as in all areas, let us put people and safety at the centre of our priorities.
Let us develop energies which will ensure our security and protect the environment.
The French delegation of the EPP Group voted in favour of the Rothe report on the Commission Green Paper on renewable energy sources. It is vital for the European Union to guarantee its energy independence by continuing to develop clean and renewable energy sources.
It is, therefore, regrettable that the adopted resolution should include paragraph 3 and recital C. Building a development strategy is not tantamount to a crusade against nuclear energy which nowadays supplies 35 % of the European Union's energy needs while the Commission Green Paper considers on the basis of serious studies that the technical potential for developing renewable energies will not supply more than 15 % of our needs in the year 2020.
The European Parliament would be fighting the wrong fight if it continued to pursue an ideological crusade disconnected from the real needs of European citizens. It is possible to be in favour of nuclear energy and renewable energy at the same time: the Soulier and Rothe reports were complementary.
It is regrettable that the European Parliament, consulted for the first time, could not have shown more maturity on these capital subjects.
I think it is of great importance for the EU (to the extent that it is able) to actively promote increased use of renewable energy sources. Unfortunately I have to say that I am not impressed by the work of the EU so far. Instead of investing in environmentally sound areas, they do the opposite, and it is research into the nuclear energy sector, for example, which receives the most aid.
We must demand that nuclear power pays its own way. The environment should itself be given an economic value. This would further show the amount of money wasted on nuclear power and, in this way, renewable energy sources would become more important.
The promotion of renewable energy sources is important not just from an environmental point of view but also because it will lead to the creation of numerous jobs particularly in small companies and in rural areas. It would also mean that society would be less vulnerable to catastrophes and errors as we would no longer be dependent on one source of energy.
I personally think that the EU must set an ambitious goal. At the very least, we must increase the use of renewable energy sources as a proportion of total energy use by at least 30-35 percent before the year 2010. I think that the 15 percent level proposed in the report is too cautious. If we are to live up to the goals of the Rio conference and create an ecologically sustainable society we must act decisively and vigorously.
A substantial investment in renewable energy sources is essential for a long term sustainable society. This report is a first, but all too small, step towards this. We also need a draft treaty in which non-sustainable energy sources such as nuclear power and fossil fuels are replaced with bio-energy and other renewable energy sources.
Research and development resources must be transferred from nuclear power and fossil fuels to bio energy and other renewable energy sources. The EU can contribute to this development by abolishing the Euratom Treaty and introducing a new treaty on renewable energy resources.
The report hardly mentions the large renewable energy sources in the Scandinavian Countries, for example various forms of bio-energy, the forest, woodchips, pellets, peat and so on. But the report is move in the right direction so I have voted in favour of it.
Having had to choose one of the reports on energy policy for my contribution, I opted for the Soulier report. But I have to mention, in passing, the importance that I attach to the Rothe report, too, given its global view and the pragmatism of the measures contained in it.
I should like to pick out: tax breaks for developing these energies, the use of the structural funds, the importance attached to the harmonization of statistics on consumption trends, the internationalization of secondary costs of non-renewable energy sources and the quantification of an objective defined for the year 2000.
In Finland renewable forms of energy now represent 32.5 % of total energy consumption. However, the objective of the report to increase the proportion generally throughout the EU is justified. This requires an enormous investment in research, which is something that should be taken account of in the EU's research programmes. In the review of regional policy, too, support should be given to the production of renewable energy.
In spite of its achievements, the report has one shortcoming. It fails to refer to peat as a renewable source of energy. In Finland, for example, the proportion of peat in energy consumption as a whole is already 5.4 %, though the proportion of peat bogs in production is only 0.5 %. Peat bogs grow peat at the same rate annually as forests grow wood. After the peat has been lifted the peat bog becomes green again and begins to produce new peat.
I hope that the Commission will include peat as a renewable natural resource in the White Paper it is to prepare.
Community energy objectives
The next item is the report (A4-0142/97) by Mr Stockmann, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision concerning the organization of cooperation around agreed Community energy objectives (COM(96)0431 - C4-0046/97-96/0218(CNS)).
Mr President, ladies and gentlemen, Commissioner, cooperation around agreed Community energy objectives is a controversial subject in this House, in the Council and probably also in the Commission. The Commission chose Article 130(3) as the legal basis, i.e., the 'industry' title of the Treaty. Since there is not or not yet a chapter on energy in the Treaty, even though energy policy is in the common interest of us all, the legal basis must be the one that relates most closely to the subject concerned.
In Article 1 the Commission proposal lists as objectives of the decision: protecting the environment, promoting the rational and efficient use of energy resources and new and renewable energy and promoting international energy cooperation.
The first of these objectives come under the Community's environmental policy. That is why the legal basis should be Article 130s. It defines rational utilization of natural resources, protection of the environment and the promotion of international measures to protect the environment as the objective of European policy.
We have called for this amendment of the Treaty basis and had it checked by the Committee on Legal Affairs and Citizens' Rights. After hesitating, that committee agreed with us. Of course energy policy has effects both on industry and on the environment. But I think one thing is clear: in the matter of cooperation to achieve agreed energy objectives we also need a cooperation procedure between the legislative institutions.
In relation to the energy policy objectives we should formulate a policy that anticipates the future. In future, however, we will make no progress without an energy chapter in the Treaty. I hope the participants in the intergovernmental conference will agree and finally set out definite rules.
The Commission proposal we are debating today restricts the Commission's role to information and supervisory rights and to a coordinating function. It gives it no powers for energy policy actions. This makes me suspect that this is the first stage in the abandonment of a common energy policy. It all fits together. In recent budgetary procedures the Council sought considerable cuts in energy policy sectors. THERMIE II has been frozen for years, SAVE II was reduced to one third. But to revert to national energy policies is quite simply wrong. On the one hand we create transeuropean networks for energy. We create an internal market for gas and electricity. Yet we cannot agree on a basic energy policy!
Why, for instance, as Mrs McNally said earlier during the debate on Mrs Rothe's good report, can we not conclude a separate Treaty to promote renewable energy sources? What was possible 40 years ago to promote nuclear energy should also be possible today for renewable energy!
We need to make a leap, we need a leap forward. Our words must finally be followed by deeds! In this context let me also point out that I think it is important to take up a proposal made by Rolf Linkohr, calling for a world climate agency to monitor the results of the world climate summit.
To return to the Commission's proposal, the annex to it contains the agreed energy policy objectives. As they stand they are contradictory. First it calls for 'undistorted' energy prices and then proposes supportive measures for renewable energy resources. Untrammelled competition and market deregulation are not, however, a universal panacea. The Commission should show courage and acknowledge openly measures which affect competition between energy sources. Only then will it be able to achieve the objective of sustainable development in the framework of integration of energy policy and environmental protection objectives. Otherwise it will only be paying it lip service.
What we need is an integrated energy harmonization programme with a timescale and not least, as I keep pointing out, we must finally agree on an EC-wide energy consumption tax.
These are just a few of the aspects on which we must cooperate closely for the sake of the future.
I look forward to the debate, despite the poor attendance today.
Mr President, the European Parliament has already dealt quite often in the past, as it is doing today in particular, with the question of how the European Union can assume its responsibilities in energy policy in the long term and take the appropriate measures, which are of course urgently necessary to create the framework conditions in a liberalized internal market. In that respect, there are no differences of view between the EPP Group and the other groups regarding the basic structure and the line to be followed. At the same time we have to consider even at this point what we really want to achieve in terms of a common energy policy and a shopping list like the one the Commission has proposed and which Parliament will probably extend tomorrow does nobody any service.
Of course our objective is to reduce CO2 emissions in the EU. We have all just been discussing that in relation to the Rothe report and also adopted it. But the freedom to decide which energy sources will be used to achieve this objective remains with the Member States so long as we have no other legal basis. That question also arose this morning and at noon when we voted on the Soulier report.
We come now to the crucial point. It may indeed be possible to change the legal basis - I would not exclude it, but I am an engineer and not a lawyer - and that may also give Parliament more influence because there will be cooperation and we can work with the chosen legal basis. But we would achieve nothing at the final count because this is more likely to lead the Council to withdraw the existing legal bases from us again when it notices that other things can be done via the back door instead of us obtaining the new legal bases we want and have just decided on.
The EPP Group will therefore reject any amendment of the legal basis and the report as a whole if this amendment is adopted by a majority. Moreover, we must of course ask ourselves what the Union's priority tasks are in the field of energy. We consider it crucial to harmonize the framework conditions, an aspect for which the Commission made no provision at all in its proposal but which the EPP Group proposed in committee and which was fortunately incorporated. That is the crucial point. Here the Commission already has competences and Parliament supports this because it can be done through the internal market legislation.
The last point I want to raise is that we really ought to have a basic debate on this whole question of taxes one day. There is no point in Parliament starting to bring in fiscal law questions again. In any case we would then be moving towards another legal basis again, Article 130 would not apply. We should leave things where they belong. I do not want to go into this further today. But we should not put too much strain on the Council here if we really want to achieve anything. That is the line the EPP takes; otherwise we will support most of the amendments.
Mr President, some things are repeated again and again. For instance, it is said again here that nuclear energy is safe and that safe final storage sites do exists. Whenever we hear such statements, we have to contradict them, and let me say in advance that there are no safe final storage sites.
I think the rapporteur has managed something very difficult. An energy programme that is unsure of itself from the outset, that is very weak from the outset, that tries to ignore very concrete statistics and findings, is incredibly difficult to correct. The rapporteur has tried in all honesty to do so.
We have long known that we will make much more headway in the medium term with CO2 -free renewable energy technology than with nuclear technology.
What are you saying?
(Interjection: nuclear energy is CO-free!) That is disputable nor is it scientifically tenable as it stands, but we discussed that this morning. In the proposal before us now it looks as though nobody had considered what we discussed here this morning and what we voted on a short while ago.
Of course the question of an energy tax concerns future technological development and it is also significant that the anthropogenic greenhouse effect was excluded.
Mr President, Commissioner, I think that this Council decision is very timely because, if we go down the way that we are going down, I have serious doubts that there can be a common energy policy, perhaps it is very difficult because there are fifteen countries with very different energy systems - and the countries which are going to be incorporated into the Union have different ones again.
But it is possible to make considerable progress with common objectives and you have very well planned this brief communication which contains the decision. Furthermore, I am pleased that the main priority is supply security. In both the Green Paper and the White Paper on Energy you spoke first of all of competitiveness, of prices, but I think it is more important to concentrate on supply security, which is beginning to be not so clear, Commissioner. Then, of course, we should look at competitiveness, environmental protection, coordination, the possibility of having a presence in other markets. However, it seems to me that you tend to insist on having better statistics, that we have the statistics beforehand - Eurostat statistics arrive very late because of the means we have or because countries fail to give information. Every year the Commission should carry out a far-reaching examination of the energy policy of three countries, so that in five years we will have an analysis of all fifteen. That is what the OECD does and, without a treaty and without more complications, this is extremely efficient. I think that is what is missing in the European Union.
Reference is made to imposing taxes. More than those on petrol. Now there is a new communication on tariffs and duties on energy. I am sure that they are going to be raised. Even electricity is going to have new taxes. These taxes are already before Parliament but have come out of the Commission (not from Commissioner Papoutsis or from Commissioner Monti) with an objective which seems to me to be laudable: we must create jobs, which is a major problem for the Union, and we must reduce the burdens on businessmen in terms of energy. This is a considerable task and I congratulate you, Commissioner.
Mr President, I would like to congratulate the rapporteur on this important report. We have heard already today how important it is to have a legal base in energy with reference to renewable energies. But we have run into difficulties on the THERMIE project and indeed, on SYNERGIE as well because of the lack of a legal base; and because - as has been said here today - we really do not have a common energy policy or even a working energy policy that we are harmonizing.
I refer you particularly to the importance of the SAVE programme. Saving energy is like motherhood: it is always admired but seldom supported. If we cannot agree a common energy policy, a common legal base, then we will be doing the same. We will be paying lip service to renewables and saving energy but we will not actually be doing anything concrete to support it.
I would also like to stress the importance of the EURATOM Treaty and a review or replacement of that Treaty as part of a common energy policy.
Mr President, the proposal we are considering is particularly important because it aims to improve cooperation between the Member States in matters related to energy policy. First of all, however, let me thank and congratulate the rapporteur, Mr Stockmann, for his excellent work on the report we are debating today.
This proposal is based on the three fundamental aims defined by the White Paper on energy policy, in other words to increase competitiveness, secure reliability of supply, and of course protect the environment.
The continually increasing dependence on imported energy, climate change, but at the same time world-wide competition, are challenges that we will be called upon to address today and in the future, challenges which make it urgently necessary to adopt a more coordinated energy policy. On this opportunity, let me turn your attention to the recent statement by the Commission concerning an overall review of energy policy: that statement points out the serious challenges faced by the European Union in the energy sector and we await the European Parliament's opinion with interest.
Now, let me comment one by one on the amendments proposed.
Amendment No 1 concerns the legal basis of the proposal. Following the recommendations of the European Commission's Legal Service, the Commission proposes Article 130(3), while Parliament's Legal Committee recommends that Article 130(1) should be used. Acceptance of this amendment would mean in practice that cooperation in matters related to energy policy would be subject to environmental policy and to the legal basis on which the latter is founded. Of course, I agree completely with the aim of protecting the environment and believe that this aim and environmental protection should be an important aspiration in the energy sector. In the Commission's view, however, it is an exaggerated approach to base energy policy entirely on the legal basis provided for environmental protection, because in that way appropriate importance is not attributed to other equally important aims of energy policy, such as the securing of reliable supplies, the increase of competitiveness, and international cooperation. For those reasons, the Commission cannot accept Amendment No 1.
I now come to Amendment No 2, which proposes to focus research and technological development on energy efficiency and renewable energy sources. It also proposes that research and technological development should be focused on the objective of nuclear energy with safe technologies for the final storage of nuclear waste. I do not oppose that amendment, mainly because it does not restrict the provision of credits for research and technological development in those sectors. However, exact priorities will be defined during the debates we have on the fifth framework programme.
Now, as for Amendment No 3, Article 1, I think its first part concerning the additional aim of avoiding surplus capacity is unnecessary. I do not object to that amendment, but I do not think it really necessary. The second part of Amendment 3 can be accepted in principle. However, I would like to point out that there seems to be a small problem with that amendment because it refers in particular to initiatives taken at national level, while the beginning of the Article already covers that point with its reference to actions taken in the Member States. However, I agree that it is important to include the promotion of sustainable energy technologies in this list of aims. I also unreservedly accept the last part of Amendment 3 under Article 1.
The rapporteur Mr Stockmann proposes two amendments under Article 2. The rapporteur correctly points out in Amendment No 4 the very serious issue of climate change. This is a subject which very greatly influences our energy policy, and one to which I too attribute great importance. Indeed, I would like to tell Parliament that just yesterday afternoon, the Commission adopted a related statement and the Council on Energy will debate the subject in detail at the end of May. I think you will agree with me that decisions concerning this important subject must be taken within a framework broader than that of energy. Moreover, the geographical coverage should be broader than the European Union. The amendment proposed has far-reaching political and legal consequences since, in fact, it constitutes a decision to found an organization for climate change. If that is our purpose, I do not think this is the right way to achieve it. The foundation of such a body, which may not be a bad idea, in my opinion merits more careful study and consequently, I am not disposed to accept Amendment No 4, at least at the present stage.
I can accept Amendment No 12, which concerns the study and imposition of taxation or subsidy systems. Indeed, the Commission recently submitted for discussion a new proposed directive for the taxation of all energy products, which is already a step in that direction.
I can also accept Amendment No 5 concerning the Commission's ability to propose actions or projects for the achievement of these aims. Indeed, I think that amendment clarifies the existing text even more.
Mr President, I now come to Amendment No 6, which concerns Article 3. In my opinion, its first part is too restrictive and does not permit the necessary flexibility. I could indeed propose a new wording. For example, I could certainly propose the compromise wording: ' The Commission will prepare a report whenever this is deemed appropriate, but at least every two years' . The second part gives a picture of the content of that report, and I can of course accept it.
Those were my comments on the amendments proposed for the Articles. I will now go on to the amendments proposed for the Annex.
With Amendment No 7, the rapporteur proposes a substantial change to the first paragraph of the Annex. The Commission's proposal is based on the aim defined by the Green and White Papers, which were ratified both by the European Parliament and by the Council. This amendment lists the three basic aims, and the energy-related ones are ranked first among them. However, the basic aims constitute an organic whole. For that reason, I cannot accept the specific amendment, though that of course does not mean that protection of the environment is not of fundamental importance and is not a basic aim of the organic whole we have all agreed about.
Amendments Nos 8 and 9 concern energy prices. In Amendment No 8, the rapporteur proposes to delete the words 'and undistorted' and to add a reference to fair competition. After this, the rapporteur introduces the internalization of external costs. This amendment is acceptable. The Commission holds firmly to its position favouring the principle of cost internalization, but I consider it premature to refer, as in Amendment No 9, to a standardized calculation method. Granted that the principle of cost internalization is already mentioned in the text of the Commission's proposal, with regret I cannot accept Amendment No 9.
I agree absolutely with Amendment No 10.
Concerning Amendment No 11, which relates to the means proposed, I consider that the list provided is not complete, something which is in any case indicated by the wording itself and more specifically the word 'especially' used. I am aware that not all the means available to us are listed and that others can be added. I see the harmonization of a framework of prerequisites more as a secondary aim that affects competitive markets, but am willing to accept that addition. I think the request to propose an energy consumption tax requires a great deal more thought, it needs more preparation, and of course, it will entail many and I am afraid to say difficult internal deliberations. As you know, a short while ago the Commission tabled a related proposal. However, I think that we should await the Council's reactions, and of course, we also await your reactions - the reactions of the European Parliament - before asking for yet another proposal on energy tax. Consequently, this amendment is too specialized and certainly premature.
I have no problem at all with the third part of Amendment No 11, which concerns the addition of environmental means. And I now come to the last part of Amendment No 11 concerning the incorporation into the Treaty of a chapter devoted to energy, in any case something which as you know I warmly support. With a chapter on energy we will have at our disposal a clear, transparent and consistent legal basis for the implementation of energy policy. A policy which in today's situation is more than necessary. For that reason, I am particularly glad that Parliament continues to support the incorporation of a chapter on energy into the Treaty.
Now, as for Amendments Nos 13 to 17, the Commission cannot accept them, since they go beyond the present scope of the proposal and I am afraid that they disturb its balance.
Mr President, I think that I have answered in detail all the proposed amendments, and as you see, we can accept some of them, which I believe are the more important ones. In the other cases, we have no intense objections about the amendments, but I believe that we should preserve the appropriate balance in our energy policy and aims, at least at the present stage and under the present conditions.
I thank you very much, and would like once more to congratulate the rapporteur, Mr Stockmann.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Europe-Asia co-operation strategy for energy
The next item is the report (A4-0134/97) by Mr Holm, on behalf of the Committee on Research, Technological Development and Energy, on a communication from the Commission: ' Europe-Asia co-operation strategy for energy' (COM(96)0308 - C4-0495/96).
Mr President, the background to the Commission's strategy document is that the Council of Ministers has on several occasions stated the EU's intention to strengthen co-operation with the countries and organisations in this region. The Council has also urged the Commission to put forward concrete proposals in this sphere. Together with my committee, I naturally support this document and see this as a very important initiative. We also place great weight on the fact that this dialogue should benefit both EU Member States and Asian states. This is why it is also important that the EU produce a basic analysis and strategy.
Unfortunately there appear to be a number of shortcomings in the Commission's communication which I have been forced to comment upon. For example, the communication does not include many concrete initiatives despite the fact that this was what the Council asked for. I assume that the Commission will come back to this issue a little later on. Furthermore, the Commission must co-ordinate its policy between the various Directorates-General. Responsibility is currently split across several which makes it difficult to gain a concise view of EU opportunities and resources.
The analysis which the Commission has made contains shortcomings in the section covering the current energy situation in the Asian States. When drawing up a strategy we need to start from conditions as they are today otherwise it is very difficult to develop a strategy for tomorrow. In order to include the Asian point of view the various existing conditions need to be studied. Asia is very different from Europe in terms of climate, gross national product, democratic aspects, the level of industrialisation and particularly in terms of the current conditions in the energy sector. It is also very difficult to establish a common strategy for the whole region. Different solutions are required for different countries. Whereas solar energy could be a solution in one region it is less viable in another, where perhaps water power or bio- energy would be more appropriate.
The Commission's communication instead is almost entirely written from a European point of view, i.e. from the opportunities which we might have on the Asian market. Regional aspects in Asia are only touched upon. But we must be conscious of the fact that if we are to succeed with a strategy in an area such as this it is important to gain the support of local and regional actors and to ensure that they are involved in the planning process from the start.
We have chosen to highlight two points in this report. These are environmental issues with the emphasis on well known dam projects in Asia and the sphere of nuclear energy.
There are currently several large energy programmes underway in Asia which are having an acknowledged negative impact on the environment. These include the building of large dams which are causing significant environmental and social problems. The European Parliament has, in several urgent resolutions, adopted a position that these large dams projects including those in India, China and Malaysia risk damaging valuable environments and contributing to the disappearance of the native people's culture and way of life. It is therefore extremely important that we adopt a very cautious position on these issues. The Commission also acknowledges in its strategy document that these large dam projects have not been very successful and proposes in the document that smaller dam projects should be given priority which is something which we in committee have also pointed out. Let me add that there is an amendment proposal, No. 4, which takes up this point and where the Commission is urged among other things to advise firms against investing in the building of the Bakun dam in Malaysia. I intend to add an oral amendment proposal during the vote tomorrow when I will remove this last phrase in Bakun, Malaysia, as I believe it is foolish to highlight a particular project in a resolution. Instead it is important to point out that it is the large dam projects which we are criticising as there are unfortunately many large dam projects underway in Asia. I hope that this assembly can support this even with such an amendment.
The other point concerned the fact that the EU has started to involve itself in nuclear energy in Asia. This concerns the now infamous KEDO project in Korea. KEDO, I have been told, should be viewed as a political project to gain an insight into nuclear energy issues in an area which was until recently closed. But the Commission has not informed either the European Parliament or the committee responsible of these plans. I do not think that I exaggerate when I say that everyone in the committee is critical of the Commission's handling of this matter since even the committee itself has not been informed. I would take this opportunity to ask the Commission why there has been so much secrecy surrounding this plan and why Parliament was not informed. Personally I am of the opinion that the EU should not participate in this project. The project is based on the building of two new nuclear power stations which are to be financed by the EU to the tune of 75 million ECUs. As KEDO is concerned with energy development work, it would have been better to have invested in the introduction of renewable energy sources.
Finally I would like to point out that I am in favour of all the amendment proposals, particularly no 7 which takes up an important section which is missing from this document. It is about supporting the development of railways and goods traffic to prevent the use of more and more cars in the region which is also an energy problem in view of the increased carbon dioxide emissions. For this reason I also hope that amendment No. 7 is passed.
Mr President, we are going to vote in favour of this report because, as it was drafted in the Committee on Research, Technological Development and Energy, it is perfectly in order. We are tabling a good many amendments - fifteen - and most of them were approved in committee and incorporated into the report. The result is a sensible document clearly focusing the priority on environmental protection, the security of energy supplies and participation in Asian energy industry markets. It includes the peaceful use of nuclear energy in respect of maximum security standards. On this score, I should like to take this opportunity to inform the Commission of the need to take management initiatives in order to gauge the level of that security in the southern part of the Asian continent.
We were also especially satisfied by the approval of our proposal to call on the Commission to bring out a Green Paper on Energy Cooperation in Asia, extending it to the Central Asian countries, namely Kazakhstan, Kyrghyzstan, Uzbekhistan, Tazhikhistan, Turkmenistan and Mongolia. We have just paid an official visit to some of those countries and had an opportunity to examine the importance of this Green Paper on the spot.
We should not forget that this is a geographical area with considerable energy resources, especially natural gas and petroleum, but that it also needs Western technology and business experience. The United States, Japan and other world trading powers have already realised the mutual benefit, for the European Union and Central Asia, that could come from cooperation such as we are proposing. We hope that the institutions of the European Union will also realise the need for such cooperation.
Mr President, I would first like to congratulate Mr Holm on his report. The recommendations in Mr Holm's report are indeed very topical. With your report and with what I hope will be the Council for Energy's positive attitude on 27 May concerning this statement, the Commission will be in a strong position to implement the first initiative of policy in the sector with countries in Asia.
To facilitate the implementation of this policy, I am due to meet the Ministers for Energy of the ASEAN states in Manila at the beginning of July, to whom I will explain our priorities. On this visit to the ASEAN countries I will be accompanied by representatives of Europe's energy industry. This will give us a special opportunity to examine new initiatives concerning professional training, research and the export of energy technologies to that area.
In the statement which the European Commission issued last year, it proposed the three main aims of this cooperation. And I remind you of those aims: first, to improve security of supply in Asia and Europe, secondly, participation in Asian energy markets, and thirdly, protection of the environment on our planet. And I am particularly glad that in his report Mr Holm applauds the dialogue on energy policy that the Commission intends to establish with the countries in Asia, a dialogue which we not only seek, but wish to make continual efforts to broaden.
The European energy market has essentially become saturated, since for the next 15 years its development is expected to fluctuate between approximately 1 % and 2 % per year. For energy agencies and European industrial enterprises, greater penetration into Asian markets is very important. However, we should not forget that the sector employs more than 2 million people and possesses appreciable surplus capacity in both personnel and production units. The Commission will try to make things easier for the private sector in Europe, and at this time we are considering how we could contribute towards a closer approach to the private energy sector in Asia and Europe. I cannot, however, agree with criticisms relating to inadequate analysis of the situation in the energy sector in Asian countries. The statement you are aware of, does not in itself constitute a document for outlining policy. Analyses have been prepared for countries or groups of states, which take account of all the economic and energy indexes. The European Commission also uses analyses by international bodies. And all these data build a healthy basis for the development of our strategy on cooperation between Europe and Asia. I would also like to point out that this strategy mainly concerns both the European Union as a whole, and its Member States. Yet, the overall approach takes into account countries that are likely to become members of the European Union in coming years. It also takes account of other neighbouring countries, which will be affected environmentally and in terms of security of supply.
The report by Mr Holm also mentions that for energy cooperation with Asia to succeed, it must be developed in a mutually beneficial way. From a strategic standpoint, both Asia and Europe are increasingly becoming energy importers. The establishment of closer dialogue in the area of energy policy should therefore constitute a priority, and at the same time, it will have to be shown in practice to be mutually beneficial.
One of the main points raised by Mr Holm's report concerns the relation between the various aspects of the energy sector and the environment. I believe we are in full agreement with the priority given to the support of rational environmental alternative energy possibilities. It is commonly accepted that development of the energy sector in Asia has so far had negative effects on the environment, at national and regional level and for the planet as a whole. For example, it is difficult to understand how a huge increase in the use of coal planned for the foreseeable future in those countries can be compatible with the positions adopted at Conferences and in international agreements concerning climate change. Unless serious efforts are made, the increase of carbon dioxide, acid rain and pollution by suspended particles threatens to eliminate or put at serious risk efforts to restrict pollutant emissions on our planet. In parallel, large-scale deforestation exacerbates pressures on the environment of certain countries. That aspect often reflects to the cost of the poorer population levels, especially children and women who are forced to traverse large distances in order to cover their basic energy needs.
We also agree that increased use of new and renewable energy sources for the production of energy in agricultural regions must be a priority. The Community will continue encouraging the development of small hydroelectric stations within the scope of rural development projects. Besides, other priorities for cooperation in the energy sector are the modernization of electrical power supply, the promotion of natural gas, and of course, the improvement of energy efficiency. We will also back international activity to ensure nuclear safety. And as for nuclear energy, concerning the reservations and fears that exist about the way that technology is moving, I should like to say that the European Union gives it backing to all international efforts to ensure the greatest possible safety in the peaceful use of nuclear energy. The Commission's position in this respect is firm, and our actions in the sector always strive towards the same objectives, in other words to ensure first the spread of peaceful uses for nuclear energy, and secondly substantial and great stringency in relation to restrictions and conditions for nuclear safety.
Now, as for the particular question raised by Mr Holm concerning the Korean Energy Development Organization (KEDO), I would like to remind you that the European Parliament has already adopted a positive position on participation by EURATOM in that, granted that the related budgetary items for 1996 and 1997 have been approved.
In conclusion, Mr President, I would like once more to thank the rapporteur and the speakers who addressed us today and on the Committee on Energy, during the debate on the substance of the issue, for their comments, ones which we will take seriously into account when developing our policy. I would also like to assure you that we will continue to cooperate with you and keep you informed, so that we may continue our joint action for the achievement of our aims.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Social legislation on road transport
The next item is the report (A4-0106/97) by Mr Schlechter, on behalf of the Committee on Transport and Tourism, on the report from the Commission on the implementation in 1991-1992 of Regulation (EEC) No 3820/85 on the harmonization of certain social legislation relating to road transport (17th report by the Commission on the implementation of the social legislation relating to road transport) (COM(95)0713 - C4-0065/96).
Mr President, ladies and gentlemen, at first glance it seems superfluous to spend any time in 1997 on the analysis of figures and statistics which are five years old. There is no doubt that the figures have changed considerably as, in the time since then, as everyone knows, road transport has undergone considerable changes. It is, however, also true that the marked increased in the volume of road transport is behind the increase in problems linked to road safety and environmental protection. Therefore, we must react as quickly as possible, especially since a major reduction in road transport is scarcely imaginable in the future.
When analysing more closely the figures for the years 1991 and 1992, it can be seen that control procedures and the number of controls carried out vary considerably from one Member State to the other, that there are countries where the number of controls carried out increased whereas in other countries it diminished, or these controls were only applied to foreign drivers. We should also note the clear difference in the number of violations in terms of driving time for the transport of persons and the transport of goods. The same goes for the failure to respect rest times: violations in the sector of the transport of goods were far higher than those in the sector of the transport of persons. This only confirms the initial data.
I may, therefore, draw the following conclusions. First of all, the controls carried out in various Member States of the European Union are clearly insufficient. Secondly, controls must be stepped up and, with this in mind, the first vital measure is to provide for a marked increase in the number of control agents. Thirdly, we must change the rules governing the employment of transport staff and ensure a serious application of these rules throughout the European Union. Fourthly, we must urgently avoid unfair competition between the transport sectors of the various Member States. In order to achieve this, we must take into consideration, in European social regulations, all staff activity in the transport sector. For the time being, only driving time is taken into account. The competitiveness between the transport companies of the different Member States would then operate according to the same basic data. The working conditions of transport staff and safety on our roads would then undoubtedly be improved.
Fifthly, provisions regulating the driving and rest time of drivers of buses and heavy lorries should be subjected to constant surveillance in all Member States. In other words preventive measures must be taken. The sixth point is that strict measures should be taken against anyone violating the rules, but these measures should not be taken only against the driving staff since it has been established that in most cases the responsibility of the bosses is partly if not exclusively to blame. The seventh point is that the seriousness of sanctions varies too much from one Member State to another. It is true that criminal law is the exclusive competence of the Member States but it is also true that efforts should be made at Community level to reduce excessive disparities. The eighth point is that the control apparatus is misused and sometimes deliberately tampered with. In the respect of rules inherent in the driving profession, the use of a new tachygraph is an urgent need. Obviously, this measure would call for an increase in the number of controllers in order to guarantee effective checks.
I should like to make a few extra remarks, negotiations between the social partners on improving the working conditions of road transport drivers have yet to come to a conclusion and there is every possibility that they will never come to a conclusion since the opinions are diametrically opposed. Therefore, it is necessary for the European Commission and the Council of Ministers to take a clear position on questions as important as the work and driving times of professional lorry drivers. On this score, the European Parliament should ask the European Commission to take the following initiatives. First of all, to present as quickly as possible practical proposals aimed at strengthening the arrangements for controlling the respect of working and driving conditions of driving staff. Secondly, it should come out in favour of a harmonization of penalties for violations of the provisions governing driving and rest times. Thirdly, it should come out against piece work.
Unless we deliberately accept the loss of all credibility in social matters and the improvement of safety on our roads, and if we want to avoid the catastrophic strikes of recent years, strikes which mobilized thousands of lorry drivers, and caused huge financial damage to the European economy, we must urgently set reasonable work and rest times for professional drivers. Nobody will contradict me if I say that we must once and for all and as quickly as possible put an end to 70 hour or more working weeks, 11 hour rest days, which may be reduced three times a week to 9 hours, and which are one of the main causes - if not the main cause - of heavy goods vehicle accidents on European roads.
Mr President, this report appears to be quite technical but, in essence, it can be summed up in three words: safety, safety and safety. I need to stress the importance of resolving the issue of working time in excluded sectors like road transport.
In other transport sectors, agreements between the social partners at European level on working time have largely been reached. Indeed, in the road transport sector, agreement has been reached for the inclusion of all non-mobile workers. So far, however, the employers' organizations have consistently refused to discuss the inclusion of drivers. This situation has now persisted for over five years and, despite Commission promises for action on the excluded sectors, we actually have nothing.
Regulations on driving time and rest periods are important, because of the number of serious coach and lorry accidents caused by driver fatigue. If these regulations are properly implemented they could also prevent distortion of the rules of competition between the various modes of transport.
I hope that this report will not only be approved but that the Commission will act on its contents. As I have tried to stress, the overriding issue is safety, and not only the safety of the drivers of the lorries and coaches but of the people carried in those coaches and of all other road users. I urge the Commission to listen and to implement everything in this report.
Mr President, on behalf of the European People's Party I must first congratulate Mr Schlechter on his report and say that we will vote for it, even though we are not in full agreement with some of the resolution's orders. I should say that there is a regulation dating from 1985, Regulation No 3820. To show you how the Community has addressed the issue essentially of safety on Europe's roads, and as the last speaker also commented, the Commission is now, in 1997, submitting for the first time a report on the implementation of that regulation only for the years 1991-1992.
The subject of working and rest hours for drivers of lorries, buses, and coaches, which are nowadays inundating Europe, does not seem to have been taken seriously. We are now talking of the loss of 50, 000 people per year in Europe. As all of us here know, 50, 000 people are killed in road accidents, and a significant cause of those accidents is that the drivers of lorries and buses have to work exhaustingly long shifts, to bring down transport costs. I say all this because in that respect as well there is unfair competition in road transport, to the cost of rail transport and transport by sea.
It is unacceptable that the Community has still not intervened and the Council of Ministers has done nothing about specifying working hours for drivers. It is time to realise that there are countries like Germany and France, which are at the centre of Europe and are full of lorries. The lorries have to serve large ports such as Rotterdam or Antwerp in small countries, but then have to cover hundreds of kilometers to get to the Community's large, central countries, and we have not yet reacted to that situation.
I say all this because both the time devoted to debating this report, and the time when we are to vote on it, namely tomorrow, Friday, when only 150 members will be here, indicate the level of interest we attribute to it. We have not grasped the size of the problem. But there must come a time when we think what to do with the dead, whose numbers far exceed the casualties of the battles we see on television every evening.
Mr President, Commissioner, ladies and gentlemen, the Commission's report, although the reasons behind it are highly topical, as we are all aware comes before this House rather late in the day - when I say 'rather late' I am talking about five or six years - and is therefore at some risk of obsolescence, in its efficacy as well as in its reference data. The premises are still valid, in that the safety of those working on the roads relies on the existence of and compliance with clear social legislation; it is to be regretted, however, that the problem is considered virtually exclusively in terms of one of its most obvious manifestations, such as observance of driving times, without taking account of a huge range of other risk factors which are ever-present in all the collateral forms of this activity.
The problem is widespread, most of all because of the size of the workforce - some 3 million people throughout Europe. To arrive at a social as well as economic dimension, this workforce should be multiplied by three or four to give a global framework for the sector. Hence the need to consider carefully the measures to be taken in the event of violations, in the hope that these can be harmonized as quickly as possible and, in particular, that this harmonization will bring a similar harmonization of penalties. Furthermore, swift and realistic action needs to be taken to check the tendency to make the carriers bear the full weight of new social and political trends - apart from the sacrosanct safety regulations for the employees and for other road users, the carriers are now being expected to bear the environmental cost, together with the external costs that are being internalized.
The danger is overburdening the carriers with economic charges which would result in the destruction of smaller businesses - a phenomenon that already and clearly exists throughout Europe - with an immediate knock-on effect on employment levels, especially since the danger of social dumping by countries with lower labour costs, lower overheads and more relaxed safety standards, is becoming more and more real as the taxes for the adhesion of the CEECs are finalized.
Finally, there is the intermodal aspect: we are all agreed that there is an urgent need to switch from road to rail - but where are the rails? From the Brenner to Fréjus there are plenty of good intentions, but there is a serious financial crisis which means that such projects are still a long way from fruition.
Mr President, may I first of all congratulate the former minister of transport, Mr Schlechter, on his excellent report. But, Mr President, I must say that in fact I am terribly disappointed in the Commission. I think that what is happening here mars the Commission's image. Here we are in 1997, as Mr Sarlis has already said, getting figures from 1991 and 1992. We were originally promised that the 1993 and 1994 figures could be taken at the same time. But halfway through 1997 they are still not available. We were told that we would meet the Commissioner of Social Affairs on the maintenance of driving and rest times. Then we were told that no, it was not necessary because Commissioner Kinnock is responsible for that. And what do we have here? Here we have the commissioner responsible for the self-employed, Mr Papoutsis, and Mr Kinnock again is not present to defend himself against the criticism which, Mr President, is far from gentle. Now what has the Commission done? New proposals have been tabled in the meantime on monitoring, whereas certain countries, including yours, Mr President, and Mr Santini's, have not implemented the present regulation. They are not doing anything. They are not producing any figures. They are not producing anything. Everyone is just saying: oh well, let us just come up with new proposals and then we will move one step farther instead of implementing what we now have. The Commission promised us new proposals on driving and rest times. The Commission has done nothing. The Commission would be well advised to go home.
Mr President, we are far from the harmonised implementation of the driving and rest times prescribed in regulation 3820/85. That is the clear message from the Commission report on the period 199192.
If I correctly understand the figures in this report, one out of six vehicles checked did not satisfy the regulations. This confirms the conclusions reached by the group of experts who reported in 1994 that failure to respect the regulations was one of the major problems facing road transport.
The report also indicates that there serious differences between Member States in the frequency and implementation of checks and in penalties imposed.
All this not merely distorts competition between Member States but is particularly dangerous to road safety.
It is quite scandalous that in May 1997 we must discuss the situation of five to six years ago, apparently because some Member States are negligent or incomplete in their reporting and refuse to take the problems of neglect seriously. Mr President, I wish to ask the Commissioner if he can confirm Mr Wijsenbeek's question that the statistics on 1993 and 1994, which ought to have been available by 30 September 1995 under the regulation, are still not to hand.
Mr President, on behalf of everyone concerned about the unacceptably high level of coach and lorry accidents throughout Europe, I welcome the report by the Commission and, indeed, the work of the rapporteur. However, all of this must be looked at in the context of a recent publication by the Commission into its action for road safety proposals. Obviously there is some inconsistency here: the Commission quite rightly is planning to tackle the appalling toll of road accidents across our continent - 50, 000 lives are lost each year - and yet at the same time the powers we already have to prevent accidents involving coaches, lorries and buses are clearly not being enforced throughout the European Union.
We are also concerned about the fact that this is a rapidly expanding sector so we are likely to see the number of people killed and injured on our roads increase year upon year because the basic rules are being ignored and not being enforced. We learn from the Commission document of poor compliance and in some cases the total lack of compliance by Member States, the widespread flouting of legislation which is the cause, as we all know, of all too many accidents. There is no such thing as fair competition in the single market, while Member States refuse to comply properly with our rules and regulations.
The industry is a big one. As mentioned earlier, three million people work in the industry. It is vital to the competitiveness of Europe as a whole that this industry should be a success. Therefore, we welcome the Commission proposals: doubling the checks, coordinating the calculations, improving driver training and modernizing the tachograph. But we need to see more safeguards for drivers and working time. I hope the Commissioner can today comment on how many prosecutions there have been so far of Member States which are refusing to comply with these rules and regulation and how many are planned. Until we take Member States to court, they will continue to ignore our rules.
Mr President, I too believe that the social provisions in question relate first and foremost to driving times and rest periods, and if we remember the two figures that were just cited, three million drivers and about 50 000 lives lost, we realise that this is not a minor report that could perhaps be briefly discussed on a Friday morning but a report that needs to be considered by the Committee on Transport, the Committee on Social Affairs and by all the MEPS and people who really are seriously concerned about safety on the roads of Europe and elsewhere.
We also know that this regulation is more than necessary given the pressure of competition and also of the trend towards 'just-in-time' deliveries and that if it is not respected, competition will be pursued at the cost of safety and of elementary working conditions. If Parliament is now evaluating the situation, I would simply summarize it under three headings which, in my view, are also the cornerstones of efficient implementation: uniform application, uniform checks, uniform fines. If we deviate from these principles at all, then we will continue to have competition at the cost of safety, even at the cost of deaths in Europe.
In my view these are important points, which can also be supported by technological development. I believe that we must call for the rapid introduction of inviolable electronic chronotachographs and Parliament would welcome initiatives of this kind. Of course we also regret the late consideration of this report, although we know that the statistics it quotes have worsened rather than improved in the meantime. We congratulate the rapporteur on his excellent work and hope the Commission will pay it the attention it deserves.
Mr President, I would first like to congratulate the rapporteur Mr Schlechter on his report. The report very rightly points out that the statistics provided by the Member States are still incomplete and have not been submitted in a form which enables comparison. It is also a sad fact that the Commission's reports have been delayed because figures were submitted late and in some cases not at all. The Commission therefore decided to go ahead and publish the report for 1993-1994 without waiting any longer. I would also like to point out that in Mr Schlechter's report it was possible to draw conclusions on the various levels of checks carried out in the Member States concerning differences in the sanctions imposed, and also concerning their impact on competition.
The increased importance of the road transport branch within the Union, which was indeed enhanced by the internal market but also by changes in the general practice of labour relations, stresses - and I think this is clear - the need to achieve balance in freedom of movement. It also underlines the need to increase competition by means of social safeguards. Hence, the regulation on the restriction of driving times.
Mr Schlechter very rightly points out that the branch involves a large number of working people, whose working conditions depend on the rational implementation of the regulation's orders. For that reason, we will examine the conclusion expressed in the report, in depth. I refer more specifically to the need to increase the minimum level of checks to 2 %, granted that most Member States have already achieved the present level of 1 %. The recommendation to create a framework allowing better coordination of the activity of the authority responsible for implementing this regulation, will also be examined.
The report also recommends that other aspects of drivers' work should be included in the field covered by the existing regulation. However, as my colleague Mr Kinnock told the Committee on Transport in March, he has already asked the Commission's services to examine ways of extending Regulation 3820/85, to include in its field of application other activities that are also relevant to the safety of the public. That possibility will be examined in even greater detail during the consultations on the forthcoming White Paper on working hours, which is being prepared by my colleague Mr Flynn. It will also form part of the continuing dialogue between the Commission and the Member States to clarify the different interpretations placed by the Member States on the meaning of working time in that branch.
The report also recommends further review of Regulation 3820/85 with the aim of reducing upper limits for driving time, and supports the need to investigate alternative control and sanction measures. The idea of replacing fines by introducing the practice of immobilizing the vehicle was in fact proposed by the European Commission's Committee on the Monitoring of Road Transport. It was also given due attention within the scope of the procedure for reviewing the regulation. But that review will relate to all aspects of the regulation.
I am particularly pleased that in its last paragraph, the report recommends the rapid introduction of fully electronic tachographs. The Commission considers that this is a basic method to improve the uniform implementation of the regulation, and that it will also make it more easy for the responsible authorities in each Member State to carry out a larger number of checks. Granted the restrictions that nowadays characterize the budgets of the Member States, we consider that this innovation is essential to maintain and improve the appropriate checks in coming years.
Finally, Mr President, I would once more like to thank Parliament for this report and assure you that my colleague Mr Kinnock and the Commission as a whole will take serious note of your views and comments.
Thank you, Commissioner. I was almost sure that Mr Wijsenbeek had asked for the floor, but I am also almost sure that it was not for a point of order!
No, Mr President, I put a number of specific questions to the Commission and have not received any reply to them. I asked the Commission: when are we going to get the 1993-1994 figures? I asked: when are we going to get the proposals on the amendment to driving and rest times? And what does the Commissioner say to us: words, words, words. We are keeping a careful watch, we shall have to do something. When oh when are we going...
(The speaker is interrupted by the President)
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 8.02 p.m.)